Exhibit 10.2

 

EXECUTION VERSION

 

 

SECOND LIEN CREDIT AGREEMENT

 

dated as of

 

October 22, 2014

 

among

 

MAGNUM HUNTER RESOURCES CORPORATION,
as Borrower,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent,

 

and

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

and

 

BANK OF MONTREAL
as Co-Syndication Agents and Co-Documentation Agents,

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

and

 

BMO CAPITAL MARKETS
as Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions and Accounting Matters

 

1

Section 1.01

Terms Defined Above

 

1

Section 1.02

Certain Defined Terms

 

1

Section 1.03

Types of Loans and Borrowings

 

28

Section 1.04

Terms Generally; Rules of Construction

 

28

Section 1.05

Accounting Terms and Determinations; GAAP

 

28

 

 

 

 

ARTICLE II The Credits

 

28

Section 2.01

Commitments

 

28

Section 2.02

Loans

 

29

Section 2.03

Borrowing Procedure

 

29

Section 2.04

Evidence of Debt; Repayment of Loans

 

30

Section 2.05

Fees

 

30

Section 2.06

Interest on Loans

 

30

Section 2.07

Default Interest

 

31

Section 2.08

Alternate Rate of Interest

 

31

Section 2.09

Termination of Commitments

 

31

Section 2.10

Conversion and Continuation of Borrowing

 

31

Section 2.11

Repayment of Loans

 

33

Section 2.12

Voluntary Prepayment

 

33

Section 2.13

Mandatory Prepayments

 

34

Section 2.14

Reserve Requirements; Change in Circumstances

 

35

Section 2.15

Change in Legality

 

36

Section 2.16

Breakage

 

37

Section 2.17

Pro Rata Treatment

 

37

Section 2.18

Sharing of Setoffs

 

37

Section 2.19

Payments

 

38

Section 2.20

Taxes

 

38

Section 2.21

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

 

42

Section 2.22

Defaulting Lenders

 

43

 

 

 

 

ARTICLE III Conditions Precedent

 

44

Section 3.01

Conditions of Lending

 

44

 

 

 

 

ARTICLE IV Representations and Warranties

 

46

Section 4.01

Organization; Powers

 

47

Section 4.02

Authority; Enforceability

 

47

Section 4.03

Approvals; No Conflicts

 

47

Section 4.04

Financial Condition; No Material Adverse Change

 

47

Section 4.05

Litigation

 

48

Section 4.06

Environmental Matters

 

48

Section 4.07

Compliance with the Laws and Agreements; No Defaults

 

49

 

i

--------------------------------------------------------------------------------


 

Section 4.08

Investment Company Act

 

49

Section 4.09

Taxes

 

49

Section 4.10

ERISA

 

49

Section 4.11

Disclosure; No Material Misstatements

 

50

Section 4.12

Insurance

 

50

Section 4.13

Labor Matters

 

50

Section 4.14

Subsidiaries

 

51

Section 4.15

Location of Business and Offices

 

51

Section 4.16

Properties; Titles, Etc

 

51

Section 4.17

Maintenance of Properties

 

52

Section 4.18

Gas Imbalances, Prepayments

 

52

Section 4.19

Marketing of Production

 

52

Section 4.20

Hedging Agreements

 

53

Section 4.21

Use of Proceeds

 

53

Section 4.22

Solvency

 

53

Section 4.23

Sanctioned Persons; USA PATRIOT Act; FCPA

 

53

Section 4.24

Security Instruments

 

54

 

 

 

 

ARTICLE V Affirmative Covenants

 

54

Section 5.01

Financial Statements; Ratings Change; Other Information

 

54

Section 5.02

Notices of Material Events

 

56

Section 5.03

Existence; Conduct of Business

 

57

Section 5.04

Payment of Obligations

 

57

Section 5.05

Performance of Obligations under Loan Documents

 

57

Section 5.06

Operation and Maintenance of Properties

 

57

Section 5.07

Insurance

 

58

Section 5.08

Books and Records; Inspection Rights

 

58

Section 5.09

Compliance with Laws

 

58

Section 5.10

Environmental Matters

 

59

Section 5.11

Further Assurances

 

59

Section 5.12

Reserve Reports

 

60

Section 5.13

Title Information

 

61

Section 5.14

Additional Collateral

 

61

Section 5.15

ERISA Compliance

 

62

Section 5.16

Additional Guarantors

 

62

Section 5.17

OFAC; Anti-Corruption Laws

 

62

Section 5.18

Maintenance of Ratings

 

63

Section 5.19

Material Contract

 

63

Section 5.20

Post-Closing Matters

 

63

 

 

 

 

ARTICLE VI Negative Covenants

 

63

Section 6.01

Financial Covenants

 

63

Section 6.02

Debt

 

64

Section 6.03

Liens

 

65

Section 6.04

Restricted Payments

 

66

Section 6.05

Investments, Loans and Advances

 

67

Section 6.06

Nature of Business; International Operations

 

69

 

ii

--------------------------------------------------------------------------------


 

Section 6.07

Limitation on Leases

 

69

Section 6.08

Use of Proceeds

 

69

Section 6.09

Sale or Discount of Receivables

 

69

Section 6.10

Mergers, Etc.

 

70

Section 6.11

Sale of Assets

 

70

Section 6.12

Environmental Matters

 

71

Section 6.13

Transactions with Affiliates

 

71

Section 6.14

Subsidiaries

 

71

Section 6.15

Subsidiary Obligations and Preferred Stock

 

72

Section 6.16

Negative Pledge Agreements

 

72

Section 6.17

Gas Imbalances, Take-or-Pay or Other Prepayments

 

72

Section 6.18

Hedging Agreements

 

72

Section 6.19

Sale and Leaseback Transactions

 

73

Section 6.20

Certain Amendments and Modifications; Other Debt

 

73

 

 

 

 

ARTICLE VII Events of Default; Remedies

 

74

Section 7.01

Events of Default

 

74

Section 7.02

Remedies

 

76

 

 

 

 

ARTICLE VIII The Administrative Agent

 

76

Section 8.01

Appointment and Authority

 

76

Section 8.02

Rights as a Lender

 

76

Section 8.03

Exculpatory Provisions

 

77

Section 8.04

Reliance by Agent

 

77

Section 8.05

Delegation of Duties

 

77

Section 8.06

Resignation of Administrative Agent

 

78

Section 8.07

Non-Reliance on Agent and Other Lenders

 

78

Section 8.08

No Other Duties

 

78

 

 

 

 

ARTICLE IX Miscellaneous

 

78

Section 9.01

Notices; Electronic Communications

 

78

Section 9.02

Survival of Agreement

 

81

Section 9.03

Binding Effect

 

81

Section 9.04

Successors and Assigns

 

81

Section 9.05

Expenses; Indemnity

 

85

Section 9.06

Right of Setoff

 

86

Section 9.07

Applicable Law

 

86

Section 9.08

Waivers; Amendment

 

87

Section 9.09

Interest Rate Limitation

 

88

Section 9.10

Entire Agreement

 

88

Section 9.11

WAIVER OF JURY TRIAL

 

88

Section 9.12

Severability

 

88

Section 9.13

Counterparts

 

88

Section 9.14

Headings

 

89

Section 9.15

Jurisdiction; Consent to Service of Process

 

89

Section 9.16

Confidentiality

 

89

Section 9.17

Lender Action

 

90

 

iii

--------------------------------------------------------------------------------


 

Section 9.18

USA PATRIOT Act Notice

 

90

Section 9.19

Intercreditor Agreement

 

90

 

 

 

 

Exhibit A

Form of Note

 

Exhibit B

Form of Borrowing Request

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Intercreditor Agreement

 

Exhibit E-1

Form of Security Agreement

 

Exhibit E-2

Form of Guaranty

 

Exhibit F

Form of Assignment and Assumption

 

Exhibit G

Form of Joinder Agreement

 

Exhibit H-1

Form of U.S. Tax Compliance Certificate

 

Exhibit H-2

Form of U.S. Tax Compliance Certificate

 

Exhibit H-3

Form of U.S. Tax Compliance Certificate

 

Exhibit H-4

Form of U.S. Tax Compliance Certificate

 

Exhibit I

Form of Auction Procedures

 

 

 

 

Schedule 1.01

Unrestricted Subsidiaries as of the Closing Date

 

Schedule 2.01

Commitments

 

Schedule 4.05

Litigation

 

Schedule 4.14

Subsidiaries

 

Schedule 4.16

Properties

 

Schedule 4.18

Gas Imbalances

 

Schedule 4.19

Marketing Contracts

 

Schedule 4.20

Hedging Agreements

 

Schedule 4.24(a)

Filing Offices

 

Schedule 4.24(b)

Mortgage Filing Offices

 

Schedule 5.20

Post-Closing Matters

 

Schedule 6.02

Debt

 

Schedule 6.03

Liens

 

Schedule 6.05

Investments

 

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND LIEN CREDIT AGREEMENT, dated as of October 22, 2014 (the “Closing
Date”), is among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation
(the “Borrower”), each of the Lenders from time to time party hereto, CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, acting through one or more of its branches or
affiliates (in its individual capacity, “Credit Suisse”), as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”).

 

R E C I T A L S

 

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility (the “Credit Facility”), and the Lenders have indicated their
willingness to lend on the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, In consideration of the mutual covenants and agreements herein
contained and of the loans and commitments hereinafter referred to, the parties
hereto covenant and agree as follows:

 

ARTICLE I



Definitions and Accounting Matters

 

Section 1.01         Terms Defined Above.

 

As used in this Agreement, each term defined above has the meaning indicated
above.

 

Section 1.02         Certain Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Assets” means:

 

(a)           any Properties to be used by the Borrower or any Restricted
Subsidiary in the Oil and Gas Business;

 

(b)           the Equity Interests of a Person primarily engaged in the Oil and
Gas Business that is or becomes a Subsidiary as a result of the acquisition of
such Equity Interest by the Borrower or a Restricted Subsidiary; or

 

(c)           for purposes of Section 2.13(a) in the case of Net Cash Proceeds
from Dispositions of Equity Interests in Eureka Hunter Holdings, LLC,
Investments permitted pursuant to Section 6.05(q).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the greater of (a) 1.00%
per annum and (b) the product of (i) the LIBO Rate in effect for such Interest
Period and (ii) the Statutory Reserve Rate.

 

--------------------------------------------------------------------------------


 

“Adjusted Consolidated Net Tangible Assets” means (without duplication), as of
the date of determination,

 

(a)           the sum of:

 

(i)            the discounted future net revenues from Proved Reserves of the
Borrower and all Restricted Subsidiaries calculated in accordance with SEC
guidelines and pricing before any state or federal income taxes, as estimated in
the most recently delivered Reserve Report which is prepared or audited by
Approved Petroleum Engineers, as increased by, as of the date of determination,
the estimated discounted future net revenues from:

 

(1)           estimated Proved Reserves of the Borrower and all Restricted
Subsidiaries acquired since the date of such Reserve Report; and

 

(2)           estimated Proved Reserves of the Borrower and all Restricted
Subsidiaries attributable to extensions, discoveries and other additions and
upward revisions of estimates of Proved Reserves (including previously estimated
development costs incurred during the period and the accretion of discount since
the prior period end) since the date of such Reserve Report due to exploration,
development or exploitation, production or other activities which would, in
accordance with standard industry practice, cause such revisions;

 

and decreased by, as of the date of determination, the discounted future net
revenue attributable to:

 

(3)           estimated Proved Reserves of the Borrower and all Restricted
Subsidiaries reflected in such Reserve Report produced or Disposed of since the
date of such Reserve Report; and

 

(4)           reductions in estimated Proved Reserves of the Borrower and all
Restricted Subsidiaries reflected in such Reserve Report attributable to
downward revisions of estimates of Proved Reserves since the date of such
Reserve Report due to changes in geological conditions or other factors which
would, in accordance with standard industry practice, cause such revisions, in
each case calculated on a pre-tax basis;

 

in the case of the preceding clauses (1) through (4), calculated in accordance
with SEC guidelines (utilizing the prices utilized in such Reserve Report) and
estimated by the Borrower’s petroleum engineers or any Approved Petroleum
Engineers engaged by the Borrower for that purpose;

 

(ii)           the capitalized costs that are attributable to Oil and Gas
Properties of the Borrower and all Restricted Subsidiaries to which no Proved
Reserves are attributable, based on the Borrower’s books and records as of a
date no earlier than the last day of the Borrower’s most recent quarterly or
annual period for which internal financial statements are available;

 

(iii)          the Consolidated Net Working Capital of the Borrower and all
Restricted Subsidiaries as of a date no earlier than the last day of the
Borrower’s most recent quarterly or annual period for which internal financial
statements are available; and

 

(iv)          the greater of (x) the net book value; and (y) the appraised
value, as estimated by independent appraisers, of other tangible assets;

 

2

--------------------------------------------------------------------------------


 

in each case, of the Borrower and all Restricted Subsidiaries as of a date no
earlier than the last day of the date of the Borrower’s most recent quarterly or
annual period for which internal financial statements are available; provided
that if no such appraisal has been performed, no Person shall not be required to
obtain such an appraisal and only clause (a)Section 1.02(a)(iv)(x) of this
definition shall apply,

 

minus, to the extent not otherwise taken into account in the immediately
preceding clause (a),

 

(b)           the sum of:

 

(i)            minority interests;

 

(ii)           to the extent not otherwise taken into account in Consolidated
Net Working Capital, any net gas balancing liabilities of the Borrower and all
Restricted Subsidiaries as of the last day of the Borrower’s most recent annual
or quarterly period for which internal financial statements are available;

 

(iii)          to the extent included in clause (a)(i) above, the discounted
future net revenues, calculated in accordance with SEC guidelines (utilizing the
prices utilized in the Borrower’s year- end reserve report), attributable to
reserves that are required to be delivered to third parties to fully satisfy the
obligations of the Borrower and all Restricted Subsidiaries with respect to
Volumetric Production Payments on the schedules specified with respect thereto;
and

 

(iv)          the discounted future net revenues, calculated in accordance with
SEC guide-lines, attributable to reserves subject to Dollar-Denominated
Production Payments that, based on the estimates of production and price
assumptions included in determining the discounted future net revenues specified
in (a)(i) above, would be necessary to fully satisfy the payment obligations of
the Borrower and all Restricted Subsidiaries with respect to Dollar-Denominated
Production Payments on the schedules specified with respect thereto.

 

If the Borrower changes its method of accounting from the successful efforts
method to the full costs method or a similar method of accounting, “Adjusted
Consolidated Net Tangible Assets” will continue to be calculated as if the
Borrower were still using the successful efforts method of accounting.

 

“Administrative Agent” has the meaning given in the introductory paragraph.

 

“Administrative Agent Fees” has the meaning assigned to such term in Section
2.05(a).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” has the meaning assigned to such term in ARTICLE VIII.

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

 

3

--------------------------------------------------------------------------------


 

“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or a Restricted Subsidiary would be required to
pay if such Hedging Agreement were terminated on such date.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period in effect on such day plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate and the Adjusted LIBO Rate, respectively.

 

“Applicable Margin” means, for any day (a) with respect to any Eurodollar Loan,
7.50% per annum and (b) with respect to any ABR Loan, 6.50% per annum.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments represented by such Lender’s Commitment as such percentage is set
forth on Schedule 2.01 or in an Assignment and Assumption Agreement, as the case
may be.

 

“Applicable Premium” means, with respect to any prepayment under Sections 2.12
or 2.13, as applicable:

 

(a)           if made on or after the date that is 18 months after the Closing
Date and before the date that is 30 months after the Closing Date, a cash amount
equal to the product of 100% of the principal amount of the Loans prepaid times
1.00%;

 

(b)           if made on or after the date that is 30 months after the Closing
Date and before the date that is 42 months after the Closing Date, a cash amount
equal to the product of 100% of the principal amount of the Loans prepaid times
2.00%; and

 

(c)           if made on or after the date that is 42 months after the Closing
Date, $0.

 

                “Approved Counterparty” means a counterparty to a Hedging
Agreement that at the time of entering into such Hedging Agreement (a) is a
First Lien Lender Counterparty, (b) is a Person whose corporate rating is A- or
higher by S&P or whose senior unsecured long-term debt obligations are rated A-
or higher by S&P, or (c) is any other Person satisfactory to the Administrative
Agent in its discretion.

 

“Approved Petroleum Engineers” means an independent petroleum engineer or
engineers proposed by the Borrower and approved by the Administrative Agent.

 

“Approved RBL Administrative Agent” means (a) Bank of Montreal, (b) any lender
under the First Lien Credit Agreement as of the Closing Date, (c) any nationally
accredited commercial bank that is in the business of administering or managing
oil and gas reserve-based revolving credit facilities or (d) such other
nationally accredited commercial bank acting as shall be approved by the
Administrative Agent in its reasonable discretion.

 

“Arrangers” means BMO Capital Markets and Credit Suisse Securities (USA) LLC,
collectively in their capacities as lead arrangers and joint bookrunners
hereunder.

 

“Asset Sale” means any Disposition of Property, other than a Disposition
pursuant to clauses (a), (b), (c), (e), (f), (g), (h) or (i) of Section 6.11.

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have corresponding meanings.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning given in the introductory paragraph.

 

“Borrower Materials” has the meaning assigned to such term in Section 9.01.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base Deficiency” means a “Borrowing Base Deficiency” under and as
defined in the First Lien Credit Agreement (or such corresponding terms in the
event the First Lien Credit Agreement is amended, supplemented, modified,
restated, refinanced or replaced as permitted by the Intercreditor Agreement).

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Breakage Event” has the meaning assigned to such term in Section 2.16.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston or New York City, are authorized or required
by law to remain closed; and if such day relates to a Borrowing or continuation
of, a payment or prepayment of principal of or interest on, or a conversion of
or into, or the Interest Period for, a Eurodollar Loan or a notice by the
Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

 “Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Management Obligations” means obligations under any agreements to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries having a fair market value in excess of $5,000,000.

 

5

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following:

 

(a)           the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and the Restricted Subsidiaries taken as a whole to any Person
(including any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act));

 

(b)           the adoption of a plan relating to the liquidation or dissolution
of the Borrower;

 

(c)           the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” (as defined above)) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower
measured by voting power rather than number of shares;

 

(d)           the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors; or

 

(e)           the occurrence of any “change in control” or similar term, as such
term or terms are defined under the First Lien Credit Agreement.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or any
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning assigned to such term in Section 9.09.

 

“Closing Date” means October 22, 2014.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Co-Documentation Agent” has the meaning given to such term in the preamble.

 

“Collateral” means all present and after-acquired Property of the Loan Parties
(including the Mortgaged Properties), but excluding any Property specifically
excluded in the Security Instruments.

 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder as set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender assumed its Commitment, as applicable,
as the same may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

 

6

--------------------------------------------------------------------------------


 

“Communications” has the meaning assigned to such term in Section 9.01.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum with respect to the Borrower and the Credit Facility dated October
2014.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means with respect to the Borrower and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and the Restricted Subsidiaries after allowances for Taxes payable by
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person in which the Borrower or any
Restricted Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the
Borrower and the Restricted Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Borrower or to a Restricted Subsidiary,
as the case may be; (b) any extraordinary gains or losses (excluding any
unrealized gains and losses under FASB ASC 815) during such period; and (c) any
gains or losses (excluding any unrealized gains and losses under FASB ASC 815)
attributable to writeups or writedowns of assets; provided further that (i) if
the Borrower or any Restricted Subsidiary consummates any acquisitions during
any fiscal quarter and the inclusion of the effect of all such acquisitions in
the calculation of EBITDAX, as if such acquisitions had occurred on the first
day of the relevant testing period, would have increased EBITDAX by 15% or more
of the EBITDAX for the immediately preceding fiscal quarter (as such EBITDAX may
have been adjusted pursuant to this proviso), then the Consolidated Net Income
shall be calculated after giving pro forma effect to all such acquisitions, as
if such acquisitions had occurred on the first day of such period; and (ii) if
the Borrower or any Restricted Subsidiary consummates any dispositions during
any fiscal quarter and the actual EBITDAX generated by the assets that were the
subject of all such dispositions is 15% or more of the EBITDAX for the
immediately preceding fiscal quarter (as such EBITDAX may have been adjusted
pursuant to this proviso), then Consolidated Net Income shall be calculated
after giving pro forma effect to all such dispositions, as if such dispositions
had occurred on the first day of such period.

 

“Consolidated Net Working Capital” means (a) all current assets of the Borrower
and all of its Restricted Subsidiaries excluding current assets under any
Hedging Agreements, less (b) all current liabilities of the Borrower and all of
its Restricted Subsidiaries, excluding (i) the current portion of any long-term
Debt and (ii) any current liabilities under any Hedging Agreements, in each case
as set forth in the consolidated financial statements of the Borrower prepared
in accordance with GAAP.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who:

 

(a)           was a member of such Board of Directors on the Closing Date; or

 

(b)           was nominated for election or elected to such Board of Directors
whose election to such Board of Directors or whose nomination for election by
the stockholders of the Borrower was approved or

 

7

--------------------------------------------------------------------------------


 

consented to by a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 40% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Co-Syndication Agent” has the meaning given to such term in the preamble.

 

“Credit Facility” means collectively, the Commitments and the Loans made
hereunder.

 

“Credit Suisse” has the meaning given in the introductory paragraph.

 

“Debt” means, for any Person, the sum of the following (without duplication): 
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) Disqualified Capital Stock; (g) the undischarged balance of any Production
Payment created by such Person or for the creation of which such Person directly
or indirectly received payment; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt of others; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business; (j) all obligations of the kind
referred to clauses (a) through (i) above of others secured by a Lien on any
Property of such Person, whether or not such obligation is assumed by such
Person; (k) all Guarantees of such Persons in respect of obligations of the kind
referred to clauses (a) through (i) above of others guaranteed by such Person or
in which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; or (l) any Debt of a partnership for which such Person is liable
either by agreement, by operation of law or by a Governmental Requirement but
only to the extent of such liability. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP; provided
that for purposes of calculating the financial covenants set forth in Section
6.01, the term “Debt” shall not include LC Exposure (as defined in the First
Lien Credit Agreement) or obligations in respect of Hedging Agreements.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed, within three Business Days of the date required to be
funded by it hereunder, to fund any portion of its Loans, (b) notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such

 

8

--------------------------------------------------------------------------------


 

writing or public statement indicates that such position is based upon such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (d) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, including the
Federal Deposit Insurance Corporation or any other federal or state regulatory
authority acting in such a capacity, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or has a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian
appointed for it, including the Federal Deposit Insurance Corporation or any
other federal or state regulatory authority acting in such a capacity, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be considered a Defaulting Lender solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Lender by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.  Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Lender.

 

“Deposit Account Control Agreement” means a deposit account control agreement to
be executed and delivered among any Loan Party, the First Lien Agent, the
Collateral Agent and each bank at which such Loan Party maintains any deposit
account, in each case, in accordance with such bank’s standard form of control
agreement or otherwise as may be reasonably acceptable to the Collateral Agent,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback transaction, assignment, conveyance, transfer or other disposition
(including by way of a merger, consolidation or issuance of Equity Interests) of
such Property or any interest therein (excluding the creation of any Liens
permitted by Section 6.03 on such Property but including the sale or factoring
at maturity or collection of any accounts or permitting or suffering any other
Person to acquire any interest (in any Property other than a Lien permitted by
Section 6.03 in such Property) or the entering into any agreement to do any of
the foregoing; and the terms “Dispose” and “Disposed of” shall have correlative
meanings.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans or other
obligations hereunder outstanding and all of the Commitments are terminated;
provided, however, Disqualified Capital Stock shall not include Series C,

 

9

--------------------------------------------------------------------------------


 

Series D or Series E preferred stock permitted under Section 6.02, so long as
any dividends paid with respect thereto comply with the provisions of Section
6.04.

 

“Disqualified Institution” means a Person identified in writing to the Arrangers
by the Borrower on or prior to the Closing Date, which list may be updated from
time to time after the Closing Date at the request of the Borrower with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed). For the avoidance of doubt, the Administrative Agent shall be
permitted to post the list Disqualified Institutions to the Lenders, and any
additional list of Disqualified Institutions will be available for inspection by
any Lender upon request.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that (a) is organized under the laws
of the United States of America or any state thereof or the District of Columbia
or (b) that Guarantees or otherwise provides direct credit support for any Debt
of the Borrower or any other Loan Party.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period calculated on a trailing four quarter basis plus the following expenses
or charges to the extent deducted from Consolidated Net Income in such period:
interest, income Taxes, depreciation, depletion, amortization, expenses
associated with the exploration of Oil and Gas Properties, all non-cash charges
and adjustments (including stock-based compensation, impairment of asset values,
non-cash adjustments to derivative carrying values, non-cash adjustments to
asset retirement obligations and other similar items as from time to time
required under GAAP) and all non-recurring expenses, minus all non-cash income
added to Consolidated Net Income.

 

 “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund of a Lender and (d) any other Person (other than a natural person)
approved by the Administrative Agent; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower, any of the
Borrower’s Affiliates or a Disqualified Institution. Notwithstanding the
foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Disqualified Institution
and the Administrative Agent shall have no liability with respect to any
assignment made to a Disqualified Institution.

 

“Engagement Letter” means the letter agreement dated October 5, 2014, among the
Borrower and the Arrangers pertaining to certain fees payable to the
Administrative Agent and the Arrangers and the engagement letter joinder dated
as of October 22, 2014, among the Borrower, the Arrangers and the co-managers
specified therein, pertaining to certain fees payable to such co-managers.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Restricted Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the

 

10

--------------------------------------------------------------------------------


 

Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as
amended, the Superfund Amendments and Reauthorization Act of 1986, as amended,
the Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection Governmental Requirements.  The term “oil” shall have
the meaning specified in OPA, the terms “hazardous substance” and “release” (or
“threatened release”) have the meanings specified in CERCLA, the terms “solid
waste” and “disposal” (or “disposed”) have the meanings specified in RCRA and
the term “oil and gas waste” shall have the meaning specified in Section 91.1011
of the Texas Natural Resources Code (“Section 91.1011”); provided, however, that
(a) in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (b) to the extent
the laws of the state or other jurisdiction in which any Property of the
Borrower or any Subsidiary is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary is treated as a “single
employer” under Section 414(b) or (c) of the Code, or solely for the proposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

11

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Eureka MLP” means a limited partnership or limited liability company (a) formed
to own and operate the Properties of Eureka Hunter Holdings, LLC and its
Subsidiaries, (b) in which the Borrower and/or one or more of its Restricted
Subsidiaries has direct or indirect ownership interest(s), and (c) that effects
a registered public offering of Equity Interests and is treated as a partnership
for U.S. federal income tax purposes.

 

“Eureka MLP GP” means (i) the general partner of the Eureka MLP and (ii) any
direct or indirect Subsidiary of the Borrower that Controls or otherwise owns an
interest in the general partner of the Eureka MLP.

 

“Eureka Hunter” means Eureka Hunter Pipeline, LLC, a Delaware limited liability
company.

 

“Eureka Hunter Pipeline” means that certain pipeline system (as it may exist
from time to time, including any expansions thereof) for the gathering of
natural gas in Ohio and West Virginia commonly known as the Eureka Hunter
Pipeline.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excepted Liens” means:

 

(a)           Liens for Taxes, assessments or other governmental charges or
levies which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

 

(b)          Liens in connection with workers’ compensation, unemployment
insurance or other social security, old age pension or public liability
obligations which are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

 

(c)           statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens arising by operation of law in the ordinary
course of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

 

(d)           contractual Liens that arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP (or, with respect to royalty interests, such liens will
not reasonably be expected to result in a Material Adverse Effect), provided
that any such

 

12

--------------------------------------------------------------------------------


 

Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held
by the Borrower or any Restricted Subsidiary or materially impair the value of
such Property subject thereto;

 

(e)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution;

 

(f)            easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Restricted Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Restricted Subsidiary or
materially impair the value of such Property subject thereto;

 

(g)           Liens on cash, letters of credit or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases,
transportation contracts, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

 

(h)           judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced;

 

(i)            Liens arising from UCC financing statement filings regarding
operating leases entered into by the Borrower and the Subsidiaries in the
ordinary course of business covering only the Property under lease; and

 

(j)            provided, further that Liens described in clauses (a) through
(e) shall remain Excepted Liens only for so long as no action to enforce such
Lien has been commenced and no intention to subordinate the Lien granted in
favor of the Collateral Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Information” means any non-public information with respect to the
Borrower or its Subsidiaries or any of their respective securities to the extent
such information could have a material effect upon, or otherwise be material to,
an assigning Lender’s decision to assign Loans or a purchasing Lender’s decision
to purchase Loans.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) income or
franchise Taxes imposed on (or measured by) its net income by the United States
of America or such other jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any

 

13

--------------------------------------------------------------------------------


 

similar Tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.21(a)), any U.S. federal withholding Tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Lender’s failure to comply with Section 2.20(e), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 2.20 and
(d) any U.S. federal withholding Taxes imposed by FATCA.

 

“Existing Revolving Credit Facility” means that certain Third Amended and
Restated Credit Agreement, dated as of December 13, 2013, among the Borrower,
Bank of Montreal, as administrative agent, and the lenders and other parties
thereto, as the same may be amended, supplemented, modified, restated,
refinanced or replaced from time to time.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Borrower in the case of amounts of $25.0 million or more and otherwise by a
Responsible Officer of the Borrower (unless otherwise provided in this
Agreement).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement that
implements or modifies the provisions of the foregoing (together with any law
implementing such agreement).

 

“FCPA” has the meaning assigned to such term in Section 4.23(c).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fees” means the Administrative Agent Fees and any other fees set forth in any
separate writing between the Borrower and any Agent or Arranger hereunder.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“First Lien Agent” means the “Administrative Agent” under and as defined in the
First Lien Credit Agreement.

 

“First Lien Credit Agreement” means the Credit Agreement, dated as of the date
hereof among the Borrower, the First Lien Lenders and Bank of Montreal, as First
Lien Agent thereunder, as the same may be amended, supplemented, modified,
restated, refinanced or replaced from time to time; provided that any such
amendment, supplement, modification, restatement, refinancing or replacement
shall not contravene the provisions of the Intercreditor Agreement.

 

14

--------------------------------------------------------------------------------


 

“First Lien Facility” means the credit facility provided under the First Lien
Credit Agreement.

 

“First Lien Lender Counterparty” means any of the “Approved Counterparties” (as
this term is defined in the First Lien Credit Agreement) under the First Lien
Credit Agreement that is a party to a Hedging Agreement with any Loan Party
which, for purposes of this Agreement, shall also include any Person party to a
Hedging Agreement that was initially entered into while such Person was an
“Approved Counterparty” under the Existing Revolving Credit Facility.  If a
Person ceases to be an Approved Counterparty under the First Lien Credit
Agreement but remains a party to such Hedging Agreement, such Person shall
nonetheless remain a First Lien Lender Counterparty, but only with respect to
transactions entered into thereunder during or prior to the time such Person was
an Approved Counterparty under the First Lien Credit Agreement.

 

“First Lien Lenders” means the financial institutions from time to time party to
the First Lien Credit Agreement as lenders.

 

“First Lien Loan Documents” means the First Lien Credit Agreement and all
security and other collateral or other documents related thereto or entered into
in connection therewith.

 

“First Lien Obligations” means the “Obligations” as defined in the First Lien
Credit Agreement.

 

“First Lien Reserve Report” means the audited or internally prepared engineering
reports delivered to the First Lien Agent pursuant to the First Lien Credit
Agreement.

 

“Forecasted Production” means the forecasted production of oil or gas (measured
by the applicable volume unit or BTU equivalent, not sales price) projected in
the most recent Reserve Report delivered pursuant to this Agreement, after
deducting projected production from any Oil and Gas Properties or Hydrocarbon
Interests sold or under contract for sale that had been included in such Reserve
Report and after adding projected production from any Oil and Gas Properties or
Hydrocarbon Interests that had not been reflected in such Reserve Report but
that are reflected in a separate or supplemental report meeting the requirements
of Section 5.12(c) and otherwise are reasonably satisfactory to Administrative
Agent.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, the Administrative Agent or
any Lender (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

15

--------------------------------------------------------------------------------


 

“Granting Lender” has the meaning assigned to such term in Section 9.04(i).

 

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Debt or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment of
such Debt or other obligation, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Debt or other obligation
of the payment of such Debt or other obligation or (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such Debt or
other obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantor” means each Restricted Subsidiary of the Borrower that is a Domestic
Subsidiary and each Restricted Subsidiary of the Borrower that is a Foreign
Subsidiary (to the extent no adverse tax consequences to the Borrower would
result from such Foreign Subsidiary executing the Guaranty and granting the
Guarantee therein).

 

“Guaranty” means the Guaranty executed by the Guarantors of even date herewith,
in the form of Exhibit E-2 attached hereto, as amended, modified, supplemented
or restated from time to time.

 

“Hall Houston Debt” means the obligations of the Borrower with respect to
contingent liabilities retained by the Borrower in connection with the sale of
limited partner interests in Hall Houston Exploration II LP.

 

“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no stock incentive, stock
option, phantom stock or similar plan or program providing for stock-based
awards or payments to current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries, shall be considered to be a
Hedging Agreement.

 

“Highest Lawful Rate” means, as to any Lender, the maximum non-usurious interest
rate, if any (or, if the context so requires, an amount calculated at such
rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received by such Lender under applicable laws with respect
to an obligation, as such laws are presently in effect or, to the extent allowed
by applicable law, as such laws may hereafter be in effect and which allow a
higher maximum non-usurious interest rate than such laws now allow.  The
determination of the Highest Lawful Rate shall, to the extent required by
applicable law, take into account as interest paid, taken, received, charged,
reserved or contracted for any and all relevant payments or charges under the
Loan Documents.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases,

 

16

--------------------------------------------------------------------------------


 

mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.05(b).

 

“Information” has the meaning assigned to such term in Section 9.16.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date, by and between the Collateral Agent and the First Lien Agent (and
acknowledged and agreed by the Loan Parties) in the form of Exhibit D as the
same may be amended, supplemented, modified or restated in accordance with the
terms thereof.

 

“Interpolated Rate” in relation to the LIBO Rate for any Loan, the rate which
results from interpolating on a linear basis between: (a) the rate appearing on
ICE Benchmark Administration page (or on any successor or substitute page of
such service) for the longest period (for which that rate is available) which is
less than the Interest Period and (b) the rate appearing on the ICE Benchmark
Administration page (or on any successor or substitute page of such service) for
the shortest period (for which that rate is available) which exceeds the
Interest Period, each as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three, six or twelve months (if
agreed by all relevant Lenders) thereafter, as the Borrower may elect; provided,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan.  Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

17

--------------------------------------------------------------------------------


 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale) or any capital contribution to any other Person; (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person); or (c) the entering into of any Guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person. Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.

 

“Joinder Agreement” means the Addendum and Joinder Agreement substantially in
the form of Exhibit G.

 

“Lenders” means the Persons listed on Schedule 2.01, any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates for deposits in Dollars (as
set forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition for the
Interest Period of the Loan, the Interpolated Rate, for a period equal in length
to the Interest Period of the Loan.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations.  For the purposes of this Agreement, the Borrower
and its Subsidiaries shall be deemed to be the owner of any Property which it
has acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

“Liquidate” means, with respect to any Hedging Agreement, (a) the sale,
assignment, novation, unwind or termination of all or any part of such Hedging
Agreement or (b) the creation of an offsetting position against all or any part
of such Hedging Agreement; provided that, a Hedging Agreement shall not be
considered “Liquidated” for the purposes of this Agreement if, upon the
occurrence of any of the events described in clauses (a) and (b), such Hedging
Agreement is replaced simultaneously with a new Hedging Agreement containing
substantially the same terms and provisions as the prior Hedging Agreement.  The
term “Liquidated” has a correlative meaning thereto.

 

18

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, the Security Instruments and
the Guaranty.

 

“Loan Parties” means the Borrower and each Subsidiary that is a party to any
Loan Document.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of the Borrower and
the Restricted Subsidiaries taken as a whole, (b) the ability of any Loan Party
to perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent or any Lender under any Loan
Document.

 

“Material Contract” means the Amended and Restated Gas Gathering Services
Agreement, effective as of March 21, 2012 among Eureka Hunter, Triad Hunter LLC,
a Delaware limited liability company, and solely with respect to Sections 2.6
and 2.7 therein, the Borrower (as amended, modified, supplemented or restated
from time to time).

 

“Material Debt” means Debt (including the First Lien Credit Facility, but
excluding the Loans), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $10,000,000. For purposes of
determining Material Debt, the “principal amount” of the obligations of the
Borrower or any Restricted Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.

 

“Maturity Date” means October 22, 2019.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.09.

 

“Minimum Collateral Amount” means Oil and Gas Properties to which are
attributable, 90% of the Present Value of the Loan Parties’ Proved Reserves as
reflected in the Reserve Report most recently delivered pursuant to
Section 5.12(a).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Restricted
Subsidiary that is subject to the Liens existing and to exist under the terms of
the Security Instruments.

 

“Mortgages” means all mortgages and deeds of trust executed in connection
herewith.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means (a) with respect to any Disposition or Asset Sale, the
cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions, legal
fees, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are

 

19

--------------------------------------------------------------------------------


 

released from such reserve, such amounts shall constitute Net Cash Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Debt for borrowed money which is secured by the asset sold in
such Asset Sale and which is required to be repaid with such proceeds (other
than any such Debt assumed by the purchaser of such asset), (iv) the Agreement
Value due under any Hedging Agreement as a result of such Asset Sale that is
paid by the Borrower or any Restricted Subsidiary and (v) the aggregate amounts
required to be paid under the First Lien Credit Agreement as a result of such
Asset Sale that are paid by the Borrower or any Restricted Subsidiary and
(b) with respect to any (i) issuance or incurrence of Debt that is not permitted
by Section 6.02 or (ii) issuance of Equity Interests, the cash proceeds thereof,
net of all taxes and customary fees, commissions, costs and other expenses
incurred in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.08(b) and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means Debt:

 

(a)           as to which neither the Borrower nor any of its Restricted
Subsidiaries (i) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Debt) or (ii) is directly or
indirectly liable as a guarantor or otherwise; and

 

(b)           as to which the lenders thereof will not have any recourse to the
Equity Interest or Property of the Borrower or any of its Restricted
Subsidiaries (other than the Equity Interests of an Unrestricted Subsidiary or
another Person that is not a Restricted Subsidiary).

 

“Notes” means the promissory notes of the Borrower described in
Section 2.04(e) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Obligations” means the unpaid principal of and interest on (including, interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of any Loan Party to the
Administrative Agent, the Collateral Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, fees, reimbursement obligations, indemnities, costs, expenses
(including, all fees, charges and disbursements of counsel to Administrative
Agent, the Collateral Agent or to any Lender that are required to be paid by any
Loan Party pursuant hereto) or otherwise.

 

“OFAC” has the meaning assigned to such term in Section 4.23(a).

 

“Oil and Gas Business” means:

 

(a)           the business of acquiring, exploring, exploiting, developing,
producing, operating and disposing of interests in oil, natural gas, liquefied
natural gas and other Hydrocarbons and mineral properties or products produced
in association with any of the foregoing;

 

20

--------------------------------------------------------------------------------


 

(b) the business of gathering, marketing, distributing, treating, processing,
storing, selling and transporting of any production from such interests or
properties and products produced in association therewith and the marketing of
oil, natural gas, other Hydrocarbons and minerals obtained from unrelated
Persons; and

 

(c)           any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing clauses
(a) and (b) of this definition.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to Hydrocarbon Interests
and (g) all Properties, rights, titles, interests and estates described or
referred to above, including any and all Property, real or personal, now owned
or hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“OPA” has the meaning assigned to such term in “Environmental Laws.”

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise or property Taxes, intangible, recording, filing or
similar Taxes arising from any payment made hereunder or from the execution,
delivery or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement and any other Loan
Document.

 

“Participant” has the meaning set forth in Section 9.04(f).

 

“Participant Register” has the meaning set forth in Section 9.04(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

 

21

--------------------------------------------------------------------------------


 

“PDP Reserves” means those Oil and Gas Properties designated as “proved
developed and producing” (in accordance with SEC definitions and regulations) in
the Reserve Report most recently delivered to the Administrative Agent pursuant
to Section 5.12(a).

 

“PDP Reserves Coverage Ratio” means, as of any date of determination (a) the
ratio of the Present Value of the Loan Parties’ PDP Reserves as set forth in the
most recently delivered Reserve Report (as adjusted to give pro forma effect to
all Asset Sales and acquisitions completed since the date of such Reserve
Report) to (b) the Loan Parties’ aggregate Secured Debt as of the last day of
the immediately preceding fiscal quarter.

 

“Permitted Prior Liens” means Liens securing Debt incurred under
Section 6.02(b) and of the type described in clauses (a) to (d) and (f) of the
definition “Excepted Liens”.

 

“Permitted Additional Notes” means any senior or senior subordinated unsecured
notes issued pursuant to one or more indentures in an offering registered with
the SEC or made in reliance on Rule 144A under the Securities Act of 1933,
provided that:

 

(a)           the maturity date of any such Debt shall be no earlier than the
date that is six months after the Maturity Date;

 

(b)           the documentation governing such Debt shall not require any
scheduled amortization prior to its maturity date;

 

(c)           the terms and conditions of such Debt, taken as a whole, shall be
no more restrictive than the terms and conditions of this Agreement;

 

(d)           no Subsidiary that is not a Loan Party shall guarantee such Debt;
and

 

(e)           if such Debt is subordinated, such Debt shall have subordination
terms customary for high yield subordinated Debt.

 

“Permitted Refinancing Debt” means any Debt of the Borrower or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other Debt of
the Borrower or any of its Restricted Subsidiaries (other than intercompany
Debt); provided that:

 

(a)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Debt does not exceed the principal amount (or accreted
value, if applicable) of the Debt renewed, refunded, refinanced, replaced,
defeased or discharged (plus all accrued interest on the Debt and the amount of
all fees and expenses, including premiums, incurred in connection therewith);

 

(b)           such Permitted Refinancing Debt has a final maturity date that is
(i) later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Debt being renewed, refunded, refinanced, replaced, defeased or discharged or
(ii) more than 90 days after the Maturity Date; and

 

(c)           if the Debt being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Loans or
Guaranties, such Permitted Refinancing Debt is subordinated in right of payment
to the Loans or the Guaranties, as applicable, on terms at least as favorable to
the Lenders as those contained in the documentation governing the Debt being
renewed, refunded, refinanced, replaced, defeased or discharged.

 

22

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.01.

 

“Present Value” means, as of any date of determination for the Loan Parties, the
discounted net present value, on a pre-income tax basis, of projected future
cash flows from the production of the Loan Parties’ Proved Reserves, as set
forth in the most recent Reserve Report delivered pursuant hereto, calculated in
accordance with the SEC guidelines but using the five-year strip price for crude
oil (WTI Cushing), for natural gas liquids (Mont Belvieu) and natural gas (Henry
Hub), with such price held flat for each subsequent year, quoted on the New York
Mercantile Exchange (or its successor) on such date of determination and
adjusted by appropriate management adjustments for additions to reserves and
depletion or sale of reserves since the date of such Reserve Report, adjusted
for any basis differential as of the date of determination, as of the date of
estimation without future escalation, and discounted using an annual discount
rate of 10%.  Present Value shall be adjusted to give effect to the Hedging
Agreements permitted by this Agreement as in effect on the date of such
determination.

 

“Prime Rate” means the rate of interest per annum announced from time to time by
Credit Suisse as its prime rate in effect at its principal office in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is announced as being effective.  Such rate is set by the
Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

 

“Production Payment” means collectively Dollar-Denominated Production Payments
and Volumetric Production Payments.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with SEC rules and regulations) in the Reserve Report most recently
delivered to Administrative Agent pursuant to Section 5.12(a).

 

“Proved Reserves Coverage Ratio” means, as of any date of determination (a) the
ratio of the Present Value of the Loan Parties’ Proved Reserves as set forth in
the most recently delivered Reserve Report (as adjusted to give pro forma effect
to all Dispositions and acquisitions completed since the date of such Reserve
Report) to (b) the Loan Parties’ aggregate Secured Debt as of the last day of
the immediately preceding fiscal quarter.

 

“Public Lender” has the meaning assigned to such term in Section 9.01.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

23

--------------------------------------------------------------------------------


 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt.  “Redeem” has the correlative meaning
thereto.

 

“Register” has the meaning assigned to such term in Section 9.04(d).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such investment advisor

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Remedial Work” has the meaning assigned to such term in Section 5.10(a).

 

“Repayment Date” has the meaning assigned to such term in Section 2.11(a).

 

“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the sum of all Loans outstanding at such time; provided that the
Loans of any Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time.

 

“Reserve Report” means the engineering reports delivered pursuant to
Section 3.01(h) and each engineering report delivered pursuant to
Section 5.12(a) evaluating all Oil and Gas Properties and interests owned by the
Borrower and its Restricted Subsidiaries which have attributable to the Proved
Reserves, and including a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, based upon the pricing assumptions consistent with SEC
reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein means a Responsible Officer of the Borrower.

 

“Restricted Payment” means:

 

(a)           any dividend or other distribution (whether in cash, securities or
other Property) with respect to or on account of any Equity Interests in the
Borrower or any Restricted Subsidiary (including, without limitation, any
payment in connection with any merger or consolidation involving the Borrower or
any of its Restricted Subsidiaries) or to the direct or indirect holders of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests in their
capacity as such (other than dividends or distributions payable in Equity
Interests (other than Disqualified Capital Stock) of the Borrower and other than
dividends or distributions payable to the Borrower or a Restricted Subsidiary of
the Borrower);

 

24

--------------------------------------------------------------------------------


 

(b)           any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower, any Restricted Subsidiary of the Borrower or
any direct or indirect parent of the Borrower, or any option, warrant or other
right to acquire any such Equity Interests in the Borrower, any Restricted
Subsidiary of the Borrower or any direct or indirect parent of the Borrower; or

 

(c)           any payment on or with respect to, or repurchase, redeem, defease
or otherwise acquire or retire for value any Debt of the Borrower or any
Restricted Subsidiary that is contractually subordinated to the Loans or the
Guaranties (excluding any intercompany Debt between or among the Borrower and
any of its Restricted Subsidiaries), except a payment of interest or a payment
of principal at or within one year prior to the stated maturity thereof.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

 

“Secured Debt” means all Debt that is secured by a Lien on any Property of the
Borrower or any Restricted Subsidiary; provided that the term Secured Debt shall
not include obligations in respect of Hedging Agreements.

 

“Security Agreement” means the Security and Pledge Agreement executed by the
Borrower and the Guarantors, in the form of Exhibit E-1 attached hereto, as
amended, modified, supplemented or restated from time to time.

 

“Security Instruments” means the Mortgages, the Guaranty, and each of the
security agreements, mortgages and other instruments and documents, including
each Deposit Account Control Agreement, executed and delivered pursuant to any
of the foregoing or pursuant to Sections 5.11, 5.14, 5.16 or 5.20.

 

“Senior Notes” means the Borrower’s 9.750% senior unsecured notes due 2020
governed by that certain indenture, dated May 16, 2012.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Special Distribution” means any cash dividend or cash distribution (in each
case, excluding customary tax distributions) received by the Borrower or any
Restricted Subsidiary on or with respect to the Equity Interest in any
Unrestricted Subsidiary or other Person (other than any Restricted Subsidiary)
funded, directly or indirectly, with the proceeds of any long-term Debt for
borrowed money incurred by such Person, the issuance or Disposition of any
Equity Interest by such Person or any Disposition of any Property by such
Person.

 

“SPV” has the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or any Lender
(including any branch, Affiliate or other fronting office making or holding a
Loan) is subject for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall

 

25

--------------------------------------------------------------------------------


 

include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute Eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of the Borrower.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
Obligations for borrowed money for purposes of U.S. federal income taxes, if the
lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the execution, delivery and performance of the Loan Parties of
each other Loan Document to which it is a party, the borrowing of Loans and the
use of the proceeds thereof, and the grant of Liens by the Loan Parties on
Mortgaged Properties and other Properties pursuant to the Security Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York, or, where applicable as to specific Property, any other relevant
state.

 

“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Borrower in the manner provided below (and shall not have been subsequently
designated as a Restricted Subsidiary), (ii) any Subsidiary of an Unrestricted
Subsidiary and (iii) the Persons listed on Schedule 1.01 (except to the extent
any such Person has been subsequently designated as a Restricted Subsidiary). 
The Borrower may designate any Restricted Subsidiary of the Borrower to be an
Unrestricted Subsidiary if that designation would not cause a Default.  Any
designation by the Borrower pursuant to this definition shall be made in a
certificate of Responsible Officer delivered to the Administrative Agent and
containing a certification that such designation is in compliance with the terms
of this definition.

 

If a Restricted Subsidiary of the Borrower is designated as an Unrestricted
Subsidiary, the aggregate Fair Market Value of all outstanding Investments owned
by the Borrower and its Restricted

 

26

--------------------------------------------------------------------------------


 

Subsidiaries in the Subsidiary designated as an Unrestricted Subsidiary will be
deemed to be an Investment and the designation will only be permitted if the
Investment would be permitted under Section 6.05 at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.

 

If, at any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Debt of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and, if such Debt is not permitted to be incurred as of
such date under Section 6.02, the Borrower will be in default of such covenant.

 

The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary of the Borrower; provided that such designation will be
deemed to be an incurrence of Debt by a Restricted Subsidiary of the Borrower of
any outstanding Debt of such Unrestricted Subsidiary, and such designation will
only be permitted if (1) such Debt is permitted under Section 6.02 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the applicable reference period; and (2) no Default or Event of
Default would be in existence following such designation.

 

Any designation by the Borrower pursuant to this definition shall be made in a
certificate of Responsible Officer delivered to the Administrative Agent and
containing a certification that such designation is in compliance with the terms
of this definition.

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 2.20(e)(ii)(2)(III).

 

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertakings and
obligations in connection therewith.

 

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing:

 

(a)           the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Debt, by (ii) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment; by

 

(b)           the then outstanding principal amount of such Debt.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted

 

27

--------------------------------------------------------------------------------


 

basis, are owned by the Borrower or one or more of the Wholly-Owned Subsidiaries
or by the Borrower and one or more of the Wholly-Owned Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.03         Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04         Terms Generally; Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.05         Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower’s
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 5.01(a); provided that,
unless the Borrower and the Required Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

ARTICLE II



The Credits

 

Section 2.01         Commitments.  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make a Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Commitment. Amounts paid or prepaid
in respect of Loans may not be reborrowed.

 

28

--------------------------------------------------------------------------------


 

Section 2.02         Loans.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their applicable Commitments;
provided, however, that the failure of any Lender to make any Loan shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).  The
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 and not less than $5,000,000 or
(ii) equal to the remaining available balance of the applicable Commitment.

 

(b)           Subject to Sections 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

 

(d)           Notwithstanding anything to the contrary contained herein (and
without affecting any other provisions hereof), the funded portion of each Loan
to be made on the Closing Date (i.e., the amount advanced to the Borrower on the
Closing Date) shall be equal to 97.0% of the principal amount of such Loan (it
being agreed that the full principal amount of each such Loan shall be the
“initial” principal amount of such Loan and deemed outstanding on the Closing
Date and the Borrower shall be obligated to repay 100% of the principal amount
of each such Loan as provided hereunder).

 

Section 2.03         Borrowing Procedure.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
three Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, one Business Day
before a proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The

 

29

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

Section 2.04         Evidence of Debt; Repayment of Loans.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the principal amount of each
Loan of such Lender as provided in Section 2.11.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(c)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms.

 

(e)           Any Lender may request that Loans made by it hereunder be
evidenced by a promissory note.  In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

Section 2.05         Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent, for its
own account, the administrative fees set forth in the Engagement Letter (the
“Administrative Agent Fees”).

 

(b)           The Borrower agrees to pay to the Arrangers, for the account of
each Lender, the upfront fees as separately agreed in a writing between the
Borrower and the Arrangers (or its designated Affiliate) at the times and in the
amounts specified therein.

 

(c)           All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution to the parties entitled
thereto. Once paid, none of the Fees shall be refundable under any
circumstances.

 

Section 2.06         Interest on Loans.

 

(a)           Subject to the provisions of Section 2.07, the Loans comprising
each ABR Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days at

 

30

--------------------------------------------------------------------------------


 

all times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

 

(b)           Subject to the provisions of Section 2.07, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

 

(c)           Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest
Period or day within an Interest Period, as the case may be, shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

Section 2.07         Default Interest. (i) If the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, or
(ii) if any Event of Default under Article VII (other than paragraphs (b), (c),
(g) or (h) thereunder) has occurred and is continuing and the Required Lenders
so vote, then, in the case of clause (i) above, until such defaulted amount
shall have been paid in full or, in the case of clause (ii) above, from the date
such vote has been exercised by the Required Lenders and for so long as such
Event of Default is continuing, to the extent permitted by law, all overdue
amounts under this Agreement and the other Loan Documents shall bear interest
(after as well as before judgment), payable on demand, (a) in the case of
principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
360 days at all times) equal to the rate that would be applicable to an ABR Loan
plus 2.00% per annum

 

Section 2.08         Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that Dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such Dollar deposits are being offered will not
adequately and fairly reflect the cost to the majority of Lenders of making or
maintaining Eurodollar Loans during such Interest Period, or that reasonable
means do not exist for ascertaining the Adjusted LIBO Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or fax notice of
such determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing.  Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

 

Section 2.09         Termination of Commitments. The Commitments shall
automatically terminate upon the making of the Loans on the Closing Date.

 

Section 2.10         Conversion and Continuation of Borrowing. The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period

 

31

--------------------------------------------------------------------------------


 

with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:

 

(a)           until the Administrative Agent shall have notified the Borrower
that the primary syndication of the Commitments has been completed (which notice
shall be given as promptly as practicable and, in any event, within 30 days
after the Closing Date), no ABR Borrowing may be converted into a Eurodollar
Borrowing with an Interest Period in excess of one month;

 

(b)           each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

 

(c)           if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(d)           each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

 

(e)           if any Eurodollar Borrowing is converted at a time other than the
end of the Interest Period applicable thereto, the Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

 

(f)            any portion of a Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurodollar
Borrowing;

 

(g)           any portion of a Eurodollar Borrowing that cannot be converted
into or continued as a Eurodollar Borrowing by reason of the immediately
preceding clause shall be automatically converted at the end of the Interest
Period in effect for such Borrowing into an ABR Borrowing;

 

(h)           no Interest Period may be selected for any Eurodollar Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Borrowings comprised of Loans with
Interest Periods ending on or prior to such Repayment Date and (B) the ABR
Borrowings comprised of Loans would not be at least equal to the principal
amount of Borrowings to be paid on such Repayment Date; and

 

(i)            upon notice to the Borrower from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of a Default or an Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of

 

32

--------------------------------------------------------------------------------


 

any notice given pursuant to this Section 2.10 and of each Lender’s portion of
any converted or continued Borrowing. If the Borrower shall not have given
notice in accordance with this Section 2.10 to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be continued as or converted to an
ABR Borrowing.

 

Section 2.11         Repayment of Loans.

 

(a)           The Borrower shall pay to the Administrative Agent, for the
account of the Lenders, on the dates set forth below, or if any such date is not
a Business Day, on the next preceding Business Day (each such date being called
a “Repayment Date”), a principal amount of the Loans (as adjusted from time to
time pursuant to Sections 2.12 and 2.13(d)) equal to the amount set forth below
for such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:

 

Repayment Date

 

Amount

 

 

 

 

 

December 31, 2014

 

$

850,000.00

 

March 31, 2015

 

$

850,000.00

 

June 30, 2015

 

$

850,000.00

 

September 30, 2015

 

$

850,000.00

 

December 31, 2015

 

$

850,000.00

 

March 31, 2016

 

$

850,000.00

 

June 30, 2016

 

$

850,000.00

 

September 30, 2016

 

$

850,000.00

 

December 31, 2016

 

$

850,000.00

 

March 31, 2017

 

$

850,000.00

 

June 30, 2017

 

$

850,000.00

 

September 30, 2017

 

$

850,000.00

 

December 31, 2017

 

$

850,000.00

 

March 31, 2018

 

$

850,000.00

 

June 30, 2018

 

$

850,000.00

 

September 30, 2018

 

$

850,000.00

 

December 31, 2018

 

$

850,000.00

 

March 31, 2019

 

$

850,000.00

 

June 30, 2019

 

$

850,000.00

 

September 30, 2019

 

$

850,000.00

 

 

(b)           To the extent not previously paid, all Loans shall be due and
payable on the Maturity Date together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

 

(c)           All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

 

Section 2.12         Voluntary Prepayment.

 

(a)           Subject to the concurrent payment of the Applicable Premium, the
Borrower may at any time and from time to time prepay any Borrowing, in whole or
in part, upon at least three Business Days’

 

33

--------------------------------------------------------------------------------


 

prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 (noon), New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.

 

(b)           Voluntary prepayments of Loans under Section 2.12(a) shall be
applied in a manner determined by the Borrower.

 

(c)           Each notice of prepayment under Section 2.12(a) shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein; provided,
however, that if such prepayment is for all of the then outstanding Loans, then
the Borrower may revoke such notice by written notice to the Administrative
Agent no later than 12:00 (noon), New York City time, on the date of prepayment
and/or extend the prepayment date by not more than five Business Days; provided
further, however, that the provisions of Section 2.16 shall apply with respect
to any such revocation or extension. All prepayments under this Section 2.12
shall be subject to Section 2.16. All prepayments under this Section 2.12 shall
be accompanied by the concurrent payment of the accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment and the
Applicable Premium.

 

Section 2.13         Mandatory Prepayments.

 

(a)           Subject to the terms of the Intercreditor Agreement and to the
extent not required to prepay or cash collateralize obligations under the First
Lien Credit Agreement as in effect on the date hereof, on or prior to the third
Business Day following receipt by the Borrower or any Restricted Subsidiary of
Net Cash Proceeds of any Asset Sale or any Special Distribution, the Borrower
shall:

 

(i)            in the case of the initial aggregate $200,000,000 of Net Cash
Proceeds received from Asset Sales closed on or at any time after October 13,
2014 and Special Distributions received after the Closing Date, (x) offer to
apply all or any portion of such Net Cash Proceeds and Special Distribution to
the repayment of Loans as provided under Section 2.13(f) and/or (y) elect (by
written notice to the Administrative Agent) to reinvest all or any portion of
such amounts in Additional Assets; provided, that, the Borrower may not reinvest
any such Net Cash Proceeds or Special Distribution unless:

 

(1)           in the case of any such Net Cash Proceeds (other than Net Cash
Proceeds received from Asset Sales of Equity Interests of Eureka Hunter
Holdings, LLC), the Proved Reserves Coverage Ratio is not less than 1.5 to 1.0
and the PDP Reserves Coverage Ratio is not less than 1.0 to 1.0 after giving
effect to such Asset Sale;

 

(2)           in the case of any individual reinvestment or series of related
reinvestments of $10,000,000 or more (other than Net Cash Proceeds received from
Asset Sales of Equity Interests of Eureka Hunter Holdings, LLC), after giving
effect to such reinvestment the Proved Reserves Coverage Ratio is not less than
1.5 to 1.0 and the PDP Reserves Coverage Ratio is not less than 1.0 to 1.0;

 

(3)           no Default or Event of Default shall have occurred and be
continuing or would result therefrom; and

 

34

--------------------------------------------------------------------------------


 

(4)           such reinvestment is consummated within 180 days after the receipt
of such Net Cash Proceeds or Special Distribution (as certified by the Borrower
in writing to the Administrative Agent) (it being understood that pending the
final application of any such Net Cash Proceeds or Special Distribution, the
Borrower or any Restricted Subsidiary may utilize such funds in any manner that
is not prohibited under this Agreement); and

 

(ii)           in the case of Net Cash Proceeds from Asset Sales and Special
Distributions received in excess of the initial $200,000,000, offer to apply 75%
of such Net Cash Proceeds and Special Distribution to the repayment of Loans as
provided in Section 2.13(f); and

 

(b)           In the event that the Borrower or any Restricted Subsidiary issues
or incurs any Debt for borrowed money other than any cash proceeds from the
incurrence of Debt permitted pursuant to Section 6.02, the Borrower shall
substantially simultaneously with (and in any event not later than the Business
Day immediately following) the receipt of such Net Cash Proceeds by such Loan
Party or such Subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Loans.

 

(c)           All prepayments of Borrowings under Sections 2.13(a) and (b) shall
be accompanied by the concurrent payment of the accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment and, in
the case of Section 2.13(b), the Applicable Premium.

 

(d)           Mandatory prepayments of Loans under this Agreement shall be
applied pro rata against the remaining scheduled installments of principal due
in respect of the Loans under Section 2.11.

 

(e)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) at least three
Business Days prior written notice of such prepayment. Each notice of prepayment
shall specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16.

 

(f)            Each offer to prepay Loans pursuant to Section 2.13(a) shall be
an offer by the Borrower to all Lenders on a pro rata basis and shall include
any amounts owing pursuant to Section 2.13(c).  Notwithstanding any other
provision of this Section 2.13, each Lender shall have the right to reject its
pro rata portion of any offer of prepayment, in which case, such amounts may be
retained by the applicable Loan Party and used or applied by such Loan Party in
any manner not prohibited by this Agreement (including Investments permitted
hereunder). The Borrower shall provide Lenders a period of five Business Days to
accept or reject the Borrower’s offer to prepay the Loans.  If a Lender accepts
any such prepayment offer, such amounts shall be applied as set forth in clause
(d) against such Lender’s pro rata portion of the remaining scheduled
installments of principal due hereunder.

 

Section 2.14         Reserve Requirements; Change in Circumstances.

 

(a)           If any Change in Law shall (i) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBO Rate); (ii) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting

 

35

--------------------------------------------------------------------------------


 

this Agreement or Loans made by such Lender; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
other Recipient, the Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)           If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.14 and delivered to the
Borrower, shall be conclusive absent manifest error.  The Borrower shall pay
such Lender  the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be under
any obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 120 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed.

 

Section 2.15         Change in Legality.

 

(a)           Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to the Borrower and to
the Administrative Agent:

 

(i)            such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar

 

36

--------------------------------------------------------------------------------


 

Loan into an ABR Loan, as the case may be), unless such declaration shall be
subsequently withdrawn; and

 

(ii)           such Lender may require that all outstanding Eurodollar Loans
made by it be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)           For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

 

Section 2.16         Breakage.  The Borrower shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

Section 2.17         Pro Rata Treatment.  Subject to the express provisions of
this Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.

 

Section 2.18         Sharing of Setoffs.  Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to

 

37

--------------------------------------------------------------------------------


 

a secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, obtain payment (voluntary or involuntary)
in respect of any Loan or Loans as a result of which the unpaid principal
portion of its Loans shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans of such
other Lender, so that the aggregate unpaid principal amount of the Loans and
participations in Loans held by each Lender shall be in the same proportion to
the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that (i) if any such purchase or purchases or adjustments
shall be made pursuant to this Section 2.18 and the payment giving rise thereto
shall thereafter be recovered, such purchase or purchases or adjustments shall
be rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this Section
2.18 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any of its Affiliates (as to which the provisions of this
Section 2.18 shall apply). The Borrower expressly consents to the foregoing
arrangements and agrees that any Lender holding a participation in a Loan deemed
to have been so purchased may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
to such Lender by reason thereof as fully as if such Lender had made a Loan
directly to the Borrower in the amount of such participation.

 

Section 2.19         Payments.

 

(a)           The Borrower shall make each payment (including principal of or
interest on any Borrowing or any Fees or other amounts) hereunder and under any
other Loan Document not later than 12:00 (noon), New York City time, on the date
when due in immediately available Dollars, without setoff, defense or
counterclaim. Each such payment shall be made to the Administrative Agent at its
offices at Eleven Madison Avenue, New York, NY 10010. Any payments received by
the Administrative Agent after that time on such due date (in the Administrative
Agent’s sole discretion) shall be deemed to have been paid by the Borrower on
the next succeeding Business Day for the purpose of calculating interest
thereon.  The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.

 

(b)           Except as otherwise expressly provided herein, whenever any
payment (including principal of or interest on any Borrowing or any Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

Section 2.20         Taxes.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant

 

38

--------------------------------------------------------------------------------


 

Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(b)           In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)           The Loan Parties shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(e)(ii)(1), 2.20(e)(ii)(2) and 2.20(e)(ii)(4) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(1)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding;

 

(2)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI;

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E (as applicable); or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(3)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable

 

40

--------------------------------------------------------------------------------


 

law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(4)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (4), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(c)           Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.  On or before
the date that Credit Suisse AG, Cayman Islands Branch (or any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower properly and completed executed originals of
either (i) IRS Form W-9, or (ii) such other documentation as will establish that
the Borrower can make payments to the Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

 

(f)            Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

(g)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.

 

41

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this paragraph (g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)           Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.  For purposes of this Section 2.20, the term “applicable law” includes
FATCA.

 

Section 2.21         Assignment of Commitments Under Certain Circumstances; Duty
to Mitigate.

 

(a)           In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, (iv) any Lender is a Non-Consenting Lender, or (v) any
Lender is a Defaulting Lender, then, in each case, the Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in Section 9.04(b)), upon notice to such Lender and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv) above, all of its interests, rights and
obligation with respect to the Loans or Commitments that is the subject of the
related consent, amendment, waiver or other modification) to an Eligible
Assignee that shall assume such assigned obligations and, with respect to clause
(iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Documents (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (x) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority having jurisdiction, (y) the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, and (z) the Borrower or such assignee shall
have paid to the affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Loans of such Lender plus all Fees and other amounts accrued
for the account of such Lender hereunder with respect thereto (including any
Applicable Premium and any amounts under Sections 2.14 and 2.16 and, if
applicable, the prepayment fee pursuant to Section 2.12(b) (with such assignment
being deemed to be a voluntary prepayment for purposes of determining the
applicability of Section 2.12(b), such amount to be payable by the Borrower);
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender pursuant to
paragraph (b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder. Each Lender hereby grants to the
Administrative Agent an irrevocable

 

42

--------------------------------------------------------------------------------


 

power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Assumption
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

 

(b)           If (i) any Lender shall request compensation under Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15 or (iii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender, pursuant to Section 2.20, then
such Lender shall use reasonable efforts (which shall not require such Lender to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing or assignment,
delegation and transfer.

 

Section 2.22         Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.06 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, provided that all amounts owing
to the Borrower under “fourth” above have been paid to the Borrower, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made at a time when the conditions
set forth in Section 3.01 were satisfied or waived, such payment shall be
applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with their Commitments.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts

 

43

--------------------------------------------------------------------------------


 

owed by a Defaulting Lender pursuant to this Section 2.22(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(b)           If the Borrower and the Administrative Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held pro rata by the Lenders
in accordance with their Commitments, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE III



Conditions Precedent

 

Section 3.01         Conditions of Lending.  The obligations of the Lenders to
make Loans hereunder are subject to the satisfaction of the following conditions
on the Closing Date:

 

(a)           (i) The Administrative Agent shall have received duly executed
(and properly acknowledged where applicable) and delivered counterparts of each
Loan Document in form, substance and date satisfactory to the Administrative
Agent, (ii) in connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority (subject in priority only to
Permitted Prior Liens), perfected Liens on the Minimum Collateral Amount based
upon the most recent Reserve Report delivered pursuant to Section 3.01(h), and
(iii) the Administrative Agent shall have received UCC financing statements
(duly authorized) as the Administrative Agent may request to perfect the Liens
granted pursuant to such Security Instruments.

 

(b)           The Administrative Agent shall have received (i) the financial
statements referred to in Section 4.04(a) and (ii) GAAP unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower (subject to year-end adjustments and the absence of
footnotes) for each subsequent fiscal quarter ended at least 60 days before the
Closing Date, which financial statements shall not be materially inconsistent
with the financial statements or forecasts provided previously to the
Administrative Agent.

 

(c)           The Administrative Agent shall have received financial projections
for the Borrower and its Subsidiaries for the remainder of the year 2014 and
years 2015 and 2016, and a pro forma consolidated balance sheet and statements
of income and cash flow of the Borrower as of and for the 12-month period ending
on the last day of the most recently completed four-fiscal quarter period for
which financial statements have been delivered pursuant to Section 3.01(b),
prepared after giving effect to the incurrence of the Loans as if such Debt had
been incurred as of such date (in the case of the balance sheet) or at the
beginning of the period (in the case of such other financial statements), which
financial statements shall not be materially inconsistent with the or forecasts
provided previously to the Administrative Agent.

 

(d)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has
(i) received all consents and approvals required by Section 4.03 and (ii) has no
other Debt in respect of borrowed money, except as permitted by Section 6.02.

 

44

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.

 

(f)            The Administrative Agent shall have received appropriate lien,
judgment and other customary UCC search certificates from the jurisdiction of
incorporation or formation of each Loan Party.

 

(g)           The Administrative Agent shall have received the Reserve Reports
of Cawley, Gillespie and Associates, Inc. evaluating the Loan Parties’ Proved
Reserves as of December 31, 2013, and June 30, 2014, accompanied by a
certificate covering the matters described in Section 5.12(d).

 

(h)           The Administrative Agent shall have received a certificate from
the Financial Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent certifying that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions
contemplated hereby, are solvent.

 

(i)            (i) No Default or Event of Default shall have occurred and be
continuing or would result from the Borrowing on the Closing Date; (ii) no
default or event of default under the First Lien Credit Agreement shall have
occurred and be continuing or would result from the Borrowings on the Closing
Date; (iii) no default or event of default under the Material Contract shall
have occurred and be continuing or would result from the Borrowing on the
Closing Date; and (iv) the Borrower shall be in compliance with
Section 6.01(a) on the Closing Date after giving effect to all Borrowings and
other incurrences of Debt on the Closing Date and the application of proceeds
therefrom.

 

(j)            The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower (i) certifying the matters referenced in
Section 3.01(i) and (ii) attaching true, correct and complete copies of all
First Lien Loan Documents, duly executed by the parties thereto, which documents
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

(k)           The Administrative Agent shall have received the opinions of
Bracewell & Giuliani LLP, special counsel to the Borrower, in form and substance
acceptable to Administrative Agent.

 

(l)            The Administrative Agent shall have received the opinions of
Wyatt, Tarrant & Combs, LLP, special Kentucky counsel to the Borrower, in form
and substance acceptable to the Administrative Agent.

 

(m)          The Administrative Agent shall have received a certificate of
insurance coverage of the Loan Parties evidencing that each of the Loan Parties
is carrying insurance in accordance with Section 4.12.

 

(n)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of each Loan Party in its jurisdiction of organization.

 

(o)           The Administrative Agent shall have received a certificate of the
Secretary, an Assistant Secretary or other authorized officer of each Loan Party
setting forth (i) resolutions of its Board of Directors or similar governing
authority with respect to the authorization of such Loan Party to execute and
deliver the Loan Documents to which it is a party, to enter into the
Transactions to which it is a party, (ii) the officers of such Loan Party
(y) who are authorized to sign the Loan Documents to which such Loan Party is a
party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the Transactions, (iii) specimen signatures of

 

45

--------------------------------------------------------------------------------


 

such authorized officers, and (iv) the articles or certificate of incorporation
and bylaws or similar organizational documents of such Loan Party, certified as
being true and complete.  The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

 

(p)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments and the Guaranty consistent
with the security documents securing the First Lien Facility.

 

(q)           The Lenders shall have received, to the extent previously
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

(r)            All representations and warranties made by the Loan Parties under
Article IV and in each other Loan Document shall be true and correct in all
material respects (other than representations and warranties qualified as to
materiality, which will be true and correct in all respects) on and as of the
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date in which case they will be true and correct as of such earlier date and no
Default shall have occurred or be continuing.

 

(s)            There shall not have occurred any event, change or condition
since December 31, 2013, that, individually or in the aggregate, has had or
would reasonably be expected to have, a Material Adverse Effect on the business,
assets, results of operations or financial condition of the Borrower and its
Restricted Subsidiaries.

 

(t)            There shall be no litigation, governmental administrative or
judicial action, actual, or to the knowledge of the Borrower, threatened, that
would reasonably be expected to restrain or prevent the Transactions.

 

(u)           After giving effect to the Transactions, the Borrower and its
Restricted Subsidiaries shall have outstanding no Debt or preferred stock other
than (i) the Loans, (ii) loans outstanding under the First Lien Credit Agreement
and (iii) the Debt or preferred stock permitted by Section 6.02.

 

(v)           The Administrative Agent and the Arrangers shall have received all
Fees and other amounts due and payable on or prior to the Closing Date (or
arrangements for the netting of such Fees and other amounts due and payable on
the Closing Date shall have been made), including, to the extent invoiced at
least two Business Days prior to the Closing Date, reimbursement or payment of
all reasonable and documented legal fees and all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder or under any other Loan
Document.

 

(w)          The Borrower shall have obtained a public rating of the Credit
Facility by each of S&P and Moody’s.

 

(x)           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably request.

 

ARTICLE IV



Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

46

--------------------------------------------------------------------------------


 

Section 4.01         Organization; Powers.  Each of the Borrower and the
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.02         Authority; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate, limited
liability company or limited partnership powers and have been duly authorized by
all necessary corporate, limited liability company or partnership and, if
required, stockholder action (including, without limitation, any action required
to be taken by any class of directors of such Loan Party or any other Person,
whether interested or disinterested, in order to ensure the due authorization of
the Transactions).  Each Loan Document to which any Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 4.03         Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
any Loan Party or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any Restricted Subsidiary or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any Restricted Subsidiary or its Properties, or give rise to a right thereunder
to require any payment to be made by the Borrower or such Restricted Subsidiary
and (d) will not result in the creation or imposition of any Lien on any
Property of the Borrower or any Restricted Subsidiary (other than the Liens
created by the Loan Documents or the First Lien Loan Documents).

 

Section 4.04         Financial Condition; No Material Adverse Change.

 

(a)           The Borrower has heretofore furnished to the Lenders its audited
consolidated balance sheet and statement of income, stockholders equity and cash
flows as of and for the fiscal years ended December 31, 2012 and December 31,
2013, all reported on by a firm of independent public accountants acceptable to
the Administrative Agent.  Such audited financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

 

(b)           Since December 31, 2013, (i) there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices.

 

47

--------------------------------------------------------------------------------


 

(c)           Except as set forth on Schedule 6.02 or in a certificate delivered
pursuant to Section 5.01(c), neither the Borrower nor any Restricted Subsidiary
has on the Closing Date any material Debt (including Disqualified Capital Stock)
or any material contingent liabilities, off-balance sheet liabilities or
partnerships, material liabilities for Taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments.

 

Section 4.05         Litigation.

 

(a)           As of the Closing Date, except as set forth on Schedule 4.05,
there are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against or affecting the Borrower or any
Subsidiary (i) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any Loan Document or the Transactions.

 

(b)           Since the Closing Date, there has been no change in the status of
the matters disclosed in Schedule 4.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 4.06         Environmental Matters.  Except as could not reasonably be
expected to have a Material Adverse Effect (or with respect to clauses (c),
(d) and (e) below, where the failure to take such actions could not be
reasonably expected to have a Material Adverse Effect), to the knowledge of
Borrower:

 

(a)           no Property of the Borrower or any Subsidiary nor the operations
conducted thereon violate any order or requirement of any court or Governmental
Authority or any Environmental Laws;

 

(b)           no Property of the Borrower or any Subsidiary nor the operations
currently conducted thereon or by any prior owner or operator of such Property
or operation, are in violation of or subject to any existing, pending or
threatened action, suit, investigation, inquiry or proceeding by or before any
court or Governmental Authority or to any remedial obligations under
Environmental Laws;

 

(c)           all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and the Borrower and each
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations;

 

(d)           all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrower or any Subsidiary have in
the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

 

(e)           the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and

 

48

--------------------------------------------------------------------------------


 

gas waste on or to any Property of the Borrower or any Subsidiary except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment;

 

(f)            to the extent applicable, all Property of the Borrower and each
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrower does not have any reason to believe that
such Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement; and

 

(g)           neither the Borrower nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.

 

Section 4.07         Compliance with the Laws and Agreements; No Defaults. 
Except as could not be reasonably be expected to have a Material Adverse Effect:

 

(a)           each of the Borrower and each Restricted Subsidiary is in
compliance with all Governmental Requirements applicable to it or its Property
and all agreements and other instruments binding upon it or its Property, and
possesses all licenses, permits, franchises, exemptions, approvals and other
governmental authorizations necessary for the ownership of its Property and the
conduct of its business, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect;

 

(b)           neither the Borrower nor any Restricted Subsidiary is in default
nor has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrower or a Restricted Subsidiary to Redeem or
make any offer to Redeem under any indenture, note, credit agreement or
instrument pursuant to which any Material Debt is outstanding or by which the
Borrower or any Restricted Subsidiary or any of their Properties is bound; and

 

(c)           no Default has occurred and is continuing.

 

Section 4.08         Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 4.09         Taxes.  Each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate.  No Lien relating to Taxes
described in the first sentence of this Section 4.09 has been filed and, to the
knowledge of the Borrower, no claim is being asserted with respect to any such
Tax or other such governmental charge.

 

Section 4.10         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of

 

49

--------------------------------------------------------------------------------


 

Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$250,000 the fair market value of the assets of such Plan, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans.

 

Section 4.11         Disclosure; No Material Misstatements.  The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Restricted Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  To the knowledge of Borrower, taken as a whole, none
of the Confidential Information Memorandum, the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Restricted Subsidiary to the Administrative Agent or any Lender
or any of their Affiliates in connection with the negotiation of this Agreement
or any other Loan Document or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, prospect information, geological and
geophysical data and engineering projections, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  To the knowledge of Borrower there is no fact
peculiar to the Borrower or any Restricted Subsidiary which could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of the Borrower or any Restricted Subsidiary prior to, or on, the Closing Date
in connection with the transactions contemplated hereby.  There are no
statements or conclusions known to the Borrower in any Reserve Report which are
based upon or include misleading information or fail to take into account
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and that
the Borrower and the Subsidiaries do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate.

 

Section 4.12         Insurance.  The Borrower has, and has caused all its
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrower and its
Restricted Subsidiaries.  The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

 

Section 4.13         Labor Matters.  As of the Closing Date, there are no
strikes, lockouts or slowdowns against the Borrower or any Restricted Subsidiary
pending or, to the knowledge of the Borrower, threatened that are reasonably
likely to impact the Borrower and its Restricted Subsidiaries material
operations (taken as a whole). The hours worked by and payments made to
employees of the Borrower and the Restricted Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
material Federal, state, local or foreign law dealing with such matters. All
material payments due from the Borrower or any Restricted Subsidiary, or for
which any claim may be made against the Borrower or any Restricted Subsidiary,
on account of wages and employee health and

 

50

--------------------------------------------------------------------------------


 

welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Borrower or such Restricted Subsidiary. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Restricted Subsidiary is bound.

 

Section 4.14         Subsidiaries.  Schedule 4.14 sets forth the name of, and
the ownership interest of the Borrower in, each Subsidiary of the Borrower (as
such Schedule may be updated from time to time, including pursuant to a notice
delivered in accordance with Section 5.01(i)).  As of the Closing Date there are
no Unrestricted Subsidiaries other than the Subsidiaries set forth on Schedule
1.01.

 

Section 4.15         Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of Delaware is Magnum Hunter Resources Corporation; and the
organizational identification number of the Borrower in Delaware is 2758331 (or,
in each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 5.01(i) in accordance with Section 9.01).  Each Subsidiary’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization and organizational identification number in its
jurisdiction of organization is stated on Schedule 4.14 (as such Schedule may be
updated from time to time, including pursuant to a notice delivered in
accordance with Section 5.01(i)).

 

Section 4.16         Properties; Titles, Etc.

 

(a)           Except as disclosed in Schedule 4.16, each of the Borrower and the
Restricted Subsidiaries has good and defensible title to the proved Oil and Gas
Properties evaluated in the most recently delivered Reserve Report (excluding,
to the extent this representation and warranty is deemed to be made after the
Closing Date, any such Oil and Gas Properties sold or transferred in compliance
with Section 6.11) and good title to all its personal Properties, in each case,
free and clear of all Liens except Liens permitted by Section 6.03.  After
giving full effect to the Excepted Liens, the Borrower or the Restricted
Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Restricted Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property.

 

(b)           All material leases and agreements necessary for the conduct of
the business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to result in a Material Adverse Effect.

 

(c)           The rights and Properties presently owned, leased or licensed by
the Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the Closing Date.

 

(d)           All of the material Properties of the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

 

51

--------------------------------------------------------------------------------


 

(e)           The Borrower and each Restricted Subsidiary owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.  The Borrower and its
Restricted Subsidiaries either own or have valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.17         Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Government Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties.  Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(i) no Oil and Gas Property is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) to the knowledge of Borrower,  none of the
wells comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) is deviated from the vertical more than the maximum permitted by
Government Requirements, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties).  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any of its Restricted Subsidiaries that are necessary to conduct
normal operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing that are operated by the
Borrower or any of its Restricted Subsidiaries, in a manner consistent with the
Borrower’s or its Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 4.17 could not
reasonably be expect to have a Material Adverse Effect).

 

Section 4.18         Gas Imbalances, Prepayments.  As of the Closing Date,
except as set forth on Schedule 4.18 or on the most recent certificate delivered
pursuant to Section 5.12(d), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Borrower or any of the
Restricted Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding 500 mmcf equivalent in the aggregate.

 

Section 4.19         Marketing of Production.  Except for contracts listed and
in effect on the Closing Date on Schedule 4.19, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts the Borrower
represents that it or its Restricted Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days’ notice or less without
penalty or detriment for the sale of production from the Borrower’s or the
Restricted Subsidiaries’ Hydrocarbons (including, without limitation, calls on
or other rights to purchase, production, whether or not the same are currently
being exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the
Closing Date.

 

52

--------------------------------------------------------------------------------


 

Section 4.20         Hedging Agreements.  Schedule 4.20, as of the Closing Date,
and after the Closing Date, each report required to be delivered by the Borrower
pursuant to Section 5.01(d), sets forth, a true and complete list of all Hedging
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

Section 4.21         Use of Proceeds.  The proceeds of the Loans shall be used
to (a) repay amounts outstanding under the Borrower’s Existing Revolving Credit
Facility, (b) pay transaction expenses and fees incurred in connection with the
Transactions and (c) for working capital and general corporate purposes.  The
Borrower and its Subsidiaries are not engaged principally, or as one of its or
their important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board).  No part of the
proceeds of any Loan will be used for any purpose which violates the provisions
of Regulations T, U or X of the Board.

 

Section 4.22         Solvency.  Before and after giving effect to the
Transactions, (a) the aggregate assets, at a fair valuation, of the Borrower and
its Restricted Subsidiaries, taken as a whole, will exceed the aggregate Debt of
the Borrower on a consolidated basis, as the Debt becomes absolute and matures,
(b) none of the Borrower nor any Restricted Subsidiary will have incurred or
intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt as such Debt becomes absolute and matures and (c) none
of the Borrower nor any Restricted Subsidiary will have (nor will have any
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

 

Section 4.23         Sanctioned Persons; USA PATRIOT Act; FCPA.

 

(a)           None of the Borrower or any Subsidiary nor, to the knowledge of
the Borrower, any director, officer, agent, employee or Affiliate of the
Borrower or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 

(b)           The Borrower and each of the Subsidiaries is in compliance in all
material respects with all applicable statutes, regulations and orders of
(including any laws relating to terrorism, money laundering, embargoed persons
or the USA PATRIOT Act), and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls).

 

(c)           The Borrower and each of the Subsidiaries is in compliance in all
material respects with the Foreign Corrupt Practices Act, 15 U.S.C.§§ 78dd-1, et
seq. (“FCPA”) and any foreign counterpart thereto applicable to the Borrower or
such Subsidiary.  Neither the Borrower nor any of the Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to the
Borrower or any Subsidiary or to any other Person.

 

53

--------------------------------------------------------------------------------


 

Section 4.24         Security Instruments.

 

(a)           The Security Instruments, upon execution and delivery thereof by
the parties thereto, will create in favor of the Collateral Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral described therein and the proceeds thereof and (i) when the
Pledged Collateral (as defined in the Security Instruments) is delivered to the
Collateral Agent (or the First Lien Agent as bailee for the Collateral Agent
pursuant to the Intercreditor Agreement), the Lien created under Security
Instruments shall constitute a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Pledged Collateral, and
(ii) when financing statements in appropriate form are filed in the offices
specified on Schedule 4.24(a), the Lien created under the Security Instruments
will constitute a perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral to the extent that such Lien
can be perfected by the filing of a financing statement (other than Intellectual
Property, as defined in the Security Instruments), in each case subject to Liens
expressly permitted by Section 6.03.

 

(b)           The Mortgages are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified on Schedule 4.24(b), the Mortgages shall
constitute a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 6.03.

 

ARTICLE V



Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

 

Section 5.01         Financial Statements; Ratings Change; Other Information. 
The Borrower will furnish to the Administrative Agent which shall furnish to
each Lender:

 

(a)           Annual Financial Statements.  As soon as available, but in any
event not later than the earlier of the date in each fiscal year on which the
Borrower is required to file its Annual Report on form 10-K with the SEC (after
giving effect to any extensions obtained by the Borrower) or 90 days after the
end of each fiscal year of the Borrower, its audited consolidated (and, if there
are any Unrestricted Subsidiaries, unaudited consolidating) balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by a firm of independent
public accountants proposed by Borrower and approved by the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.  If the Borrower has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then, concurrently with the financial information
required by this clause (a), the Borrower shall provide a reasonably detailed
presentation of the consolidated financial position and results of operations of
the Borrower and its Restricted Subsidiaries as of the end of and for such
fiscal year which financial presentation shall exclude the financial position
and results of operations of the Unrestricted Subsidiaries and be certified by a
Financial Officer of the Borrower as fairly

 

54

--------------------------------------------------------------------------------


 

presenting in all material respects such consolidated financial position and
results of operations as of the end of and for such fiscal year.

 

(b)           Quarterly Financial Statements.  As soon as available, but in any
event not later than the earlier of each date in each fiscal year on which the
Borrower is required to file a Quarterly Report on Form 10-Q with the SEC (after
giving effect to any extensions obtained by the Borrower) or 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, its consolidated (and, if there are any Unrestricted Subsidiaries,
consolidating) balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.  If the Borrower has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then, concurrently with the financial information
required by this clause (b), the Borrower shall provide a reasonably detailed
presentation of the consolidated financial position and results of operations of
the Borrower and its Restricted Subsidiaries as of the end of and for such
fiscal quarter which financial presentation shall exclude the financial position
and results of operations of the Unrestricted Subsidiaries and be certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
such consolidated financial position and results of operations as of the end of
and for such fiscal quarter.

 

(c)           Certificate of Financial Officer — Compliance.  Concurrently with
any delivery of financial statements under Section 5.01(a) or Section 5.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit C hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.01 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 4.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 

(d)           Hedging Agreements.  Concurrently with the delivery of the
financial statements under Section 5.01(a) and (b), a certificate of a Financial
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of a recent date a true and complete list of all Hedging
Agreements of the Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 4.20, any margin
required or supplied under any credit support document and the counterparty to
each such agreement; provided that each such certificate furnished concurrently
with the delivery of financial statements under Section 5.01(b) shall also
include the calculations described in Section 6.18(a)(i).

 

(e)           Notice of Certain Dispositions.  (i) Prompt written notice, and in
any event within five (5) Business Days, following the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event and (ii) prior written
notice of any Disposition of any Oil and Gas Properties or any Equity Interests
in any Restricted Subsidiary owning Oil and Gas Properties, in either case,
having a Fair Market Value in excess of 5% of the Present Value of the Loan
Parties’ Proved Reserves.

 

(f)            USA PATRIOT Act.  Promptly after the request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations

 

55

--------------------------------------------------------------------------------


 

under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.

 

(g)           Lender Conference Calls.  Concurrently with the distribution of
the financial statements required under Sections 5.01(a) and (b), notice of the
date and time of a conference call with Lenders to discuss such financial
information, which conference calls the Borrower shall host not later than 10
Business Days after such distribution (provided that any conference call hosted
by the Borrower which is generally available to holders of its debt or equity
securities shall satisfy this condition).

 

(h)           Information Regarding the Loan Parties.  Prompt written notice
(and in any event within five (5) Business Days prior thereto) of any change in
any Loan Party’s corporate name, jurisdiction of organization, organizational
identification number in such jurisdiction of organization or federal taxpayer
identification number.

 

(i)            Production Report and Lease Operating Statements.  Within 45 days
after the end of each calendar month, a report setting forth, for each calendar
month during the then current fiscal year to date, the volume of production and
sales attributable to production (and the prices at which such sales were made
and the revenues derived from such sales) for each such calendar month from the
Oil and Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

 

(j)            Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of the
Borrower or any Restricted Subsidiary.

 

(k)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

 

Documents or notices required to be delivered pursuant to Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on “EDGAR”, the Borrower’s website on the Internet at
www.magnumhunterresources.com or another website identified by the Borrower to
the Administrative Agent and which is accessible by the Administrative Agent at
no charge or (ii) on which such documents are delivered to the Administrative
Agent.  Upon its receipt of any such documents or notices that are not posted to
EDGAR or such a website, the Administrative Agent shall post such documents or
notices to a website available to the Lenders and shall notify the Lenders of
such posting.

 

Section 5.02         Notices of Material Events.  The Borrower will furnish to
the Administrative Agent prompt written notice of the following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the

 

56

--------------------------------------------------------------------------------


 

Lenders that, in either such case, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and

 

(e)           any Event of Default under and as defined in the First Lien Credit
Agreement, any notice of an Event of Default delivered to the Borrower by the
First Lien Agent or the First Lien Lenders thereunder, or the receipt by the
First Lien Agent or such First Lien Lenders from any Loan Party of any notice of
an Event of Default thereunder.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03         Existence; Conduct of Business.  The Borrower will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties are
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.10.

 

Section 5.04         Payment of Obligations.  The Borrower will, and will cause
each Restricted Subsidiary to, pay its obligations, including Tax liabilities of
the Borrower and all of its Restricted Subsidiaries before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any material Property of the
Borrower or any Restricted Subsidiary.

 

Section 5.05         Performance of Obligations under Loan Documents.  The
Borrower will pay the Loans and the Notes according to the reading, tenor and
effect thereof, and the Borrower will, and will cause each Restricted Subsidiary
to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 5.06         Operation and Maintenance of Properties.  Except, in each
case, where the failure to comply could not reasonably be expected to have a
Material Adverse Effect, the Borrower, at its own expense, will, and will cause
each Restricted Subsidiary to:

 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time

 

57

--------------------------------------------------------------------------------


 

constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom;

 

(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition (ordinary wear and tear excepted),
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material producing Oil and Gas
Properties and other material Properties, including, without limitation, all
equipment, machinery and facilities;

 

(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and obligations accruing under the leases or other agreements affecting
or pertaining to its proved producing Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;

 

(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its proved producing Oil and Gas
Properties and other material Properties;

 

(e)           operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements; and

 

(f)            to the extent the Borrower is not the operator of any Property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 5.06.

 

Section 5.07         Insurance.  The Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

 

Section 5.08         Books and Records; Inspection Rights.  The Borrower will,
and will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested on an individual and
aggregate basis.

 

Section 5.09         Compliance with Laws.  The Borrower will, and will cause
each Restricted Subsidiary to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its Property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

58

--------------------------------------------------------------------------------


 

Section 5.10         Environmental Matters.

 

(a)           The Borrower shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each Restricted Subsidiary and each
Restricted Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Restricted Subsidiary not to dispose of or otherwise release, any
oil, oil and gas waste, hazardous substance, or solid waste on, under, about or
from any of the Borrower’s or its Restricted Subsidiaries’ Properties or any
other Property to the extent caused by the Borrower’s or any of its Restricted
Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the disposal or release of which could reasonably be expected to have a
Material Adverse Effect; (iii) timely obtain or file, and shall cause each
Restricted Subsidiary to timely obtain or file, all notices, permits, licenses,
exemptions, approvals, registrations or other authorizations, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of the Borrower’s or its Restricted Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; promptly commence and diligently prosecute to
completion, and shall cause each Restricted Subsidiary to promptly commence and
diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Restricted Subsidiaries’ Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; and (iv) establish and implement, and shall cause each Restricted
Subsidiary to establish and implement, such reasonable procedures as may be
necessary to assure that the Borrower’s and its Restricted Subsidiaries’
obligations under this Section 5.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

 

(b)           The Borrower will promptly, but in no event later than five
Business Days of the occurrence of a triggering event, notify the Administrative
Agent in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or its Restricted Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any applicable
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action could reasonably result in a
Material Adverse Effect.

 

(c)           The Borrower will, and will cause each Restricted Subsidiary to,
undertake reasonable environmental audits in connection with any future
acquisitions of producing Oil and Gas Properties.

 

Section 5.11         Further Assurances.

 

(a)           The Borrower at its expense will, and will cause each Restricted
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.

 

59

--------------------------------------------------------------------------------


 

(b)           The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property.  A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Mortgaged Property or any part thereof shall be sufficient as a
financing statement where permitted by law.

 

Section 5.12         Reserve Reports.

 

(a)           On or before April 1st and October 1st of each year, commencing
April 1, 2015, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating all Oil and Gas Properties and interests
owned by the Borrower and its Restricted Subsidiaries which have attributable to
them Proved Reserves as of the immediately preceding January 1st and July 1st. 
The Reserve Report as of January 1st of each year shall be prepared by one or
more Approved Petroleum Engineers and the Reserve Report as of July 1st of each
year shall be prepared by or under the supervision of the chief engineer of the
Borrower.  In each case, the chief engineer of Borrower shall certify such
Reserve Report is based on information that was prepared in good faith based
upon assumptions believed to be reasonable at the time and to have been prepared
in accordance with the procedures used in the immediately preceding Reserve
Report.

 

(b)           In the event that the Borrower shall furnish to the First Lien
Agent a Reserve Report at any time other than those set forth in
Section 5.12(a), the Borrower shall furnish the same to the Administrative Agent
and shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
Reserve Report.

 

(c)           Each Reserve Report may be supplemented by all such other internal
information as the Borrower or the Administrative Agent, acting reasonably, may
request or deem appropriate, including without limitation sufficient internally
prepared information to permit the Administrative Agent’s engineering
consultants to prepare economic engineering evaluations covering the Oil and Gas
Properties.

 

(d)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that to his knowledge, after reasonable
investigation, in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
based on information that was prepared in good faith based upon assumptions
believed to be reasonable at the time, (ii) the Borrower or its Subsidiaries
owns good and defensible title to the Proved Reserves evaluated in such Reserve
Report and such Properties are free of all Liens except for Liens permitted by
Section 6.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 4.18 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any Restricted Subsidiary to deliver Hydrocarbons either generally or produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of the Borrower’s and its
Subsidiaries’ Proved Reserves have been sold since the date of the last Reserve
Report except as set forth on an exhibit to the certificate, which certificate
shall list all of its Proved Reserves sold and in such detail as reasonably
required by the Administrative Agent and (v) attached thereto is a schedule of
the Proved Reserves evaluated by such Reserve Report that are Mortgaged
Properties.  Upon the request of the Administrative Agent, the Borrower shall
attach to such certificate a list of all marketing agreements entered into
subsequent to the later of the Closing Date or the most recently delivered
Reserve Report which the Borrower could reasonably be expected to have been
obligated to list on Schedule 4.19 had such agreement been in effect on the
Closing Date

 

60

--------------------------------------------------------------------------------


 

Section 5.13         Title Information.  On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 5.12(a), the Borrower will deliver title information in form and
substance acceptable to the Administrative Agent covering enough of the Proved
Reserves evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent shall
have received together with title information previously delivered, satisfactory
title information on at least the Minimum Collateral Amount.  Notwithstanding
the foregoing, so long as (i) the First Lien Credit Agreement and the
commitments thereunder are not terminated and (ii) the administrative agent
under the First Lien Credit Agreement is an Approved RBL Administrative Agent,
unless otherwise reasonably requested by the Administrative Agent, delivery to
the Administrative Agent any title information pursuant to Section 8.13 of the
First Lien Credit Agreement shall be deemed to satisfy the this clause (a).

 

Section 5.14         Additional Collateral.

 

(a)           In connection with the delivery of each Reserve Report, the
Borrower shall deliver a list of current Mortgaged Properties (as described in
Section 5.12(d)) to ascertain whether the Mortgaged Properties represent at
least the Minimum Collateral Amount after giving effect to exploration and
production activities, acquisitions, dispositions and production.  In the event
that the Mortgaged Properties do not represent at least the Minimum Collateral
Amount, then within 30 days thereafter (or such later date as the Collateral
Agent may agree in its reasonable discretion) the Borrower shall, or shall cause
a Restricted Subsidiary to, grant to the Collateral Agent as security for the
Obligations a perfected security interest and lien (subject in priority only to
Permitted Prior Liens) on additional Oil and Gas Properties not already subject
to a Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least the Minimum Collateral Amount.  All
such Liens will be created and perfected by and in accordance with the
provisions of mortgages, deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance satisfactory
to the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.

 

(b)           In the event that the Borrower or any Restricted Subsidiary grants
a Lien on any property to secure any obligations under any First Lien Loan
Document, the Borrower will, and will cause such Restricted Subsidiary to,
contemporaneously therewith grant to the Collateral Agent to secure the
Obligations a Lien on the same property pursuant to Security Instruments in form
and substance satisfactory to the Collateral Agent.

 

(c)           In addition, from time to time, the Borrower will, at its cost and
expense, secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate within 30 days of such designation (or such later date as the
Collateral Agent may agree (it being understood that it is the intent of the
parties that the Obligations shall be secured by substantially all the assets of
the Borrower and its Restricted Subsidiaries (including real and other
properties acquired subsequent to the Closing Date)); provided that, neither the
Borrower nor any Restricted Subsidiary shall be required to take additional
action with respect to assets specifically excluded from Collateral in the
Security Instruments and assets which in the reasonable judgment of the
Administrative Agent are of de minimis value or for which the cost of obtaining
a perfected security interest outweighs the value thereof.  Such security
interests and Liens will be created under the Security Instruments and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Collateral Agent all such
instruments and documents (including legal opinions and lien searches but
excluding title insurance) as the Collateral Agent shall reasonably request
within such thirty-day period to evidence compliance with this Section. The
Borrower agrees to provide such evidence as the Collateral

 

61

--------------------------------------------------------------------------------


 

Agent shall reasonably request as to the perfection and priority status of each
such security interest and Lien.

 

Section 5.15         ERISA Compliance.  In addition to and without limiting the
generality of Section 5.09, the Borrower shall and shall cause each of its
Subsidiaries to (a) comply in all material respects with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all employee benefit plans (as defined in ERISA), (b) not take
any action or fail to take action the result of which could be (i) a liability
to the PBGC (other than liability for PBGC premiums) or (ii) a past due
liability to any Multiemployer Plan, (c) not participate in any prohibited
transaction that could result in any material civil penalty under ERISA or any
tax under the Code, (d) operate each employee benefit plan in such a manner that
will not incur any material tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent such failure to comply could not reasonably be expected to
have Material Adverse Effect and (e) furnish to the Administrative Agent upon
the Administrative Agent’s request such additional information about any
employee benefit plan as may be reasonably requested by the Administrative
Agent.

 

Section 5.16         Additional Guarantors.  Concurrently with the acquisition
or formation of any Subsidiary (other than any Subsidiary designated an
Unrestricted Subsidiary in accordance with the terms of this Agreement
substantially concurrently with such acquisition or formation) and in any event
not later than 30 days following such acquisition or formation, the Borrower
shall cause to be delivered to the Administrative Agent (i) a Joinder Agreement
executed by such Restricted Subsidiary and the direct owner of the Equity
Interests of such Restricted Subsidiary, (ii) stock certificates or other
instruments representing all the Equity Interests of such Restricted Subsidiary
and stock powers and instruments of transfer, endorsed in blank, with respect to
such stock certificates or other instruments, or, if any Equity Interests
pledged pursuant to such Security Agreement are uncertificated securities,
confirmation and evidence satisfactory to the Administrative Agent that the
security interest in such uncertificated securities has been transferred to and
perfected by the Administrative Agent in accordance with the UCC, (iii) all
agreements, deeds of trust, mortgages, documents and instruments, including UCC
Financing Statements (Form UCC-1), required by law or reasonably requested by
the Administrative Agent to be executed, filed, registered or recorded to create
or perfect the Liens on the Property of such Subsidiary (except to the extent
not required under the Security Agreement), (iv) UCC searches, all dated
reasonably close to the date of the Joinder Agreement and in form and substance
satisfactory to the Administrative Agent, and evidence reasonably satisfactory
to the Administrative Agent that any Liens indicated in such UCC searches are
Excepted Liens or have been released, (v) the corporate resolutions or similar
approval documents of such Restricted Subsidiary approving the execution and
delivery of the Joinder Agreement and the performance of the Security Agreement
and Guaranty by such Restricted Subsidiary, and (vi) a legal opinion reasonably
acceptable to the Administrative Agent, opining favorably on the execution,
delivery and enforceability of the Loan Documents to which such Restricted
Subsidiary is a party, and the grant and perfection of the security interest or
trust lien purported to be made or effected by any such Loan Document and
otherwise being in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.  The Borrower shall cause any Subsidiary
which Guarantees obligations under any First Lien Loan Document to
contemporaneously become a Guarantor hereunder.

 

Section 5.17         OFAC; Anti-Corruption Laws.  Neither the Borrower nor any
of its Restricted Subsidiaries (a) is an “enemy” or “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
(50 U.S.C. App. §§ 1 et seq.), as amended, (b) is in violation of (i) the
Trading with the Enemy Act, as amended, (ii) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended), or any enabling legislation or executive order relating
thereto or (iii) the USA PATRIOT Act, (c) is a Sanctioned Person (as hereinafter
defined), (d) has more than 10% of its assets in Sanctioned Countries (as
hereinafter defined) or

 

62

--------------------------------------------------------------------------------


 

(e) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Loan will be used directly, or to the knowledge of the Borrower,
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.  As used
herein, “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”) and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time and “Sanctioned Person” means (a) a
Person named on the list of “Specially Designated Nationals and Blocked Persons”
maintained by OFAC available as
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.  The Borrower and
its Restricted Subsidiaries, to their knowledge, are in compliance in all
material respects with all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Restricted Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

Section 5.18         Maintenance of Ratings.  The Borrower shall use
commercially reasonable efforts to (i) cause the Credit Facility to be
continuously rated by S&P and Moody’s and (ii) to maintain a corporate rating
from S&P and a corporate family rating from Moody’s, in each case in respect of
the Borrower.

 

Section 5.19         Material Contract.  The Borrower and its Restricted
Subsidiaries shall perform and observe in all material respects all of the terms
and provisions of the Material Contract to be performed or observed by it within
any grace period applicable thereto and, in accordance with prudent business
practices, enforce its rights under the Material Contract, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 5.20         Post-Closing Matters.  The Borrower will (a) deliver or
cause to be delivered to the Administrative Agent each of the agreements,
documents, instruments or certificates described on Schedule 5.20, all in form
and substance reasonably satisfactory to Administrative Agent; (b) perform each
of the actions described on Schedule 5.20 in a manner reasonably satisfactory to
the Administrative Agent; and (c) cause all such matters described in clauses
(a) and (b) to be completed within the time periods set forth opposite each such
item or action on such Schedule 5.20 (in each case, unless otherwise agreed to
by the Administrative Agent).

 

ARTICLE VI



Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, the Borrower covenants
and agrees with the Lenders that:

 

Section 6.01         Financial Covenants.

 

(a)           The Borrower will not permit, as of the last day of any fiscal
quarter commencing with the fiscal quarter ending December 31, 2014, (i) the
Proved Reserves Coverage Ratio to be less than 1.5 to 1.0 or (ii) the PDP
Reserves Coverage Ratio to be less than 1.0 to 1.0; and

 

63

--------------------------------------------------------------------------------


 

(b)           The Borrower will not permit, as of the last day of any fiscal
quarter commencing with the fiscal quarter ending March 31, 2016, the ratio of
(i) the amount equal to the aggregate principal amount of all Secured Debt of
the Borrower and the Restricted Subsidiaries as of such date minus up to
$100,000,000 of the aggregate unencumbered balance sheet cash of the Borrower
and the Restricted Subsidiaries as of such date to (ii) the EBITDAX of the
Borrower and the Restricted Subsidiaries for the trailing four-quarter period
then ended to exceed 2.50 to 1.0.

 

Section 6.02         Debt.  The Borrower will not, and will not permit any
Restricted Subsidiary to, incur, create, assume or suffer to exist any Debt,
except:

 

(a)           the Loans or other Obligations arising under the Loan Documents;

 

(b)           obligations incurred under the First Lien Loan Documents,
including obligations in respect of Cash Management Obligations as contemplated
therein; provided that the aggregate principal amount of loans and the face
amount of letters of credit incurred or issued under the First Lien Loan
Documents do not exceed in aggregate the greater of (i) the sum of $50,000,000
and the aggregate principal amount of Loans repaid or prepaid pursuant to
Sections 2.11, 2.12 and 2.13 (without duplication to any amounts incurred under
clause (o)(ii) below), and (ii) an amount equal to 25% of the Loan Parties’
Adjusted Consolidated Net Tangible Assets as of the date of such incurrence;
provided that in the case of clause (ii), after giving effect to such incurrence
and the application of proceeds therefrom, aggregate Secured Debt shall not in
any case exceed 25% of the Loan Parties’ Adjusted Consolidated Net Tangible
Assets as of the date of such incurrence;

 

(c)           Debt of the Borrower and its Restricted Subsidiaries existing on
the Closing Date that is reflected in the financial statements referred to in
Section 4.04(a) and described on Schedule 6.02 and Permitted Refinancing Debt
incurred to refinance, defease or discharge such Debt;

 

(d)           accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business which are not greater
than 90 days past the date of invoice or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

 

(e)           Debt under Capital Leases and Debt to finance the acquisition,
construction or improvement of any fixed or capital assets; provided that
(i) such Debt is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Debt permitted by this Section 6.02(e) shall not exceed
$10,000,000 at any time outstanding;

 

(f)            Debt associated with worker’s compensation claims, or in respect
of self-insurance obligations or bid, plugging and abandonment, appeal,
reimbursement, performance, bid, surety or similar bonds or surety obligations
required by Governmental Requirements or third parties in connection with the
operation of the Oil and Gas Properties of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

(g)           unsecured intercompany Debt between or among Loan Parties so long
as such Debt is expressly subordinated in all respects to the Loans and other
Obligations on terms set forth in the Guaranty; provided, that (i) any
subsequent issuance or other Disposition of Equity Interests that results in any
such Debt being held by a Person other than a Loan Party and (ii) any sale or
other Disposition of any such Debt to a Person that is not a Loan Party, will be
deemed, in each case, to constitute an incurrence of such Debt by such Loan
Party, that was not permitted by this Section 6.02(g);

 

64

--------------------------------------------------------------------------------


 

(h)           endorsements of negotiable instruments for collection in the
ordinary course of business;

 

(i)            Debt arising under take-or-pay agreements or gas balancing
agreements which do not give rise to liability in the aggregate on a
consolidated basis for the Borrower in excess of $2,000,000 at any one time
outstanding;

 

(j)            Debt incurred in the ordinary course of the Borrower’s business
in respect of Hedging Agreements permitted under Section 6.18;

 

(k)           any obligation arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earn outs, or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or Equity
Interest of a Restricted Subsidiary in a transaction permitted under this
Agreement; provided that such obligation is not reflected as a liability on the
face of the balance sheet of the Borrower or any Restricted Subsidiary;

 

(l)            obligations with respect to Series C, Series D and Series E
preferred stock issued by the Borrower, so long as any dividends with respect
thereto comply with the provisions of Section 6.04;

 

(m)          unsecured Guarantees by the Borrower or any Restricted Subsidiary
of Debt of Alpha Hunter Drilling, LLC not exceeding $35,000,000 in the
aggregate, which Debt shall be on terms and conditions reasonably satisfactory
to the Administrative Agent and have terms and conditions no more restrictive
than the terms and conditions set forth in this Agreement;

 

(n)           the Hall Houston Debt in an amount not to exceed $640,695 at any
one time outstanding;

 

(o)           (i) the Senior Notes (including unsecured Guarantees in respect
thereof) outstanding on the Closing Date, (ii) Permitted Additional Notes in an
amount equal to the aggregate principal amount of Loans repaid or prepaid under
Sections 2.11, 2.12 and 2.13 (without duplication to any amounts incurred under
clause (b)(i) above) and (iii) all Permitted Refinancing Debt incurred to
refinance, defease or discharge the Senior Notes or Permitted Additional Notes,
if any; provided that in all cases the aggregate amount permitted to be
outstanding at any time under this clause (o) shall not exceed $950,000,000;

 

(p)           (i) Guarantees by the Borrower and the Restricted Subsidiaries in
respect of Debt permitted to be incurred pursuant to this Section 6.02; provided
that if the Debt being guaranteed is subordinated to or pari passu with the
Loans, then the Guarantee must be subordinated or pari passu, as applicable, to
the same extent as the Debt guaranteed and (ii) unsecured guarantees by the
Borrower or any Restricted Subsidiary at any one time outstanding not to exceed
$2,000,000 in respect of Debt of any Unrestricted Subsidiary incurred in the
ordinary course of business in connection with accounts payable which are not
greater than 90 days past the date of invoice or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; and

 

(q)           other Debt not to exceed $7,500,000 in aggregate principal amount
at any one time outstanding.

 

Section 6.03         Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

 

(a)           Liens securing the payment of any Obligations;

 

65

--------------------------------------------------------------------------------


 

(b)           Excepted Liens;

 

(c)           Liens securing Debt permitted by Section 6.02(e); provided that
such Liens extend only to the property purchased and/or financed with the
proceeds of such Debt;

 

(d)           Liens described on Schedule 6.03 and any renewals, replacements or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 6.02(c), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any refinancing, renewal or extension
of the obligations secured or benefited thereby is permitted by Section 6.02(c);

 

(e)           Liens on Property not constituting collateral for the Obligations
not otherwise permitted by the foregoing clauses of this Section 6.03; provided
that the aggregate principal or face amount of all Debt secured under this
clause (e) shall not exceed $500,000 at any time;

 

(f)            subject to the terms of the Intercreditor Agreement, Liens
securing the “Obligations” (as defined in the First Lien Credit Agreement);

 

(g)           Liens securing Hedging Agreements permitted by Section 6.18;

 

(h)           a Lien on the Equity Interests in Eureka Hunter securing
Non-Recourse Debt of Eureka Hunter or any of its Subsidiaries;

 

(i)            (i) leases and subleases of the properties of the Borrower or any
Restricted Subsidiary granted to third parties, in each case, in the ordinary
course of business and (ii) any interest of title of a lessor or sublessor under
any leases entered into by the Borrower or its Subsidiaries in the ordinary
course of business;

 

(j)            Liens attaching solely to cash earnest money deposits in
connection with an Investment permitted by Section 6.05; and

 

(k)           Liens securing Debt permitted by Section 6.02(q); provided that
the Debt secured by such Liens shall not exceed $5,000,000 at any one time
outstanding.

 

Section 6.04         Restricted Payments.  The Borrower will not, and will not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of its Property to its Equity Interest
holders, except:

 

(a)           Restricted Subsidiaries may declare and pay Restricted Payments
ratably with respect to their Equity Interests;

 

(b)           the Borrower may (i) declare and pay dividends in respect of its
Equity Interests so long as such dividends (A) are in the form of Equity
Interests (other than Disqualified Capital Stock) and (B) do not include cash or
other Property of the Borrower not specified in the foregoing clause (A), and
(ii) may pay cash in lieu of fractional shares in connection with any stock
splits or reverse stock splits of the Borrower’s Equity Interests, up to a
maximum of $500,000 during the term of this Agreement;

 

(c)           without limiting the dividends permitted by Section 6.04(b), the
Borrower may declare and pay cash dividends on its Series C, Series D and
Series E preferred stock permitted hereunder so long

 

66

--------------------------------------------------------------------------------


 

as (i) no Event of Default exists at the time of, or is caused by, such payment,
and (ii) such dividends do not exceed $45,000,000 in the aggregate in any
calendar year;

 

(d)           without limiting the dividends permitted by Section 6.04(b) above,
the Borrower may (i) pay cash in lieu of issuing fractional shares of in
connection with an exchange of outstanding preferred stock for newly issued
preferred stock (other than Disqualified Capital Stock) or common equity and
(ii) redeem its preferred stock with the proceeds of an issuance by the Borrower
of common equity or preferred stock (other than Disqualified Capital Stock) so
long as such redemption takes place as soon as reasonably practicable upon
receipt of such proceeds (but, in any event, within six months of the date of
issuance);

 

(e)           the Borrower may repurchase warrants, options or other rights
entitling the holder thereof to purchase or acquire any Equity Interest in the
Borrower for cash consideration in an amount not to exceed $100,000; and

 

(f)            the Borrower may (i) so long as no Event of Default is occurring,
make payments to directors, officers, members of management, employees or
consultants of the Borrower or any Restricted Subsidiary (or their transferees,
estates or beneficiaries under their estates) upon their death, disability,
retirement, severance or termination of employment or service for the
acquisition by the Borrower from such Persons of Equity Interests in the
Borrower or any Restricted Subsidiary; provided that the aggregate cash
consideration paid for all such payments shall not exceed $500,000 in any
calendar year, and (ii) make cashless repurchases of securities that are deemed
to occur upon the exercise or vesting of options, rights or shares of stock held
by directors, officers, members of management, employees or consultants of the
Borrower or any Restricted Subsidiary to the extent such securities represent a
portion of the exercise price of or withholding taxes attributable to such
options, rights or shares.

 

Section 6.05         Investments, Loans and Advances.  The Borrower will not,
and will not permit any Restricted Subsidiary to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

 

(a)           Investments existing on the Closing Date that are, in the case of
Investments made prior to the date of the financial statements referred to in
Section 4.04(a), reflected in the financial statements referred to in
Section 4.04(a) and, in any event, described on Schedule 6.05;

 

(b)           accounts receivable arising in the ordinary course of business;

 

(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

 

(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s;

 

(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency);

 

67

--------------------------------------------------------------------------------


 

(f)            deposits in money market funds investing exclusively in
Investments described in Section 6.05(c), Section 6.05(d) or Section 6.05(e);

 

(g)           Investments made by the Borrower in or to any Restricted
Subsidiary or by any Restricted Subsidiary in or to another Restricted
Subsidiary;

 

(h)           subject to the limits in Section 6.06, Investments in direct
ownership interests in additional Oil and Gas Properties, gas gathering,
processing and transportation systems and all other assets contemplated by the
permitted business of Borrower located within the geographic boundaries of the
United States of America and Canada;

 

(i)            entry into operating agreements, working interests, royalty
interests, mineral leases, processing agreements, farm-out agreements, contracts
for the sale, transportation or exchange of oil and natural gas, unitization
agreements, pooling arrangements, area of mutual interest agreements, production
sharing agreements or other similar or customary agreements, transactions,
properties, interests or arrangements, and Investments and expenditures in
connection therewith or pursuant thereto, in each case made or entered into in
the ordinary course of the oil and gas business, excluding, however, Investments
in other Persons; provided, however, that none of the foregoing shall involve
the incurrence of any Debt not permitted by Section 6.02;

 

(j)            loans and advances to directors, officers and employees in
connection with the acquisition of Equity Interests in the Borrower or any
Restricted Subsidiary and loans and advances to directors, officers and
employees permitted by applicable law not to exceed $500,000 in the aggregate at
any time;

 

(k)           travel advances in the ordinary course of business;

 

(l)            repurchase agreements of a commercial bank in the United States
or Canada if the commercial paper of such bank or of the bank holding company of
which such bank is a wholly owned subsidiary is rated in the highest rating
categories of S&P, Moody’s, or any other rating agency satisfactory to the
Required Lenders, that are fully secured by securities described in
Section 6.04;

 

(m)          Investments (other than Investments in GreenHunter Energy, Inc.)
not to exceed $1,000,000 in the aggregate outstanding at any time;

 

(n)           Investments arising from the endorsement of financial instruments
in the ordinary course of business;

 

(o)           Guarantees permitted under Section 6.02 and Guarantees by the
Borrower of obligations of Restricted Subsidiaries incurred in the ordinary
course of business and not in respect of Debt;

 

(p)           Investments by the Borrower or any Restricted Subsidiaries in
Unrestricted Subsidiaries (other than Eureka Hunter Holdings, LLC or its
Subsidiaries), not to exceed $15,000,000 in any calendar year;

 

(q)           Investments in Eureka Hunter Holdings, LLC (or another direct or
indirect Subsidiary of Eureka Hunter Holdings, LLC), in an aggregate amount not
to exceed in any calendar year the sum of (i) $20,000,000, (ii) Net Cash
Proceeds from the issuance by the Borrower of common or preferred equity (other
than Disqualified Stock) during such calendar year and (iii) Net Cash Proceeds
received by the Borrower in connection with the sale of its Equity Interests in
Eureka Hunter Holdings, LLC, so long as

 

68

--------------------------------------------------------------------------------


 

in the case of each of clauses (ii) and (iii), such proceeds are invested within
180 days after receipt thereof;

 

(r)            Investments in securities or other assets of trade creditors or
customers in the ordinary course of business received in settlement or bona fide
disputes or upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;

 

(s)            (i) Investments consisting of earnest money deposits in
connection with an Investment otherwise permitted by this Section 6.05, and
(ii) lease, utility or similar deposits in the ordinary course of business;

 

(t)            (i) Investments in Equity Interests in the Eureka MLP GP and the
Eureka MLP acquired in connection with Dispositions made pursuant to
Section 6.11(i) and (ii) Investments consisting of non-cash consideration
received, to the extent permitted, in Dispositions permitted pursuant to
Sections 6.11(b), (c), (d), (e) or (h).

 

Section 6.06         Nature of Business; International Operations.  The Borrower
will not, and will not permit any Restricted Subsidiary to, engage in any
business other than the Oil and Gas Business.  From and after the Closing Date,
the Borrower and its Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries or
territorial waters of the United States or Canada.

 

Section 6.07         Limitation on Leases.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or suffer to exist
any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by the Borrower and the Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $2,000,000 in any
period of 12 consecutive calendar months during the life of such leases.

 

Section 6.08         Use of Proceeds

 

.  The Borrower will not permit the proceeds of the Loans to be used for any
purpose other than those specified in Section 4.21.  Neither the Borrower nor
any Person acting on behalf of the Borrower has taken or will take any action
which might cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board or to violate Section 7 of the Exchange Act or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

Section 6.09         Sale or Discount of Receivables.  Except for receivables
obtained by the Borrower or any Restricted Subsidiary out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrower nor any
Subsidiary will discount or sell (with or without recourse) to any other Person
that is not the Borrower any of its notes receivable or accounts receivable.

 

69

--------------------------------------------------------------------------------


 

Section 6.10         Mergers, Etc.  Neither the Borrower nor any Restricted
Subsidiary will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its Property to any other Person
(any such transaction, a “consolidation”); provided that (a) any Subsidiary may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or any Restricted Subsidiary
(provided that such Restricted Subsidiary shall be the continuing or surviving
Person) and (b) the Borrower and its Subsidiaries may consummate any Investment
or disposition in compliance with Section 6.05 or Section 6.11, respectively.

 

Section 6.11         Sale of Assets.  The Borrower will not, and will not permit
any Restricted Subsidiary to Dispose of any Property or interest therein whether
by way of merger, casualty, condemnation, assignment, farm-out or Production
Payment to any Person other than any Loan Party except for:

 

(a)           the sale of Hydrocarbons in the ordinary course of business;

 

(b)           farmouts, sales or other Dispositions of undeveloped acreage or
Oil and Gas Properties with no associated Proved Reserves and assignments in
connection with such transactions;

 

(c)           the sale or other Disposition of equipment in the ordinary course
of business or that is no longer necessary for the business of the Borrower or
such Restricted Subsidiary or is replaced by equipment of at least comparable
value and use and the sale or other Disposition of assets that are obsolete or
no longer necessary for the business of the Borrower or such Restricted
Subsidiary;

 

(d)           the Disposition of any Property; provided that:

 

(1)           at least 75% of the consideration received in respect of such
Disposition shall be cash and shall be applied to the extent required under
Section 2.13(a);

 

(2)           the consideration received in respect of such Disposition shall be
equal to or greater than the Fair Market Value of such Property, interest
therein or the Restricted Subsidiary subject of such Disposition; and

 

(3)           if any such Disposition is of a Restricted Subsidiary, such sale
or other Disposition shall include all the Equity Interests of such Restricted
Subsidiary.

 

(e)           (i) Dispositions of other Property from time to time provided the
aggregate Fair Market Value of all such Property Disposed in reliance on this
clause (e)(i) does not exceed $1,000,000 during any six-month period and
(ii) Dispositions of seismic, geologic or other data, licenses and similar
rights or assets; and

 

(f)            Dispositions of claims against customers, working interest
owners, other industry partners or any other Person in connection with workouts
or bankruptcy, insolvency or other similar proceedings with respect thereto;

 

(g)           Dispositions between or among Loan Parties;

 

(h)           Dispositions of Equity Interests in Unrestricted Subsidiaries
(other than Eureka Hunter or any of its Subsidiaries) and Investments in other
Persons in existence on the Closing Date; and

 

70

--------------------------------------------------------------------------------


 

(i)            Dispositions of Equity Interests in Eureka Hunter Holdings, LLC
in exchange for Equity Interests in the Eureka MLP GP and the Eureka MLP
(including common units, subordinated units or incentive distribution rights).

 

Section 6.12         Environmental Matters.  The Borrower will not, and will not
permit any Restricted Subsidiary to, cause or permit any of its Property to be
in violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any applicable Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.13         Transactions with Affiliates.  The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any transaction,
including, without limitation, any purchase, sale, lease, exchange or other
Disposition of Property or the rendering of any service, with any Affiliate
(other than the Loan Parties) other than:

 

(a)           transactions otherwise permitted under this Agreement;

 

(b)           transactions upon terms no less favorable to it than it would
obtain in a comparable arm’s length transaction with a Person not an Affiliate;

 

(c)           reasonable and customary director, officer and employee
compensation (including bonuses and severance) and other benefits (including
retirement, health, stock option and other benefit plans and indemnification
arrangements for the benefit of Borrower’s or any Subsidiary’s officers,
directors and employees entered into in the ordinary course of business and in
good faith or to the extent approved in good faith by the Board of Directors of
the Borrower; or

 

(d)           (i) agreements entered into with one or more Unrestricted
Subsidiaries, Eureka MLP or Eureka MLP GP in connection the public offering of
securities by the Eureka MLP with respect to the operation, management and
administration of the Eureka MLP and its Subsidiaries, including tax sharing
agreements and the underwriting, offer and sale of securities in such offering
that, in the good faith judgment of the Borrower’s Board of Directors, are on
terms and conditions reasonably comparable to those in effect with other
similarly situated publicly traded master limited partnerships or otherwise fair
to the Borrower and the Restricted Subsidiaries, from a financial point of view,
in each case, as such agreements are in effect on the date of closing of such
public offering, (ii) any amendment, restatement, replacement or other
modification of any of such agreements and (iii) any agreement entered into
hereafter that is similar to any such agreements, so long as, in the case of
clause (ii) or (iii), the terms of any such amendment, restatement, replacement
or other modification or future agreement, taken as a whole, are no less
advantageous to the Borrower and its Restricted Subsidiaries in any material
respect than the agreement so amended, restated, replaced or modified or the
similar such agreement, respectively, as determined in good faith by the
Borrower.

 

Section 6.14         Subsidiaries.  The Borrower shall not, and shall not permit
any Restricted Subsidiary to, create or acquire any additional Subsidiary unless
the Borrower complies with Section 5.16.  The Borrower shall not, and shall not
permit any Subsidiary to, sell, assign or otherwise dispose of any Equity
Interests in any Restricted Subsidiary except in compliance with Section 6.11. 
Neither the Borrower nor any Restricted Subsidiary shall acquire or form any
Foreign Subsidiaries, except Subsidiaries organized under Canadian law or
Outback Shale Hunter Pty, Ltd., an Australian company.

 

71

--------------------------------------------------------------------------------


 

Section 6.15         Subsidiary Obligations and Preferred Stock.  The Borrower
will not and will not permit any of Restricted Subsidiary to issue preferred
stock or create, incur or assume any Debt, except for preferred stock and Debt,
in each case permitted under Section 6.02.

 

Section 6.16         Negative Pledge Agreements.  The Borrower will not, and
will not permit any Restricted Subsidiary to, create, incur, assume or suffer to
exist any contract, agreement or understanding which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Administrative Agent and the Lenders or restricts
any Loan Party from paying dividends or making distributions to any other Loan
Party, or which requires the consent of or notice to other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) any leases or licenses or similar contracts as
they affect any Property or Lien subject to a lease or license, (c) any
contract, agreement or understanding creating Liens on Capital Leases or
purchase money Debt permitted by Section 6.03(c) or Debt set forth on Schedule
6.02 (but in each case only to the extent related to the Property on which such
Liens were created), (d) any restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the equity or Property of such
Restricted Subsidiary (or the Property that is subject to such restriction)
pending the closing of such sale or disposition, (e) customary provisions with
respect to the distribution of Property in joint venture agreements, (f) the
documents evidencing the Senior Notes or (g) the First Lien Loan Documents as in
effect on the Closing Date.

 

Section 6.17         Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrower will not allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Restricted
Subsidiary that would require the Borrower or such Restricted Subsidiary to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor to exceed 500 mmcf equivalent in the aggregate at all
times except for such amounts that are covered by adequate reserves, which
reserves (or the future cash flow therefrom) are excluded from the most recent
Reserve Report.

 

Section 6.18         Hedging Agreements.

 

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, enter into or in any manner be liable on any Hedging Agreements
with any Person other than:

 

(i)            Hedging Agreements entered into with the purpose and effect of
fixing prices on oil, gas, and natural gas liquids expected to be produced by
the Loan Parties, provided that all times:

 

(A)          Hedging Agreements in respect of crude oil (including natural gas
liquids) or natural gas, in each case, (A) with a First Lien Lender Counterparty
and (B) the notional volumes for which (when aggregated with other commodity
Hedging Agreements in effect for the same periods as such Hedging Agreement,
other than basis differential swaps on volumes already hedged pursuant to other
Hedging Agreements) do not exceed, as of the date such Hedging Agreement is
executed, for crude oil (including natural gas liquids) or natural gas,
respectively, (1) 80% of the reasonably anticipated production of its Proved
Reserves with respect to such commodity for each month during the period in
which such Hedging Agreement is in effect, and (2) (x) 100% of the most recent
production as provided in the report most recently delivered by the Borrower
pursuant to Section 5.01(j) for any succeeding twenty-four month period;
provided that, for any Hedging Agreement executed during the last quarter of any
calendar year, such period shall be extended to December 31st of the second
calendar year following

 

72

--------------------------------------------------------------------------------


 

execution of such Hedging Agreement and (y) 75% of the most recent production as
provided in the report most recently delivered by the Borrower pursuant to
Section 5.01(j) for any period beyond such twenty-four month period (or such
extended period as provided in the foregoing proviso);

 

(B)          except for cash or letters of credit in an aggregate amount not to
exceed  $2,000,000 or the Collateral under the First Lien Loan Documents, no
such contract requires any Loan Party to put up money, assets, or other security
against the event of its nonperformance prior to actual default by such
Restricted Person in performing its obligations thereunder, and

 

(C)          each such contract is entered into with an Approved Counterparty.

 

(ii)           Hedging Agreements in respect of interest rates as follows: 
(A) Hedging Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Hedging
Agreements of the Borrower and its Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 75%
of the then outstanding principal amount of the Borrower’s fixed rate Debt for
borrowed money and (B) Hedging Agreements effectively converting interest rates
from floating to fixed, the notional amounts of which (when aggregated with all
other Hedging Agreements of the Borrower and its Restricted Subsidiaries then in
effect effectively converting interest rates from floating to fixed) do not
exceed 75% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a floating rate;

 

(iii)          Hedging Agreements with respect to which Debt is allowed pursuant
to Section 6.02; and

 

(iv)          Hedging Agreements to hedge foreign exchange rate risks to which
the Borrower or any of its Restricted Subsidiaries has actual exposure.

 

(b)           For purposes of this Section 6.18, purchases of put options or
price floors or offsetting Hedging Agreements entered into for the purpose of
unwinding an existing Hedging Agreement to maintain compliance with this
Section 6.18 shall not be considered Hedging Agreements and shall not be
prohibited by the terms hereof.

 

Section 6.19         Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

 

Section 6.20         Certain Amendments and Modifications; Other Debt.  The
Borrower will not, and will not permit any Restricted Subsidiary to:

 

(a)           permit any waiver, supplement, modification, amendment,
termination or release of the First Lien Loan Documents except to the extent not
prohibited by the Intercreditor Agreement; or

 

(b)           permit any amendment of its organizational documents in a manner
that would be adverse in any material respect to the Lenders.

 

73

--------------------------------------------------------------------------------


 

ARTICLE VII



Events of Default; Remedies

 

Section 7.01         Events of Default.  One or more of the following events
shall constitute an “Event of Default”:

 

(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof, by acceleration or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 7.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made in any material respect;

 

(d)           the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(h),
Section 5.01(l), Section 5.02, Section 5.03, Section 5.12, Section 5.15,
Section 5.17, Section 5.20 or in Article VI (other than Section 6.02,
Section 6.03 and Section 6.18);

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 7.01(a), Section 7.01(b) or Section 7.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after the earlier to occur of (i) notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender) or
(ii) a Responsible Officer of the Borrower or such Restricted Subsidiary
otherwise becoming aware of such default;

 

(f)            the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Debt, when and as the same shall become due and payable if the
effect of such event is to cause, or (with the giving of any notice or the lapse
of time or both) to permit the holder or holders of such Debt (or a trustee or
agent on behalf of such holder or holders) to cause, such Debt to become due
prior to its stated maturity;

 

(g)           any event or condition occurs that results in any Material Debt
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity or
require the Borrower or any Restricted Subsidiary to make an offer in respect
thereof; provided that in the case of a breach of a financial covenant in such
Material Debt shall not result in an Event of Default under this clause
(g) unless the holders of such Material Debt cause such Debt to become due prior
to its scheduled maturity;

 

74

--------------------------------------------------------------------------------


 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)            the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 7.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)            the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability, or fail generally to pay its debts as they
become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer has been notified, does not dispute
coverage and is not subject to an insolvency proceeding) shall be rendered
against the Borrower, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any Restricted Subsidiary to enforce any such judgment;

 

(l)            the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto (or in the case of the
Intercreditor Agreement, against any other party thereto), or shall be
repudiated, or cease to create a valid and perfected Lien of the priority
required thereby on any of the Collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or the Borrower
or any Restricted Subsidiary or any of their Affiliates shall so state in
writing;

 

(m)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect;

 

(n)           any Guarantee under the Guaranty for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under the
Guaranty (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents); or

 

(o)           a Change in Control shall occur.

 

75

--------------------------------------------------------------------------------


 

Section 7.02         Remedies.

 

(a)           In the case of an Event of Default other than one described in
Section 7.01(h), Section 7.01(i) or Section 7.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with the
Applicable Premium and accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the Loan Documents),
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower and each Guarantor; and in
case of an Event of Default described in Section 7.01(h), Section 7.01(i) or
Section 7.01(j), the Commitments shall automatically terminate and the Notes and
the principal of the Loans then outstanding, together with the Applicable
Premium and accrued interest thereon and all fees and the other obligations of
the Borrower accrued hereunder and under the Loan Documents, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower.

 

(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Collateral Agent and the Lenders will have all
other rights and remedies available at law and equity.

 

(c)           All proceeds realized from the liquidation or other Disposition of
collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied:  first, to reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; fourth,
pro rata to principal outstanding on the Loans and Obligations referred to in
clause (iii) of the definition of Obligations; fifth, to any other Obligations;
and any excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.

 

ARTICLE VIII



The Administrative Agent

 

Section 8.01         Appointment and Authority.

 

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Lenders with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Instruments and (ii) negotiate, enforce or the settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.

 

Section 8.02         Rights as a Lender.  The institution serving as the
Administrative Agent and/or the Collateral Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such bank and its
Affiliates

 

76

--------------------------------------------------------------------------------


 

may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder.

 

Section 8.03         Exculpatory Provisions.

 

(a)           No Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (i) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (ii) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (iii) except
as expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity.

 

(b)           No Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender.

 

(c)           No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

Section 8.04         Reliance by Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. Each Agent may also rely upon any statement made to it orally
or by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 8.05         Delegation of Duties.  Each Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facility as well as activities as
Agent. No Agent shall be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the applicable Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

77

--------------------------------------------------------------------------------


 

Section 8.06         Resignation of Administrative Agent.  Subject to the
appointment and acceptance of a successor Agent as provided below, any Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank. If
no successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

Section 8.07         Non-Reliance on Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

Section 8.08         No Other Duties.  Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the
Arrangers, the Co-Syndication Agents and the Co-Documentation Agents are named
as such for recognition purposes only, and in their respective capacities as
such shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document; it being understood and agreed that each
of the Arrangers, the Co-Syndication Agents and the Co-Documentation Agents
shall be entitled to all indemnification and reimbursement rights in favor of
the Agents provided herein and in the other Loan Documents.  Without limitation
of the foregoing, none of the Arrangers, the Co-Syndication Agents or the
Co-Documentation Agents in their respective capacities as such shall, by reason
of this Agreement or any other Loan Document, have any fiduciary relationship in
respect of any Lender, Loan Party or any other Person.

 

ARTICLE IX



Miscellaneous

 

Section 9.01         Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(i)            if to the Borrower, to it at Magnum Hunter Resources Corporation,
1046 Texan Trail, Grapevine, Texas 76051, Attention Joseph C. Daches (Fax
No. 832-369-6992);

 

78

--------------------------------------------------------------------------------


 

(ii)           if to the Administrative Agent, to Credit Suisse, Agency Manager,
Eleven Madison Avenue, New York, NY 10010, Fax No. 212-322-2291, Email: 
agency.loanops@credit-suisse.com;

 

(iii)          if the Collateral Agent, to Credit Suisse, Eleven Madison Avenue,
23rd Floor, New York, NY 10010, Attn: Loan Operations — Boutique Management,
Telephone No: (212) 538-3525, Email: list.Ops-collateral@credit-suisse.com; and

 

(iv)          if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state

 

79

--------------------------------------------------------------------------------


 

securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be deemed to be marked “PUBLIC”, unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material non-public information: (1) the Loan Documents,
(2) notification of changes in the terms of the Credit Facility and (3) all
information delivered pursuant to Sections 5.01(a), (b) and (c).

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

80

--------------------------------------------------------------------------------


 

Section 9.02         Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated. The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

 

Section 9.03         Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

 

Section 9.04         Successors and Assigns.

 

(a)           Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party; and all covenants, promises and agreements by or on
behalf of the Borrower, the Administrative Agent, the Collateral Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.

 

(b)           Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
the prior written consent of:

 

(i)            the Administrative Agent (not to be unreasonably withheld or
delayed) and

 

(ii)           the Borrower (not to be unreasonably withheld or delayed);
provided that (A) no consent of the Borrower shall be required if (1) such
assignment is made in connection with the primary syndication of the Commitments
and Loans, (2) such assignment is made by a Lender to another Lender, an
Affiliate of such Lender or a Related Fund of such Lender or (3) a Default or
Event of Default has occurred and is continuing, and (B) if the Borrower has not
responded within five Business Days after the delivery of any request for a
consent, such consent shall be deemed to have been given;

 

provided further, however, that (i) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans); provided that simultaneous assignments by two or more Related Funds
shall be combined for purposes of determining whether the minimum assignment
requirement is met, (ii) the parties to each assignment shall (A) execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent or (B) if
previously agreed with the Administrative Agent, manually execute and deliver to
the Administrative Agent an Assignment and Assumption, and, in each case, shall
pay to the Administrative Agent a processing and recordation fee of

 

81

--------------------------------------------------------------------------------


 

$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire (in
which the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their Related Parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable Tax forms.  Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Assumption, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

 

(c)           By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows: 
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim;
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Assumption; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 4.04(a) or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

(d)           The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in The
City of New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive and the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available

 

82

--------------------------------------------------------------------------------


 

for inspection by the Borrower, the Collateral Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(e)           Upon its receipt of, and consent to, a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, an
Administrative Questionnaire completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent and, if required, the Borrower to such assignment
and any applicable Tax forms, the Administrative Agent shall (i) accept such
Assignment and Assumption and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

 

(f)            Each Lender may without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other Persons
(each a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation) and (iv) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participating bank or Person
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans in which such participating bank or Person has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest or fees on the Loans in which such participating bank or Person has an
interest, increasing or extending the Commitments in which such participating
bank or Person has an interest or releasing all or substantially all of the
value of the Guarantees or all or substantially all of the Collateral).  To the
extent permitted by law, each participating bank or other Person also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
that such participating bank or other Person agrees to be subject to Sections
2.18 and 2.20 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(g)           Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant

 

83

--------------------------------------------------------------------------------


 

or proposed assignee or participant any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure of information designated by the Borrower as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

 

(h)           Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.

 

(i)            Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(j)            The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.

 

(k)           Borrower Buybacks.  Notwithstanding anything in this Agreement to
the contrary, any Lender may, at any time, assign all or a portion of its Loans
on a non-pro rata basis to the Borrower in accordance with the procedures set
forth on Exhibit L, pursuant to an offer made by the Borrower available to all
Lenders on a pro rata basis (a “Dutch Auction”), subject to the following
limitations:

 

(i)            the Borrower shall represent and warrant, as of the date of the
launch of the Dutch Auction and on the date of any such assignment, that neither
it, its Affiliates nor any of its respective directors or officers has any
Excluded Information that has not been disclosed to the Lenders generally (other
than to the extent any such Lender does not wish to receive material

 

84

--------------------------------------------------------------------------------


 

non-public information with respect to the Borrower or its Subsidiaries or any
of their respective securities) prior to such date;

 

(ii)           immediately and automatically, without any further action on the
part of the Borrower, any Lender, the Administrative Agent or any other Person,
upon the effectiveness of such assignment of Loans from a Lender to the
Borrower, such Loans and all rights and obligations as a Lender related thereto
shall, for all purposes under this Agreement, the other Loan Documents and
otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Borrower shall neither
obtain nor have any rights as a Lender hereunder or under the other Loan
Documents by virtue of such assignment;

 

(iii)          the Borrower shall not use the proceeds of any Loans for any such
assignment; and

 

(iv)          no Default or Event of Default shall have occurred and be
continuing before or immediately after giving effect to such assignment.

 

Section 9.05         Expenses; Indemnity.

 

(a)           The Borrower agrees to pay (i) all reasonable out-of-pocket
expenses incurred by the Arrangers, the Administrative Agent and the Collateral
Agent, in connection with the syndication of the Credit Facility and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) including the reasonable and documented fees,
charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent (and, if necessary, by a firm of
local counsel in each appropriate jurisdiction and in the case of an actual
conflict of interest, one additional firm of counsel to the affected Lenders)
and (ii) all out-of-pocket expenses (including the reasonable and documented
fees, charges and disbursements of counsel) incurred by the Arrangers, the
Administrative Agent, the Collateral Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made hereunder, and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of any other counsel for the Administrative Agent, the Collateral
Agent or any Lender.

 

(b)           The Borrower agrees to indemnify the Arrangers, the Administrative
Agent, the Collateral Agent, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Credit Facility),
(ii) the use of the proceeds of the Loans, (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates) or (iv) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by the Borrower or any of the Subsidiaries, or any Environmental Liability
related in any way to the Borrower or the Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available (a) to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted primarily from the gross

 

85

--------------------------------------------------------------------------------


 

negligence or willful misconduct of such Indemnitee and (b) to the extent
arising from a proceeding not involving an act or omission by the Borrower or
its Affiliates that is brought by an Indemnitee against any other Indemnitee
(other than disputes involving claims against an Agent or an Arranger in its
capacity as such).

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Collateral Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such.  For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of outstanding Loans (in each case, determined as if no Lender were a
Defaulting Lender).

 

(d)           To the extent permitted by applicable law, Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions or any Loan or the use of the proceeds thereof.

 

(e)           The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.  All amounts due under this Section 9.05
shall be payable on written demand therefor.

 

Section 9.06         Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitation, Hedging Agreements with the
Borrower or any Restricted Subsidiary) at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower or any Restricted
Subsidiary against any of and all the obligations of the Borrower or any
Restricted Subsidiary owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Section 9.07         Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
(INCLUDING ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) (IN EACH CASE, OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

86

--------------------------------------------------------------------------------


 

Section 9.08         Waivers; Amendment.

 

(a)           No failure or delay of the Administrative Agent, the Collateral
Agent or any Lender in exercising any power or right hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such scheduled payment or any
part thereof, or decrease the rate of interest on any Loan, without the prior
written consent of each Lender directly adversely affected
thereby, (ii) increase or extend the Commitment or decrease or forgive the
amount of, or extend the date for, payment of any Fees, any principal or
interest of any Loan or any Applicable Premium of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.17, the provisions of Section 9.04(j) or the provisions of this
Section or release all or substantially all of the value of the Guarantees or
all or substantially all of the Collateral, without the prior written consent of
each Lender, (iv) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(i) without the written consent of such SPV,
(v) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender or (vi) impose any
additional restrictions on any Lender’s ability to assign any of its rights and
obligations under Section 9.04 without prior written consent of each Lender,
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent.

 

(c)           The Administrative Agent and the Borrower may amend any Loan
Document to correct administrative or immaterial errors or omissions, or to
effect administrative changes that are not adverse to any Lender. 
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.

 

87

--------------------------------------------------------------------------------


 

Section 9.09         Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”) shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.10         Entire Agreement.  This Agreement, the Engagement Letter,
the other Loan Documents and any written agreement regarding the payment of Fees
constitute the entire contract between the parties relative to the subject
matter hereof.  Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

Section 9.11         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12         Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.13         Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

88

--------------------------------------------------------------------------------


 

Section 9.14         Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15         Jurisdiction; Consent to Service of Process.

 

(a)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.

 

(b)           Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.16         Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (provided in the case of any subpoena
or similar process, the Administrative Agent will endeavor to provide the
Borrower reasonable advance notice thereof, to the extent permitted by law, to
afford the Borrower an opportunity to limit or protest the disclosure), (d) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or any of its respective Subsidiaries or the
facilities hereunder, (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
facilities or (iii) market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent in connection
with the

 

89

--------------------------------------------------------------------------------


 

administration, settlement and management of this Agreement and the Loan
Documents, (g) with the consent of the Borrower or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16.  For the purposes of this Section, “Information” means all
information received from the Borrower and related to the Borrower or its
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower; provided that, in the case of
Information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

Section 9.17         Lender Action.  Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 9.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

 

Section 9.18         USA PATRIOT Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act.

 

Section 9.19         Intercreditor Agreement.  Each Lender hereunder
(a) acknowledges that it has received a copy of the Intercreditor Agreement,
(b) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (c) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement as if it was a signatory
thereto and (d) authorizes and instructs the Collateral Agent to enter into the
Intercreditor Agreement (including any and all amendments, amendments and
restatements, modifications, supplements and acknowledgements thereto permitted
hereby from time to time) as Collateral Agent and on behalf of such Lender, and
by its acceptance of the benefits of the Security Instruments, hereby
acknowledges and agrees to be bound by such provisions. Notwithstanding anything
herein to the contrary, each Lender, the Administrative Agent and the Collateral
Agent acknowledges that the Lien and security interest granted to the Collateral
Agent pursuant to the Security Instruments and the exercise of any right or
remedy by the Administrative Agent and/or the Collateral Agent thereunder, are
subject to the provisions of the Intercreditor Agreement.  In the event of a
conflict or any inconsistency between the terms of the Intercreditor Agreement
and the Security Instruments, the terms of the Intercreditor Agreement shall
prevail. The foregoing provisions are intended as an inducement to the First
Lien Lenders to permit the incurrence of Obligations under this Agreement and to
extend credit to the Borrower and such lenders are intended third party
beneficiaries of such provisions.

 

[Signatures Begin Next Page]

 

90

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

BORROWER:

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Samuel Miller

 

Name:

Samuel Miller

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Samuel Miller

 

Name:

Samuel Miller

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS

 

Name of Lender

 

Applicable Percentage

 

Commitment

 

 

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

100

%

$

340,000,000.00

 

 

 

 

 

 

 

TOTAL

 

100

%

$

340,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

$[                  ]

, 201  

 

FOR VALUE RECEIVED, MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation
(the “Borrower”), hereby promises to pay [                                  ]
(the “Lender”) [                              ] DOLLARS
($[                        ]) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement referred to below, on the dates and in
the amounts set forth in the Credit Agreement.  All capitalized terms used
herein and not otherwise defined that are defined in the Credit Agreement have
the meanings as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until such principal
amount is paid in full, at the place and at such interest rates as are specified
in the Credit Agreement.

 

This Note is one of the Notes referred to in, and the Note and all provisions
herein are entitled to the benefits and are subject to the terms of, the Second
Lien Credit Agreement, dated as of October 22, 2014, among the Borrower, Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral Agent,
and the lenders signatory thereto (including the Lender) (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

 

The obligations of the Borrower hereunder are secured by the Security
Instruments (subject to the limitations contained in the Security Instruments
and the Credit Agreement).  The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Highest Lawful Rate.

 

The Borrower waives grace, demand, presentment for payment, notice of dishonor
or default, notice of intent to accelerate or acceleration, protest and notice
of protest and diligence in collecting and bringing of suit against any party
hereto.

 

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. UPON REQUEST, THE BORROWER WILL PROMPTLY MAKE AVAILABLE TO
YOU INFORMATION REGARDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY OF THIS NOTE. YOU SHOULD
CONTACT MAGNUM HUNTER RESOURCES CORPORATION, 1046 TEXAN TRAIL, GRAPEVINE, TEXAS
76051, ATTENTION JOSEPH C. DACHES.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

[                            ], 201[  ]

 

Magnum Hunter Resources Corporation, a Delaware corporation (the “Borrower”),
pursuant to Section 2.03 of the Second Lien Credit Agreement dated as of
October 22, 2014 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”), among the Borrower, Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral Agent
and the lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby requests a Borrowing as follows:

 

(i)            Aggregate amount of the requested Borrowing is
$[                        ];

 

(ii)           Date of such Borrowing is [                        ], 201[  ];

 

(iii)          Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

 

(iv)          In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                        ];

 

(viii)        Location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.03 of the
Credit Agreement, is as follows:

 

[

]

 

 

[

]

 

Exhibit B-1

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the [                        ] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower.

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [                        ]
of Magnum Hunter Resources Corporation, a Delaware corporation (the “Borrower”),
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  With reference to the Second Lien Credit Agreement dated as of
October 22, 2014 (together with all amendments, restatements, supplements or
other modifications thereto being the “Agreement”), among the Borrower, Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral Agent
and the lenders (the “Lenders”) which are or become a party thereto, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified), to my knowledge after reasonable investigation:

 

(a)           The representations and warranties of the Borrower contained in
ARTICLE IV of the Agreement and in the Loan Documents are repeated at and as of
the time of delivery hereof and are true and correct in all material respects at
and as of the time of delivery hereof, except to the extent such representations
and warranties are expressly limited to an earlier date or the Required Lenders
have expressly consented in writing to the contrary.

 

(b)           There exists no Default [or specify Default and describe].

 

(c)           Attached hereto as Exhibit A are reasonably detailed computations
necessary to determine whether the Borrower is in compliance with Section 6.01
as of the end of the [fiscal quarter][fiscal year] ending
[                        ].

 

(d)           No change in GAAP or the application thereof has occurred since
the date of the audited financial statements referred to in Section 4.04 of the
Agreement [or specify change].

 

EXECUTED AND DELIVERED this [            ] day of [                        ],
201[  ].

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-1

--------------------------------------------------------------------------------


 

FINANCIAL COVENANT CALCULATION WORKSHEET

 

($ in 000’s)

 

 

 

Pro Forma
Calculation

 

Covenant
Requirement

 

Proved Reserves Coverage Ratio

 

x

 

> 1.5 to 1.0

 

PDP Reserves Coverage Ratio

 

x

 

> 1.0 to 1.0

 

Secured Debt to EBITDAX Ratio [to be included for the fiscal quarter ending
March 31, 2016 and for each fiscal quarter ending thereafter]

 

x

 

< 2.5 to 1.0

 

 

 

 

 

 

 

Proved Reserves Coverage Ratio: calculated as of the fiscal quarter ended
                      , 201  

 

 

 

 

 

(i)            Present Value of the Loan Parties’ Proved Reserves as set forth
in the most recently delivered Reserve Report (as adjusted to give pro forma
effect to all Asset Sales and acquisitions completed since the date of such
Reserve Report)

 

 

 

 

 

to

 

 

 

 

 

(ii)           the Loan Parties’ aggregate Secured Debt as of the last day of
the immediately preceding fiscal quarter.

 

 

 

 

 

 

 

 

 

 

 

PDP Reserves Coverage Ratio: calculated as of the fiscal quarter ended
                       , 201  

 

 

 

 

 

(i)            Present Value of the Loan Parties’ PDP Reserves as set forth in
the most recently delivered Reserve Report (as adjusted to give pro forma effect
to all Asset Sales and acquisitions completed since the date of such Reserve
Report)

 

 

 

 

 

to

 

 

 

 

 

(ii)           the Loan Parties’ aggregate Secured Debt as of the last day of
the immediately preceding fiscal quarter.

 

 

 

 

 

 

Exhibit C-2

--------------------------------------------------------------------------------


 

Secured Debt to EBITDAX Ratio(1):

 

 

 

 

 

(i)            aggregate principal amount of all Secured Debt of the Borrower
and the Restricted Subsidiaries as of such date

 

 

 

 

 

minus

 

 

 

 

 

(ii)           up to $100,000,000 of the aggregate amount of unencumbered
balance sheet cash of the Borrower and the Restricted Subsidiaries as of such
date

 

 

 

 

 

to

 

 

 

 

 

(iii)          EBITDAX of the Borrower and the Restricted Subsidiaries for the
four quarter period then ended.

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Commencing with the fiscal quarter ending March 31, 2016.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INTERCREDITOR AGREEMENT

 

(See attached)

 

Exhibit D-1

--------------------------------------------------------------------------------


 

Execution Version

 

INTERCREDITOR AGREEMENT

 

among

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

the other Grantors party hereto,

 

BANK OF MONTREAL,
as Senior Representative,

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as the Second Priority Representative,

 

 

dated as of October 22, 2014

 

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT dated as of October 22, 2014 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), among MAGNUM HUNTER
RESOURCES CORPORATION, a Delaware corporation (the “Company”), the other
Grantors (as defined below) party hereto, BANK OF MONTREAL, as representative
for the Senior Secured Parties (in such capacity and together with its
successors in such capacity, the “Senior Representative”), CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as representative for the Second Priority Debt Parties
(in such capacity and together with its successors in such capacity, the “Second
Priority Representative”).

 

R E C I T A L S

 

WHEREAS, the Company, as borrower, the Senior Representative, as administrative
agent, and the various financial institutions party thereto as agents or lenders
are parties to that certain Credit Agreement dated as of the date hereof (as
amended, restated, extended, replaced, supplemented, modified or Refinanced, the
“Senior Credit Agreement”), pursuant to which such financial institutions and
other entities have agreed to make loans and extended other financial
accommodations to the Company, which are secured, along with certain Swap
Agreements, on a first priority basis pursuant thereto;

 

WHEREAS, the Company, as borrower, the Second Priority Representative, as
administrative agent and collateral agent and the various financial institutions
and other entities parties thereto as agents or lenders are parties to that
certain Second Lien Credit Agreement dated as of the date hereof (as amended,
restated, extended, replaced, supplemented, modified or Refinanced, the “Second
Priority Credit Agreement”), pursuant to which such financial institutions and
other entities have agreed to make loans to the Company which will be secured on
a second priority basis pursuant thereto;

 

WHEREAS, the Company and the Grantors (as defined below) have granted to the
Senior Representative security interests in the Collateral (as defined below) as
security for payment and performance of the Senior Obligations (as defined
below); and

 

WHEREAS, the Company and the other Grantors have granted to the Second Priority
Representative junior security interests in the Collateral as security for
payment and performance of the Second Priority Debt Obligations (as defined
below), so that they may be secured on a junior priority basis by the same
collateral that secures the obligations under the Senior Credit Agreement;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Senior Representative (for itself and on behalf of the
Senior Secured Parties (as defined below)), the Second Priority Representative
(for itself and on behalf of the Second Priority Debt Parties (as defined
below)), agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Certain Defined Terms.  Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Senior Credit Agreement (as in
effect on the date hereof) or in the UCC (it being understood that if any term
is defined both under the Senior Credit Agreement and the UCC, the Senior Credit
Agreement defined term shall be used absent manifest error).  As used in this
Agreement, the following terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Company or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

 

“Cap Amount” means, at any time, the greater of (a) the sum of $50,000,000 and
the aggregate principal amount of “Loans”, as such term is defined in the Second
Priority Credit Agreement, repaid or prepaid pursuant to Sections 2.11, 2.12 and
2.13 of the Second Priority Credit Agreement (without duplication to any amounts
incurred under Section 6.02(o)(ii) thereof), and (b) an amount equal to 25% of
the Grantors’ Adjusted Consolidated Net Tangible Assets (as hereinafter
defined), as of the date of such determination, less the aggregate principal
amount of Secured Debt outstanding on the date of such determination (other than
the aggregate principal amount of outstanding Debt under the Senior Facility). 
For purposes of this Agreement, the term “Adjusted Consolidated Net Tangible
Assets” shall have the meaning set forth in the Second Priority Credit
Agreement, except that each component of such definition shall be calculated
only on the date of the most recently delivered Reserve Report and on the date
of any redetermination of the Borrowing Base as a result of a sale or other
disposition pursuant to Section 9.11(d) of the Senior Credit Agreement.

 

“Collateral” means all of the property of the Grantors whether real, personal or
mixed with respect to which a Lien is granted (or is required to be granted)
pursuant to a Senior Collateral Document as security for the Senior Obligations.

 

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

 

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge of Senior Obligations” means, except to the extent otherwise
expressly provided in Section 5.06:

 

(a)           payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding), on all Debt outstanding under the Senior
Debt Documents and constituting Senior Obligations;

 

(b)           payment in full in cash of all other Senior Obligations (including
the Secured Swap Agreements, assuming their termination or novation on the date
when the Discharge of Senior Obligations is to take place) that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid;

 

(c)           termination or expiration of all commitments, if any, to extend
credit that would constitute Senior Obligations; and

 

(d)           termination or cash collateralization (in an amount and manner
reasonably satisfactory to the Senior Representative, but in no event greater
than 105% of the aggregate undrawn face amount) of all Letters of Credit issued
under the Senior Debt Documents and constituting Senior Obligations.

 

“Grantors” means the Company and any Subsidiary which has granted a security
interest in any Collateral pursuant to any Collateral Document to secure any
Senior Obligation.

 

“Guarantors” means the “Guarantors” as defined in the Senior Credit Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)           any case commenced by or against the Company or any other
Guarantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Guarantor, any receivership or assignment for the
benefit of creditors relating to the Company or any other Guarantor or any
similar case or proceeding relative to the Company or any other Guarantor or its
creditors, as such, in each case whether or not voluntary;

 

(b)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company or any other Guarantor, in
each case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(c)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Guarantor are determined and
any payment or distribution is or may be made on account of such claims.

 

3

--------------------------------------------------------------------------------


 

“Letters of Credit” means “Letters of Credit” as defined in the Senior Credit
Agreement or any similar term in any Senior Debt Document in respect of any
Refinancing of the Senior Credit Agreement.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) production payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

 

“Loan Documents” means “Loan Documents” as defined in the Senior Credit
Agreement or any similar term in any Senior Debt Document in respect of any
Refinancing of the Senior Credit Agreement.

 

“New Senior Debt Notice” has the meaning assigned to such term in Section 5.06.

 

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

“Permitted Delay” has the meaning assigned to such term in Section 3.01(a)(i).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Collateral and any payment or distribution made in respect of Collateral in a
Bankruptcy Case and any amounts received by the Senior Representative or any
Senior Secured Party from a Second Priority Debt Party in respect of Collateral
pursuant to this Agreement.

 

“Purchase” has the meaning assigned to such term in Section 5.07(a).

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of a Debt Facility, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Debt or enter alternative financing arrangements, in
exchange or replacement for such Debt Facility (in whole or in part), including
by adding or replacing lenders, creditors, agents, borrowers and/or guarantors,
and including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.

 

“Representatives” means the Senior Representative and the Second Priority
Representative.

 

4

--------------------------------------------------------------------------------


 

“Reserve Report” means “Reserve Report” as defined in the Senior Credit
Agreement on the date hereof.

 

“Second Priority Cap” means an amount equal to $350,000,000.

 

“Second Priority Collateral” means any “Collateral” or the assets encompassed by
any equivalent term, in each case, as defined in any Second Priority Debt
Document or any other assets of the Company or any other Grantor with respect to
which a Lien in granted or purported to be granted pursuant to a Second Priority
Collateral Document as security for any Second Priority Debt Obligation.

 

“Second Priority Collateral Documents” means the “Security Agreement” and the
other “Security Instruments” each as defined in the Second Priority Credit
Agreement or any similar term in any Second Priority Debt Document in respect of
any Refinancing of the Second Priority Credit Agreement, and each of the
collateral agreements, security agreements, mortgages, deeds of trust and other
instruments and documents executed and delivered by the Company or any Grantor
for purposes of providing Second Priority Collateral.

 

“Second Priority Credit Agreement” has the meaning assigned to such term in the
recitals.

 

“Second Priority Debt Documents” means the Second Priority Credit Agreement and
the “Loan Documents” as such term is defined in the Second Priority Credit
Agreement or any similar term in any Second Priority Debt Document in respect of
any Refinancing of the Second Priority Credit Agreement.

 

“Second Priority Debt Facility” means the Second Priority Credit Agreement and
any Refinancing thereof.

 

“Second Priority Debt Obligations” means the “Obligations” as defined in the
Second Priority Credit Agreement or any similar term in any Second Priority Debt
Document in respect of any Refinancing of the Second Priority Credit Agreement,
including any interest which accrues after the commencement of any Bankruptcy
Case, whether or not allowed or allowable as a claim in any such proceeding.

 

Notwithstanding the foregoing, if at any time the aggregate outstanding
principal or face amount of all Second Priority Debt Obligations under the
Second Priority Debt Facility secured by Collateral constituting principal from
Loans is in excess of the Second Priority Cap, then only that portion of such
principal not exceeding the Second Priority Cap shall be included in Second
Priority Debt Obligations and interest with respect to any such principal shall
also be excluded from Second Priority Debt Obligations.

 

“Second Priority Debt Parties” means the Agents or any Lender each as defined in
the Second Priority Credit Agreement, together with the beneficiaries of each
indemnification obligation undertaken by the Company or any other Guarantor
under any related Second Priority Debt Documents and other Person holding
Refinanced Debt in respect thereof (including Refinanced Debt of Refinanced
Debt).

 

5

--------------------------------------------------------------------------------


 

“Second Priority Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

 

“Secured Swap Agreement” means a Swap Agreement that is secured under the terms
of the Senior Debt Documents.

 

“Secured Swap Provider” means any Person that is the counterparty to the Company
or any other Grantor pursuant to a Secured Swap Agreement.

 

“Senior Collateral Documents” means the “Security Agreement” and the other
“Security Instruments” each as defined in the Senior Credit Agreement and each
of the collateral agreements, security agreements, mortgages, deeds of trust and
other instruments and documents executed and delivered by the Company or any
other Grantor for purposes of providing collateral security for any Senior
Obligation.

 

“Senior Credit Agreement” has the meaning assigned to such term in the recitals
to this Agreement.

 

“Senior Debt Documents” means the Senior Credit Agreement and the other Loan
Documents (including the documents and agreements in respect of any Refinancing
thereof).

 

“Senior Facility” means the Senior Credit Agreement and any Refinancing thereof.

 

“Senior Obligations” means, subject to the next sentence, the “Obligations” as
defined in the Senior Credit Agreement and any equivalent term in any
Refinancing thereof.

 

Notwithstanding the foregoing, if at any time the aggregate outstanding
principal or face amount of all Obligations under the Senior Facility secured by
Collateral constituting principal from Loans and drawn Letters of Credit and the
face amount of undrawn Letters of Credit (but excluding any obligations in
respect of Cash Management Agreements and Secured Swap Agreements) is in excess
of the Cap Amount, then only that portion of such principal and undrawn amount
of such Letters of Credit as selected by the Senior Representative not exceeding
the Cap Amount shall be included in Senior Obligations and interest and
reimbursement obligations with respect to any such principal or undrawn amount
of Letters of Credit excluded from Senior Obligations shall also be excluded
from Senior Obligations until any such principal or undrawn amount of Letters of
Credit is included in Secured Obligations; provided that (a) any Secured
Obligations or portion thereof that is not in excess of the Cap Amount (as
determined as of the time of the incurrence or issuance, as the case may be, of
such Secured Obligations) shall continue to be included in the Senior
Obligations notwithstanding any subsequent reduction in the Cap Amount and
(b) any portion of any Secured Obligations that is in excess of the Cap Amount
(as determined as of the time of the incurrence or issuance, as the case may be,
of such Secured Obligations) shall be deemed not to be in excess of the Cap
Amount for purposes of clause (a) if, on the date of a subsequently delivered
Reserve Report, such portion would not be

 

6

--------------------------------------------------------------------------------


 

in excess of the Cap Amount (as determined on such date as if such date were an
issuance or incurrence of such Secured Obligations).

 

“Senior Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Senior Secured Parties” means the “Secured Parties” as defined in the Senior
Debt Documents and other Person holding Refinanced Debt in respect thereof
(including Refinanced Debt of Refinanced Debt).

 

“Standstill Period” has the meaning assigned to such term in Section 3.01(a)(i).

 

“Subsidiary” means (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, managers or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Company or one or more of its Subsidiaries
or by the Company and one or more of its Subsidiaries and (b) any partnership of
which the Company or any of its Subsidiaries is a general partner. Unless
otherwise indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Company.

 

“Swap Agreements” means “Swap Agreement” as defined in the Senior Credit
Agreement or any similar term in any Senior Debt Document in respect of any
Refinancing of the Senior Credit Agreement.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York, or the Uniform Commercial Code
(or any similar or comparable legislation) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

SECTION 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument, other document, statute or regulation
herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, but shall not be deemed to include
the subsidiaries of such Person unless express reference is made to such
subsidiaries, (c) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (e) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all

 

7

--------------------------------------------------------------------------------


 

tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) the term “or” is not exclusive.

 

ARTICLE II

 

Priorities and Agreements with Respect to Collateral

 

SECTION 2.01.  Lien Subordination.  Notwithstanding the date, time, manner or
order of filing or recordation of any document or instrument or grant,
attachment or perfection of any Liens granted to any Second Priority
Representative or any Second Priority Debt Parties on the Collateral or of any
Liens granted to the Senior Representative or any other Senior Secured Party on
the Collateral (or any actual or alleged defect in any of the foregoing) or any
defect or deficiencies in, or failure to perfect or lapse in perfection of, or
avoidance as a fraudulent conveyance or otherwise and notwithstanding any
provision of the UCC, any applicable law, any Second Priority Debt Document or
any Senior Debt Document or any other circumstance whatsoever, the Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under the Second Priority Debt Facility, hereby agrees that (a) any Lien on the
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of the Senior Representative or any other Senior Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Collateral securing any
Second Priority Debt Obligations and (b) any Lien on the Collateral securing any
Second Priority Debt Obligations now or hereafter held by or on behalf of the
Second Priority Representative, any Second Priority Debt Parties or any other
agent or trustee therefor, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Collateral securing any Senior
Obligations.  All Liens on the Collateral securing any Senior Obligations shall
be and remain senior in all respects and prior to all Liens on the Collateral
securing any Second Priority Debt Obligations for all purposes, whether or not
such Liens securing any Senior Obligations are subordinated to any Lien securing
any other obligation of the Company, any Grantor or any other Person or
otherwise subordinated, voided, avoided, invalidated or lapsed.  For the
avoidance of doubt, the subordination provided for in this Agreement is lien
subordination only and the Second Priority Debt Obligations are not subordinated
in right of payment to the Senior Obligations.

 

SECTION 2.02.  Nature of Senior Secured Party Claims.  The Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
the Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations may be revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representative or the
Second Priority Debt Parties and without affecting the provisions hereof (it
being understood, for avoidance of doubt, that any such increase is subject to
the second paragraph of the definition of Senior Obligations to the extent
applicable).  The Lien priorities provided for in Section 2.01 shall not be
altered or otherwise affected by any amendment, supplement or other
modification, or any Refinancing, of either the

 

8

--------------------------------------------------------------------------------


 

Senior Obligations or the Second Priority Debt Obligations, or any portion
thereof.  As between the Company and the other Grantors and the Second Priority
Debt Parties or Senior Secured Parties, as the case may be, the foregoing
provisions will not limit or otherwise affect the obligations of the Company and
the Grantors contained in any Senior Debt Document or Second Priority Debt
Document, as the case may be, with respect to the incurrence of additional
Senior Obligations or Second Priority Debt, as the case may be.

 

SECTION 2.03.  Prohibition on Contesting Liens.  The Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under the Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of the Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Collateral, and the Senior Representative, for itself
and on behalf of each Senior Secured Party under the Senior Facility, agrees
that it shall not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Second Priority Debt Obligations held (or purported to be
held) by or on behalf of any Second Priority Representative or any of the Second
Priority Debt Parties in the Second Priority Collateral.  Notwithstanding the
foregoing, no provision in this Agreement shall be construed to prevent or
impair the rights of the Senior Representative to enforce this Agreement
(including the priority of the Liens securing the Senior Obligations as provided
in Section 2.01) or any of the Senior Debt Documents.

 

SECTION 2.04.  No New Liens.  The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; (b) subject to Section 2.06, none of the
Grantors shall grant or permit any additional Liens on any asset or property of
any Grantor to secure any Senior Obligations unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Second Priority Debt Obligations; and (c) if any Second Priority
Representative or any Second Priority Debt Party shall hold any Lien on any
assets or property of any Grantor securing any Second Priority Debt Obligations
that are not also subject to the first-priority Liens securing all Senior
Obligations under the Senior Collateral Documents, such Second Priority
Representative or Second Priority Debt Party (i) shall notify the Senior
Representative promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such assets or property to the Senior
Representative as security for the Senior Obligations, shall assign such Lien to
the Senior Representative as security for all Senior Obligations for the benefit
of the Senior Secured Parties (but may retain a junior lien on such assets or
property subject to the terms hereof) and (ii) until such assignment or such
grant of a similar Lien to the Senior Representative, shall be deemed to hold
and have held such Lien for the benefit of the Senior Representative and the
other Senior Secured Parties as security for the Senior Obligations.

 

9

--------------------------------------------------------------------------------


 

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the Senior
Representative and/or the Senior Secured Parties, the Representatives, on behalf
of the Secured Parties of the Debt Facility for which it is acting, agree that
any amounts received by or distributed to either of them pursuant to or as a
result of Liens granted in contravention of this Section 2.04 shall be treated
in the same manner as set forth in Section 4.02.

 

SECTION 2.05.  Perfection of Liens.  Except for the limited agreements of the
Senior Representative pursuant to Section 5.05 hereof, neither the Senior
Representative nor the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Second Priority Representative or the Second
Priority Debt Parties.  The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representative, the Senior Secured Parties, the Second Priority Representative,
the Second Priority Debt Parties or any agent or trustee therefor any
obligations in respect of the disposition of Proceeds of any Collateral which
would conflict with prior perfected claims therein in favor of any other Person
or any order or decree of any court or governmental authority or any applicable
law.

 

SECTION 2.06.  Certain Cash Collateral.  Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Senior Obligations consisting of reimbursement obligations in respect of
Letters of Credit or otherwise held by the Senior Representative pursuant to
Sections 2.08(j), 5.06 or 5.07 of the Senior Credit Agreement as in effect on
the date hereof (or any equivalent successor provision) shall be applied as
specified in the Senior Credit Agreement and will not constitute Collateral.

 

SECTION 2.07.  Similar Liens and Agreements.  Except as provided in
Section 2.06, the Representatives, on behalf of the Secured Parties of the Debt
Facility for which it is acting, agree that it is their intention that the
Collateral securing each Debt Facility be identical.  In furtherance of the
foregoing and of Section 8.11, the parties hereto agree, subject to the other
provisions of this Agreement:

 

(a)           upon request by the Senior Representative or the Second Priority
Representative Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Collateral and the steps taken to perfect their respective
Liens thereon and the identity of the respective parties obligated under the
Senior Loan Documents and the Second Priority Loan Documents; and

 

(b)           that the documents and agreements creating or evidencing the
Collateral and guarantees for the Senior Obligations and the Second Priority
Obligations, subject to Section 5.03, shall be in all material respects the same
forms of documents other than with respect to the first lien and the second lien
nature of the Obligations thereunder.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III

 

Enforcement

 

SECTION 3.01.  Exercise of Remedies.

 

(a)           So long as the Discharge of Senior Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor,

 

(i)            neither the Second Priority Representative nor any Second
Priority Debt Party will (A) exercise or seek to exercise any rights or remedies
(including setoff or recoupment) with respect to any Collateral in respect of
any Second Priority Debt Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided, that, subject to extension as a result of any Permitted Delay, the
Second Priority Representative may exercise any or all such rights (but not
rights the exercise of which is otherwise prohibited by this Agreement including
Article VI hereof) after a period (such period, as extended as a result of any
Permitted Delay, the “Standstill Period”) of 180 consecutive days has elapsed
from the date of delivery of written notice from the Second Priority
Representative to the Senior Representative stating that (1) an Event of Default
(as defined under the Second Priority Debt Documents) has occurred and is
continuing thereunder, (2) the Second Priority Debt Obligations are currently
due and payable in full (whether as a result of acceleration thereof or
otherwise) in accordance with the terms of the Second Priority Debt Documents,
and (3) the Second Priority Representative intends to exercise its rights to
take such actions, only so long as the Senior Representative or Senior Secured
Parties are not then diligently pursuing their rights and remedies with respect
to all or a material portion of the Collateral or diligently attempting to
vacate any stay or prohibition against such exercise or the Company or any other
Grantor is then a debtor under or with respect to (or otherwise subject to) any
Insolvency or Liquidation Proceeding (any such period while the Senior
Representatives or Senior Secured Parties are diligently pursuing such rights
and remedies or making any such attempt or any such Grantor is a debtor, a
“Permitted Delay”), (B) contest, protest or object to any foreclosure proceeding
or action brought with respect to the Collateral by the Senior Representative or
any Senior Secured Party in respect of the Senior Obligations, the exercise of
any right by the Senior Representative or any Senior Secured Party (or any agent
or sub-agent on their behalf) in respect of the Senior Obligations under any
lockbox agreement, control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Senior Representative or any
Senior Secured Party either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
relating to the Collateral under the Senior Debt Documents or otherwise in
respect of the Senior Obligations, (C) object to the forbearance by the Senior
Secured Parties from bringing or pursuing any foreclosure proceeding or action
during the Standstill Period or any other exercise of any rights or remedies
relating to the Collateral in respect of Senior Obligations or (D) credit bid
(it being understood, for the avoidance of doubt, that a credit bid which
includes a cash portion sufficient to cause a Discharge of Senior Obligations
will not be precluded), and

 

11

--------------------------------------------------------------------------------


 

(ii)           except as otherwise provided herein, the Senior Representative
and the Senior Secured Parties shall have the exclusive right to enforce rights,
exercise remedies (including setoff, recoupment and the right to credit bid
their debt, except that the Second Priority Debt Parties shall have the credit
bidding rights set forth in Section 3.01(a)(i)(D)) and, in that connection,
subject to Section 5.01, to make determinations regarding the release,
disposition or restrictions with respect to the Collateral without any
consultation with or the consent of any Second Priority Representative or any
Second Priority Debt Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Company or any other Grantor,
any Second Priority Representative may file a claim, proof of claim, or
statement of interest with respect to the Second Priority Debt Obligations under
the Second Priority Debt Facility, (B) any Second Priority Representative may
take any action (not adverse to the prior Liens on the Collateral securing the
Senior Obligations or the rights of the Senior Representative or the Senior
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Collateral, (C) the Second Priority
Representative and the Second Priority Debt Parties may exercise their rights
and remedies as unsecured creditors, as provided in Section 5.04, (D) the Second
Priority Representative may exercise the rights and remedies provided for in
Article VI, (E) in any Insolvency or Liquidation Proceeding, any Second Priority
Debt Party may file any necessary or appropriate responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims or Liens of the Second Priority Debt Parties, including without
limitation any claims secured by the Collateral, if any, in each case in
accordance with the terms of this Agreement, (F) in any Insolvency or
Liquidation Proceeding, the Second Priority Debt Parties may vote on any plan of
reorganization, but only to the extent consistent with the provisions hereof,
and (G) the Second Priority Representative and the Second Priority Debt Parties
may exercise any of their rights or remedies with respect to the Collateral
after the termination of the Standstill Period to the extent permitted by
Section 3.01(a)(i).  In exercising rights and remedies with respect to the
Collateral, the Senior Representative and the Senior Secured Parties may enforce
the provisions of the Senior Debt Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion.  Such exercise and enforcement shall include the rights
of an agent appointed by them to sell or otherwise dispose of Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

 

(b)           Until the expiration of the Standstill Period and subject to
Section 4.02, the Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under the Second Priority Debt Facility, agrees that
it will not, in the context of its role as secured creditor, take or receive any
Collateral or any Proceeds of Collateral in connection with the exercise of any
right or remedy (including setoff and recoupment) with respect to any Collateral
in respect of Second Priority Debt Obligations until after the Discharge of
Senior Obligations has occurred, except in connection with any foreclosure
expressly permitted by Section 3.01(a)(i), but then only to the extent the
Second Priority Representative and Second Priority Debt Parties

 

12

--------------------------------------------------------------------------------


 

are permitted to retain the proceeds thereof in accordance with Section 4.02. 
Without limiting the generality of the foregoing, unless and until the
expiration of the Standstill Period has occurred, except as expressly provided
in the proviso in clause (ii) of Section 3.01(a) and Section 6.03, the sole
right of the Second Priority Representative and the Second Priority Debt Parties
with respect to the Collateral is to hold a Lien on the Collateral in respect of
Second Priority Debt Obligations pursuant to the Second Priority Debt Documents
for the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of Senior Obligations has
occurred.

 

(c)           Subject to the proviso in clause (ii) of Section 3.01(a) and
Section 6.03, (i) the Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under the Second Priority Debt Facility,
agrees that neither such Second Priority Representative nor any such Second
Priority Debt Party will take any action that would hinder any exercise of
remedies undertaken by the Senior Representative or any Senior Secured Party
with respect to the Collateral under the Senior Debt Documents, including any
sale, lease, exchange, transfer or other disposition of the Collateral, whether
by foreclosure or otherwise, and (ii) the Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under the Second
Priority Debt Facility, hereby waives any and all rights it or any such Second
Priority Debt Party may have as a junior lien creditor or otherwise to object to
the manner in which the Senior Representative or the Senior Secured Parties seek
to enforce or collect the Senior Obligations or the Liens granted on any of the
Collateral, regardless of whether any action or failure to act by or on behalf
of the Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

 

(d)           Until the expiration of the Standstill Period, the Senior
Representative shall have the exclusive right to exercise any right or remedy
with respect to the Collateral and shall have the exclusive right to determine
and direct the time, method and place for exercising such right or remedy or
conducting any proceeding with respect thereto.  Following the Discharge of
Senior Obligations, the Second Priority Representative shall have the exclusive
right to exercise any right or remedy with respect to the Collateral, and the
Second Priority Representative shall have the exclusive right to direct the
time, method and place of exercising or conducting any proceeding for the
exercise of any right or remedy available to the Second Priority Debt Parties
with respect to the Collateral, or of exercising or directing the exercise of
any trust or power conferred on the Second Priority Representative, or for the
taking of any other action authorized by the Second Priority Collateral
Documents.

 

SECTION 3.02.  Cooperation.  Subject to the proviso in clause (ii) of
Section 3.01(a), the Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under the Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations or the expiration of
the Standstill Period has occurred, it will not commence, or join with any
Person (other than the Senior Secured Parties and the Senior Representative upon
the request of the Senior Representative) in commencing, any enforcement,
collection, execution, levy or foreclosure action or proceeding with respect to
any Lien held by it in the Collateral under any of the Second Priority Debt
Documents or otherwise in respect of the Second Priority Debt Obligations.

 

13

--------------------------------------------------------------------------------


 

SECTION 3.03.  Actions upon Breach.  Should any Second Priority Representative
or any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, the
Senior Representative or other Senior Secured Party (in its or their own name or
in the name of the Company or any other Grantor) may obtain relief against such
Second Priority Representative or such Second Priority Debt Party by injunction,
specific performance or other appropriate equitable relief.  The Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
the Second Priority Debt Facility, hereby agrees that the Senior Secured
Parties’ damages from the actions of the Second Priority Representative or any
Second Priority Debt Party may at that time be difficult to ascertain and may be
irreparable and waives any defense that the Company, any other Grantor or the
Senior Secured Parties cannot demonstrate damage or be made whole by the
awarding of damages.  Each Representative may demand specific performance of
this Agreement.  Each Representative, on behalf of itself and on behalf of the
Secured Parties of the Debt Facility for which it is acting, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense which might be asserted to bar the remedy of specific performance in any
action which may be brought by a Representative or any Secured Party.  No
provision of this Agreement shall constitute or be deemed to constitute a waiver
by a Representative, on behalf of itself and on behalf of the Secured Parties of
the Debt Facility for which it is acting, of any right to seek damages from any
Person in connection with any breach or alleged breach of this Agreement.

 

ARTICLE IV

 

Payments

 

SECTION 4.01.  Application of Proceeds.  After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Collateral or Proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
shall be applied by the Senior Representative to the Senior Obligations in such
order as specified in the relevant Senior Debt Documents until the Discharge of
Senior Obligations has occurred.  Upon the Discharge of Senior Obligations, the
Senior Representative shall deliver promptly to the Second Priority
Representative any Collateral or Proceeds thereof held by it in the same form as
received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct, to be applied by the Second Priority
Representative to the Second Priority Debt Obligations in such order as
specified in the relevant Second Priority Debt Documents.

 

SECTION 4.02.  Payments Over.  Unless and until the Discharge of Senior
Obligations has occurred, any Collateral or Proceeds thereof received by any
Second Priority Representative or any Second Priority Debt Party in connection
with the exercise of any right or remedy (including setoff or recoupment)
relating to the Collateral shall be segregated and held in trust for the benefit
of and promptly paid over to the Senior Representative for the benefit of the
Senior Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  The
Senior Representative is hereby

 

14

--------------------------------------------------------------------------------


 

authorized to make any such endorsements as agent for each of the Second
Priority Debt Parties. This authorization is coupled with an interest and is
irrevocable.

 

ARTICLE V

 

Other Agreements

 

SECTION 5.01.  Releases.

 

(a)           The Second Priority Representative, for itself and on behalf of
each Second Priority Debt Party under the Second Priority Debt Facility, agrees
that, in the event of a sale, transfer or other disposition of any specified
item of Collateral (including all or substantially all of the equity interests
of any subsidiary of the Company) in connection with (i) the exercise of
remedies in respect of Collateral or (ii) any sale, transfer or other
disposition that is permitted under the Second Priority Debt Documents as in
effect on the date hereof or subsequently permitted thereunder, the Liens
granted to the Second Priority Representative and the Second Priority Debt
Parties upon such Collateral to secure Second Priority Debt Obligations shall
terminate and be released, automatically and without any further action,
concurrently with the termination and release of all Liens granted upon such
Collateral to secure Senior Obligations; provided that the Liens securing the
Senior Obligations and the Second Priority Debt Obligations will attach to the
Proceeds of the sale on the same basis of priority as the Liens on the
Collateral securing the Senior Obligations rank to the Liens on the Collateral
securing the Second Priority Debt Obligations pursuant to this Agreement.  Upon
delivery to a Second Priority Representative of an Officer’s Certificate (as
defined in Section 8.08) stating that any such termination and release of Liens
securing the Senior Obligations has become effective (or shall become effective
concurrently with such termination and release of the Liens granted to the
Second Priority Debt Parties and the Second Priority Representative) and any
necessary or proper instruments of termination or release prepared by the
Company or any other Grantor, such Second Priority Representative will promptly
execute, deliver or acknowledge, at the Company’s or the other Grantor’s sole
cost and expense, such instruments to evidence such termination and release of
the Liens.  Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Second Priority Representative, for itself and on behalf of the
Second Priority Debt Parties under the Second Priority Debt Facility, to release
the Liens on the Collateral as set forth in the relevant Second Priority Debt
Documents.

 

(b)           Until the Discharge of the Senior Obligations, the Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under the Second Priority Debt Facility, hereby irrevocably constitutes and
appoints the Senior Representative and any officer or agent of the Senior
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Priority Representative or such Second Priority Debt Party
or in the Senior Representative’s own name, from time to time in the Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

 

15

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary in any Second Priority
Collateral Document, in the event the terms of a Senior Collateral Document and
a Second Priority Collateral Document each require any Grantor (i) to make
payment in respect of any item of Collateral to, (ii) to deliver or afford
control over (to the extent only one party can have control of such Collateral)
any item of Collateral to, or deposit any item of Collateral with, (iii) to
register ownership of any item of Collateral in the name of or make an
assignment of ownership of any Collateral or the rights thereunder, and (iv) to
hold any item of Collateral in trust for (to the extent such item of Collateral
cannot be held in trust for multiple parties under applicable law), in favor of,
in any case, both the Senior Representative and any Second Priority
Representative or Second Priority Debt Party, such Grantor may, until the
Discharge of Senior Obligations has occurred, comply with such requirement under
the Second Priority Collateral Document as it relates to such Collateral by
taking any of the actions set forth above only with respect to, or in favor of,
the Senior Representative.

 

SECTION 5.02.  Insurance and Condemnation Awards.  Unless and until the
Discharge of Senior Obligations has occurred, the Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to adjust settlement
for any insurance policy covering the Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Collateral.  Unless and until the Discharge of Senior
Obligations has occurred, all Proceeds of any such policy and any such award, if
in respect of the Collateral, shall be paid (i) first, prior to the occurrence
of the Discharge of Senior Obligations, to the Senior Representative for the
benefit of Senior Secured Parties pursuant to the terms of the Senior Debt
Documents, (ii) second, after the occurrence of the Discharge of Senior
Obligations, to the Second Priority Representative for the benefit of the Second
Priority Debt Parties pursuant to the terms of the applicable Second Priority
Debt Documents and (iii) third, if no Second Priority Debt Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct. 
If any Second Priority Representative or any Second Priority Debt Party shall,
at any time, receive any Proceeds of any such insurance policy or any such award
in contravention of this Agreement, it shall pay such Proceeds over to the
Senior Representative in accordance with the terms of Section 4.02.

 

SECTION 5.03.  Amendments to Senior Collateral Documents and Second Priority
Collateral Documents.

 

(a)           No Second Priority Collateral Document with respect to the
Collateral may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Second Priority Collateral Document, would be prohibited by or inconsistent with
any of the terms of this Agreement.  The Company agrees to deliver to the Senior
Representative copies of (i) any amendments, supplements or other modifications
to the Second Priority Collateral Documents and (ii) any new Second Priority
Collateral Documents promptly after effectiveness thereof.  The Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under the Second Priority Debt Facility, agrees that each Second Priority
Collateral Document with respect to the Collateral under the Second Priority
Debt Facility shall include the following language (or language to similar
effect reasonably approved by the Senior Representative):

 

16

--------------------------------------------------------------------------------


 

“Notwithstanding anything herein to the contrary, (a) the liens and security
interests granted to the Second Priority Representative pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Bank of Montreal, as administrative agent, pursuant to or
in connection with the Fourth Amended and Restated Credit Agreement, dated as of
October 22, 2014 (as amended, restated, supplemented or otherwise modified from
time to time), among the Company, the banks, financial institutions and other
lending institutions from time to time parties as lenders thereto and Bank of
Montreal, as administrative agent, and (b) the exercise of any right or remedy
by Credit Suisse AG, Cayman Islands Branch, as Second Priority Representative,
hereunder is subject to the limitations and provisions of the Intercreditor
Agreement dated as of October 22, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among Bank
of Montreal, as Senior Representative, Credit Suisse AG, Cayman Islands Branch,
as Second Priority Representative, the Company and its subsidiaries party
thereto.  In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern.”

 

(b)           In the event that the Senior Representative or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of any of the
Senior Collateral Documents for the purpose of adding to or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Senior
Representative, the Senior Secured Parties, the Company or any other Grantor
thereunder (including the release of any Liens in Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each comparable Second Priority Collateral Document without the
consent of any Second Priority Representative or any Second Priority Debt Party
and without any action by any Second Priority Representative, the Company or any
other Grantor; provided, however, that (i) no such amendment, waiver or consent
shall have the effect of (A) removing assets subject to the Lien of the Second
Priority Collateral Documents, except to the extent that a release of such Lien
is permitted under Section 5.01(a) and provided that there is a corresponding
release of the Lien securing the Senior Obligations, (B) imposing duties on the
Second Priority Representative without its consent, (C) altering the terms of
the Second Priority Debt Documents to permit other Liens on the Collateral not
permitted under the terms of the Second Priority Debt Documents as in effect on
the date hereof or Article VI hereof or (D) being prejudicial to the interests
of the Second Priority Debt Parties to a greater extent than the Senior Secured
Parties (other than by virtue of their relative priority and the rights and
obligations hereunder) and (ii) written notice of such amendment, waiver or
consent shall have been given to the Second Priority Representative within ten
(10) Business Days after the effectiveness of such amendment, waiver or
consent.  The Company agrees to deliver to the Second Priority Representative
copies of (1) any amendments, supplements or other modifications to the Senior
Collateral Documents with respect to the Collateral and (2) any new Senior
Collateral Documents with respect to the Collateral promptly after effectiveness
thereof.

 

17

--------------------------------------------------------------------------------


 

(c)           The Senior Loan Documents may be amended, supplemented or
otherwise modified in accordance with their terms and the Senior Credit
Agreement may be Refinanced, in each case, without notice to, or the consent of
the Second Priority Representative or the Second Priority Debt Parties, all
without affecting the Lien subordination or other provisions of this Agreement;
provided that the holders of such Refinancing debt bind themselves in a writing
addressed to the Second Priority Representative and the Second Priority Debt
Parties to the terms of this Agreement and any such amendment, supplement,
modification or Refinancing shall not, without the consent of the Second
Priority Representative:

 

(i)            increase (A) the “Applicable Margin” or similar component of the
interest rate or yield provisions applicable to the Senior Debt Facility or
(B) a letter of credit, commitment, facility, utilization, upfront, original
issue discount or similar fee so that the combined interest rate and fees are
increased by more than 2.00% per annum in the aggregate at any level of pricing,
but excluding increases resulting from (x) application of the pricing grid set
forth in the Senior Credit Agreement as in effect on the date hereof or (y) the
accrual of interest at the default rate); or

 

(ii)           modifies a covenant or event of default that directly restricts
one or more Grantors from making payments under the Second Priority Loan
Documents that would otherwise be permitted under the Senior Loan Documents as
in effect on the date hereof.

 

(d)           Without the prior written consent of the Senior Representative, no
Second Lien Loan Document may be Refinanced, amended, restated, supplemented or
otherwise modified or entered into to the extent such Refinancing, amendment,
restatement, supplement or modification, or the terms of any new Second Lien
Loan Document, would:

 

(i)            increase the “Applicable Margin” or similar component of the
interest rate or yield provisions applicable to the Second Priority Debt
Facility in a manner that would result in the total yield thereon to exceed by
more than 2.00% per annum the total yield on Debt thereunder as in effect on the
date hereof (excluding increases resulting from the accrual of interest at the
default rate);

 

(ii)           modifies covenants, defaults, or events of default to make them
materially more restrictive than in existence on the date hereof as to any
Grantor, except for modifications to match changes made to the Senior
Obligations so as to preserve, on substantially similar economic terms, any
differential that exists on the date hereof between the covenants, defaults, or
events of default in the Senior Loan Documents and the covenants, defaults, or
events of default in the Senior Loan Documents; or

 

(iii)          accelerate any date upon which a scheduled payment of principal
or interest is due, or otherwise decreases the weighted average life to
maturity.

 

SECTION 5.04.  Rights as Unsecured Creditors.  Notwithstanding anything to the
contrary in this Agreement, during an Event of Default (as defined under the
Second Priority Debt Documents), the Second Priority Representative and the
Second Priority Debt Parties may exercise rights and remedies as unsecured
creditors against the Company and any other Grantor in accordance with the terms
of the Second Priority Debt Documents and applicable law so long

 

18

--------------------------------------------------------------------------------


 

as such rights and remedies do not violate any express provision of this
Agreement.  Nothing in this Agreement shall prohibit the receipt by any Second
Priority Representative or any Second Priority Debt Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the exercise by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Collateral.  In the event any Second Priority Representative or any
Second Priority Debt Party becomes a judgment lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Second Priority Debt Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement.

 

SECTION 5.05.  Gratuitous Bailee for Perfection.

 

(a)           The Senior Representative acknowledges and agrees that if it shall
at any time hold a Lien securing any Senior Obligations on any Collateral that
can be perfected by the possession or control of such Collateral or of any
account in which such Collateral is held, and if such Collateral or any such
account is in fact in the possession or under the control of the Senior
Representative, or of agents or bailees of such Person (such Collateral being
referred to herein as the “Pledged or Controlled Collateral”), or if it shall
any time obtain any landlord waiver or bailee’s letter or any similar agreement
or arrangement granting it rights or access to Collateral, the Senior
Representative shall also hold such Pledged or Controlled Collateral, or take
such actions with respect to such landlord waiver, bailee’s letter or similar
agreement or arrangement, as sub-agent or gratuitous bailee for the relevant
Second Priority Representative, in each case solely for the purpose of
perfecting the Liens granted under the relevant Second Priority Collateral
Documents and subject to the terms and conditions of this Section 5.05.

 

(b)           The rights of the Second Priority Representative and the Second
Priority Debt Parties with respect to the Pledged or Controlled Collateral shall
at all times be subject to the terms of this Agreement.

 

(c)           The Senior Representative and the Senior Secured Parties shall
have no obligation whatsoever to the Second Priority Representative or any
Second Priority Debt Party to assure that any of the Pledged or Controlled
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Collateral, except as
expressly set forth in this Section 5.05.  The duties or responsibilities of the
Senior Representative under this Section 5.05 shall be limited solely to holding
or controlling the Collateral and the related Liens referred to in paragraphs
(a) and (b) of this Section 5.05 as sub-agent and gratuitous bailee for the
relevant Second Priority Representative for purposes of perfecting the Lien held
by such Second Priority Representative.

 

(d)           The Senior Representative shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Debt Party, and each, Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under the Second Priority Debt
Facility, hereby waives and releases the Senior Representative and the

 

19

--------------------------------------------------------------------------------


 

Senior Secured Parties from all claims and liabilities arising pursuant to the
Senior Representative’s roles under this Section 5.05 as sub-agent and
gratuitous bailee with respect to the Collateral.

 

(e)           Following the Discharge of Senior Obligations, the Senior
Representative shall, at the Grantors’ sole cost and expense, upon request
(i) (A) deliver to the Second Priority Representative, to the extent that it is
legally permitted to do so, all Collateral, including all Proceeds thereof, held
or controlled by the Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Collateral, or
(B) direct and deliver such Collateral as a court of competent jurisdiction may
otherwise direct, (ii) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Second Priority Representative is entitled to
approve any awards granted in such proceeding.  The Company and the other
Grantors shall take such further action at their expense as is required to
effectuate the transfer contemplated hereby and shall indemnify the Senior
Representative for loss or damage suffered by the Senior Representative as a
result of such transfer, except for loss or damage suffered by any such Person
as a result of its own willful misconduct, gross negligence or bad faith.  The
Senior Representative has no obligations to follow instructions from any Second
Priority Representative or any other Second Priority Debt Party in contravention
of this Agreement.

 

(f)            Neither the Senior Representative nor any of the other Senior
Secured Parties shall be required to marshal any present or future collateral
security for any obligations of the Company or any Subsidiary to the Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

 

SECTION 5.06.  When Discharge of Senior Obligations Deemed To Not Have
Occurred.  If, at any time after the Discharge of Senior Obligations has
occurred, the Company or any Subsidiary substantially concurrently enters into
any Refinancing of any Senior Obligations (other than in respect of the payment
of indemnities surviving the Discharge of Senior Obligations), then such
Discharge of Senior Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and, from and after
the date on which the New Senior Debt Notice is delivered to the Second Priority
Representative in accordance with the next sentence, the obligations under such
Refinancing of the Senior Loan Documents shall automatically be treated as
Senior Obligations for all purposes of this Agreement, the applicable agreement
governing such Senior Obligations shall automatically be treated as a Senior
Debt Document for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein and the
agent, representative or trustee for the holders of such Senior

 

20

--------------------------------------------------------------------------------


 

Obligations shall be the Senior Representative for all purposes of this
Agreement.  Upon receipt of notice (the “New Senior Debt Notice”) of such
incurrence (including the identity of the new Senior Representative), the Second
Priority Representative shall promptly upon request (a) enter into such
documents and agreements (at the expense of the Company), including amendments
or supplements to this Agreement, as the Company or such new Senior
Representative shall reasonably request in writing in order to provide the new
Senior Representative the rights of the Senior Representative contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement, (b) deliver to the Senior Representative, to the extent that it is
legally permitted to do so, all Collateral, including all Proceeds thereof, held
or controlled by such Second Priority Representative or any of its agents or
bailees, including the transfer of possession and control, as applicable, of the
Pledged or Controlled Collateral, together with any necessary endorsements and
notices to depositary banks, securities intermediaries and commodities
intermediaries, and agree to amendments to any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Collateral, (c) notify any applicable insurance carrier that it is no longer
entitled to be a sole loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (d) notify any
governmental authority involved in any condemnation or similar proceeding
involving a Grantor that the new Senior Representative is entitled to approve
any awards granted in such proceeding.  The new Senior Representative shall
agree in writing addressed to the Second Priority Representative and the Second
Priority Debt Parties to be bound by the terms of this Agreement.

 

SECTION 5.07.  Option to Repurchase.

 

(a)           Without prejudice to the enforcement of the Senior Secured
Parties’ remedies, the Senior Secured Parties agree at any time following an
acceleration of the Senior Obligations in accordance with the terms of the
Senior Credit Agreement or the commencement of an Insolvency or Liquidation
Proceeding involving the Company as debtor, the Senior Secured Parties will be
deemed to have automatically offered the Second Priority Debt Parties the option
to purchase (the “Purchase”) at par/face amount the entire aggregate amount of
outstanding Senior Obligations (which includes principal, interest, fees,
breakage costs, attorneys’ fees and expenses, and, in the case of any Secured
Swap Agreements, on a per Secured Swap Provider basis, the positive amount that
is payable by the Company or relevant Guarantor thereunder reflecting any unpaid
amount then due or amount owing in connection with the termination (or early
termination) on or prior to the date of the Purchase after giving effect to
offset and netting arrangements in respect of such Secured Swap Provider, but
which excludes any rights of the Senior Secured Parties with respect to
indemnification and other obligations of the Company and Guarantors under the
Senior Debt Documents that are expressly stated to survive the termination of
the Senior Debt Documents).  For avoidance of doubt, any Senior Obligations
which are not purchased will continue to constitute Senior Obligations hereunder
and shall be secured in the same manner and subject to the same protections
hereunder as existed immediately prior to the Purchase.  The Purchase shall be
made without warranty or representation or recourse, on a pro rata basis across
Senior Secured Parties.

 

(b)           In connection with the exercise of such option, the purchasing
Second Priority Debt Parties shall furnish cash collateral to any relevant
Senior Secured Party as it reasonably deems necessary to secure any such Senior
Secured Party’s outstanding Letters of

 

21

--------------------------------------------------------------------------------


 

Credit (not to exceed 105% of the face amount of the aggregate undrawn face
amount of such Letters of Credit).

 

(c)           The Second Priority Debt Parties shall irrevocably accept or
reject such offer within ten (10) Business Days of the acceleration or
Insolvency or Liquidation Proceeding, as applicable, and the parties shall
endeavor to close promptly thereafter, but in no event later than twenty (20)
Business Days after such acceleration or Insolvency or Liquidation Proceeding,
as applicable.  If the Second Priority Debt Parties accept such offer, it shall
be exercised pursuant to documentation mutually acceptable to the Senior
Representative and the Second Priority Representative.  If the Second Priority
Debt Parties reject such offer (or do not so irrevocably accept such offer
within the required timeframe), the Senior Secured Parties shall have no further
obligations pursuant to this Section 5.07 and may take any further actions in
their sole discretion in accordance with the Senior Debt Documents and this
Agreement.

 

SECTION 5.08.  Payments in Excess of Cap Amount.  Upon an event of default under
any Senior Debt Document and receipt of Collateral or Proceeds thereof in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by the Senior Secured Parties in an
amount equal to the Senior Obligations, the Second Priority Representative shall
assume the roles hereunder of the Senior Representative and all receipts of
Collateral or Proceeds shall thereafter be applied to the Second Priority Debt
up to an amount equal to the Second Priority Debt Obligations at which time the
Senior Representative shall reassume such roles until the amount of Secured
Obligations in excess of the Cap Amount is paid in full.

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings.

 

SECTION 6.01.  Financing Issues.  Until the Discharge of Senior Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the Senior Representative or any Senior Secured
Party shall desire to consent (or not object) to the sale, use or lease of cash
collateral or to consent (or not object) to the Company’s or any other Grantor’s
obtaining financing under Section 363 or Section 364 of Title 11 of the United
States Code or any similar provision of any other Bankruptcy Law (“DIP
Financing”), then the Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under the Second Priority Debt Facility,
agrees that (except to the extent permitted by this Section 6.01 and so long as
such cash collateral or DIP Financing is in an amount that does not exceed the
sum of (1) the aggregate principal amount of Loans and drawn Letters of Credit
and the face amount of undrawn Letters of Credit replaced or refinanced by any
such DIP Financing and (2) 20% of the aggregate principal amount of Loans and
drawn Letters of Credit and the face amount of undrawn Letters of Credit
outstanding under the Senior Credit Agreement on the date of the commencement of
such Insolvency or Liquidation Proceeding) it will raise no: (a) objection to
and will not otherwise contest such sale, use or lease of such cash collateral
or such DIP Financing and, except to the extent permitted by the proviso in
clause (ii) of Section 3.01(a), this Section 6.01, and Section 6.03, will not
request adequate protection or any other relief in connection therewith and, to
the extent the Liens securing any Senior Obligations are subordinated or pari
passu with such DIP Financing, will subordinate (and will

 

22

--------------------------------------------------------------------------------


 

be deemed hereunder to have subordinated) its Liens in the Collateral to
(x) such DIP Financing (and all obligations relating thereto) on the same basis
as the Liens securing the Second Priority Debt Obligations are so subordinated
to Liens securing Senior Obligations under this Agreement, (y) any adequate
protection Liens provided to the Senior Secured Parties, and (z) to any
“carve-out” for professional and United States Trustee fees agreed to by the
Senior Representative; (b) objection to (and will not otherwise contest) any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations and the Collateral
made by the Senior Representative or any other Senior Secured Party;
(c) objection to (and will not otherwise contest) any lawful exercise by any
Senior Secured Party of the right to credit bid Senior Obligations at any sale
in foreclosure of Collateral or to exercise any rights under Section 1111(b) of
Title 11 of the United States Code with respect to the Collateral; (d) objection
to (and will not otherwise contest) any other request for judicial relief made
in any court by any Senior Secured Party relating to the lawful enforcement of
any Lien on Collateral; or (e) objection to (and will not otherwise contest or
oppose) any order relating to a sale or other disposition of any of the
Collateral for which the Senior Representative has consented that provides, to
the extent such sale or other disposition is to be free and clear of Liens,
(i) that the Liens securing the Senior Obligations and the Second Priority Debt
Obligations will attach to the Proceeds of the sale on the same basis of
priority as the Liens on the Collateral securing the Senior Obligations rank to
the Liens on the Collateral securing the Second Priority Debt Obligations
pursuant to this Agreement, (ii) that Proceeds of such sale shall be applied to
reduce the Senior Obligations, and (iii) Second Priority Debt Parties will not
have been deemed to have waived the right to bid in cash in connection with the
sale; notwithstanding the foregoing, the Second Priority Debt Parties may assert
any objection to a sale or disposition of any Collateral that is consistent with
the respective rights and obligations of the Senior Secured Parties and the
Second Priority Debt Parties under this Agreement (without limiting the
foregoing, Second Priority Debt Parties may not raise any objections based on
rights afforded by Sections 363(e), (f) and (k) of the Bankruptcy Code to
secured creditors or any comparable provision of any other Bankruptcy Law);
provided however, that the foregoing shall not prevent the Second Priority Debt
Parties from objecting to any DIP Financing relating to any provision or content
of a plan of reorganization.  The Second Priority Representative, for itself and
on behalf of each Second Priority Debt Party under the Second Priority Debt
Facility, agrees that notice from the Company received two (2) Business Days
prior to the entry of an order approving such usage of cash collateral or
approving such DIP Financing shall be adequate notice.

 

SECTION 6.02.  Relief from the Automatic Stay.  Until the Discharge of Senior
Obligations has occurred, the Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under the Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Collateral, without the prior
written consent of the Senior Representative.

 

SECTION 6.03.  Adequate Protection.  The Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under the Second
Priority Debt Facility, agrees that none of them shall (a) object, contest or
support any other Person objecting to or contesting (i) any request by the
Senior Representative or any Senior Secured Parties for adequate protection,
(ii) any objection by the Senior Representative or any Senior Secured Parties to
any motion, relief, action or proceeding based on the Senior Representative’s or
Senior

 

23

--------------------------------------------------------------------------------


 

Secured Party’s claiming a lack of adequate protection or (iii) the payment of
interest, fees, expenses or other amounts of the Senior Representative or any
other Senior Secured Party under Section 506(b) of Title 11 of the United States
Code or any similar provision of any other Bankruptcy Law or (b) assert or
support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law.  Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (1) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law, then the Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under the Second Priority Debt Facility, may seek or request adequate protection
in the form of a replacement Lien on such additional collateral or superpriority
claim, which Lien or superpriority claim is subordinated to the Liens securing
all Senior Obligations and such DIP Financing (and all obligations relating
thereto) on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (2) in the event any Second Priority Representative, for
itself and on behalf of the Second Priority Debt Parties under the Second
Priority Debt Facility, seeks or requests adequate protection and such adequate
protection is granted in the form of additional collateral or superpriority
claims (in each instance, to the extent such grant is otherwise permissible
under the terms and conditions of this Agreement), then the Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under the Second Priority Debt Facility, agrees that the Senior Representative
shall also be granted (as applicable) a senior superpriority claim or senior
Lien on such additional collateral as security for the Senior Obligations, and
that any Lien on such additional collateral securing the Second Priority Debt
Obligations or superpriority claim granted to the Second Priority Debt Parties
shall be subordinated to the Liens on such collateral securing the Senior
Obligations and any such DIP Financing (and all obligations relating thereto)
and any other Liens granted to the Senior Secured Parties, or the superpriority
claim granted to the Senior Secured Parties, as adequate protection on the same
basis as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement. 
Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding, to the extent that the Senior Secured
Parties are granted adequate protection in the form of payments in the amount of
current incurred fees and expenses and/or other cash payments, or otherwise with
the consent of the Senior Representative, then the Second Priority
Representative and the Second Priority Debt Parties may seek adequate protection
in the form of payments in the amount of current incurred reasonable fees and
expenses and/or other cash payments (as applicable), subject to the right of any
of the Senior Secured Parties to object to the reasonableness of the amounts of
fees and expenses or other cash payments so sought by the Second Priority Debt
Parties.  In addition, to the extent the Senior Secured Parties are awarded or
otherwise granted an allowed claim in any Insolvency or Liquidation Proceeding
with respect to post-petition interest, nothing herein shall prevent the Second
Priority Debt Parties from seeking or otherwise asserting a claim for
post-petition interest to the extent of the value of the Lien of the Second
Priority Debt Parties on the Collateral (after taking into account the Senior
Obligations).

 

24

--------------------------------------------------------------------------------


 

SECTION 6.04.  Preference Issues.  If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts.  If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto.  The Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under the Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

 

SECTION 6.05.  Separate Grants of Security and Separate Classifications.  The
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under the Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Collateral, the Second Priority Debt Obligations are fundamentally different
from the Senior Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding. 
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that any claims of the Senior Secured Parties
and the Second Priority Debt Parties in respect of the Collateral constitute a
single class of claims (rather than separate classes of senior and junior
secured claims), then the Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under the Second Priority Debt
Facility, hereby acknowledges and agrees that all distributions shall be made as
if there were separate classes of senior and junior secured claims against the
Grantors in respect of the Collateral (with the effect being that, to the extent
that the aggregate value of the Collateral is sufficient (for this purpose
ignoring all claims held by the Second Priority Debt Parties), the Senior
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest (whether or not allowed or
allowable) before any distribution is made from the Collateral in respect of the
Second Priority Debt Obligations, with the Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under the Second
Priority Debt Facility, hereby acknowledging and agreeing to turn over to the
Senior Representative amounts otherwise received or receivable by them from the
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing the claim or recovery of the
Second Priority Debt Parties.

 

25

--------------------------------------------------------------------------------


 

SECTION 6.06.  No Waivers of Rights of Senior Secured Parties.  Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit the Senior Representative or any other Senior Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by any Second Priority Debt Party, including the seeking by any Second
Priority Debt Party of adequate protection or the asserting by any Second
Priority Debt Party of any of its rights and remedies under the Second Priority
Debt Documents or otherwise.

 

SECTION 6.07.  Application.  This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law,
shall be effective before, during and after the commencement of any Insolvency
or Liquidation Proceeding.  The relative rights as to the Collateral and
Proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor.  All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

 

SECTION 6.08.  Other Matters.  To the extent that the Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law with respect to any of the Collateral,
such Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under the Second Priority Debt Facility, agrees not to
assert any such rights except as otherwise permitted herein without the prior
written consent of the Senior Representative, provided that if requested by the
Senior Representative, such Second Priority Representative shall timely exercise
such rights in the manner requested by the Senior Representative, including any
rights to payments in respect of such rights.

 

SECTION 6.09.  506(c) Claims.  Until the Discharge of Senior Obligations has
occurred, the Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under the Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law senior
to or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Collateral.

 

SECTION 6.10.  Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Reliance; Etc.

 

SECTION 7.01.  Reliance.  The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement.  All loans and other extensions of credit made or
deemed made on and after the date hereof by the Second Priority Debt Parties to
the Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement.  The Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under the Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on the Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.  The
Senior Representative, on behalf of itself and each Senior Secured Party under
the Senior Facility, acknowledges that it and such Senior Secured Parties have,
independently and without reliance on the Second Priority Representative or
other Second Priority Debt Party, and based on documents and information deemed
by them appropriate, made their own credit analysis and decision to enter into
the Senior Debt Documents to which they are party or by which they are bound,
this Agreement and the transactions contemplated hereby and thereby, and they
will continue to make their own credit decisions in taking or not taking any
action under the Senior Debt Documents or this Agreement.

 

SECTION 7.02.  No Warranties or Liability.  The Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under the Second
Priority Debt Facility, acknowledges and agrees that neither the Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.  The Senior Representative, on behalf of itself
and each Senior Secured Party under the Senior Debt Facility, acknowledges and
agrees that neither the Second Priority Representative nor any other Second
Priority Debt Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Second Priority Debt Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon (except that it has agreed that the Liens of the Second Priority
Representative on behalf of the Second Priority Debt Parties are subordinated to
the Liens of the Senior Representative on behalf of the Senior Secured
Parties).  The Senior Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under the Senior Debt Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate, and the Senior Secured Parties may manage their loans and
extensions of credit without regard to any rights or interests that the Second
Priority Representative and the Second Priority Debt Parties have in the
Collateral or otherwise, except

 

27

--------------------------------------------------------------------------------


 

as otherwise provided in this Agreement.  The Second Priority Debt Parties will
be entitled to manage and supervise their respective loans and extensions of
credit under the Second Priority Documents in accordance with law and as they
may otherwise, in their sole discretion, deem appropriate, and the Second
Priority Debt Parties may manage their loans and extensions of credit without
regard to any rights or interests that the Senior Representative and the Senior
Secured Parties have in the Collateral or otherwise, except as otherwise
provided in this Agreement.  Neither the Senior Representative nor any other
Senior Secured Party shall have any duty to any Second Priority Representative
or Second Priority Debt Party to act or refrain from acting in a manner that
allows, or results in, the occurrence or continuance of an event of default or
default under any agreement with the Company or any Subsidiary (including the
Second Priority Debt Documents), regardless of any knowledge thereof that they
may have or be charged with.  Except as permitted in this Agreement, neither the
Second Priority Representative nor any other Second Priority Debt Party shall
have any duty to the Senior Representative or any Senior Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreement with the
Company or any Subsidiary (including the Senior Debt Documents), regardless of
any knowledge thereof that they may have or be charged with.  Except as
expressly set forth in this Agreement, the Senior Representative, the Senior
Secured Parties, the Second Priority Representative and the Second Priority Debt
Parties have not otherwise made to each other, nor do they hereby make to each
other, any warranties, express or implied, nor do they assume any liability to
each other with respect to (a) the enforceability, validity, value or
collectability of any of the Senior Obligations, the Second Priority Debt
Obligations or any guarantee or security which may have been granted to any of
them in connection therewith, (b) any Grantor’s title to or right to transfer
any of the Collateral or (c) any other matter except as expressly set forth in
this Agreement.

 

SECTION 7.03.  Obligations Unconditional.  All rights, interests, agreements and
obligations of the Senior Representative, the Senior Secured Parties, the Second
Priority Representative and the Second Priority Debt Parties hereunder shall
remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any Senior Debt Document
or any Second Priority Debt Document;

 

(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Second Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the Senior Credit Agreement or any other Senior Debt Document or of
the terms of any Second Priority Debt Document;

 

(c)           any exchange of any security interest in any Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or

 

28

--------------------------------------------------------------------------------


 

(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Company or any other Grantor in respect
of the Senior Obligations, (ii) the Senior Representative or Senior Secured
Party in respect of this Agreement, or (iii) any Second Priority Representative
or Second Priority Debt Party in respect of this Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.  Conflicts.  In the event of any conflict between the provisions
of this Agreement and the provisions of any Senior Debt Document or any Second
Priority Debt Document, the provisions of this Agreement shall govern.

 

SECTION 8.02.  Continuing Nature of this Agreement; Severability.  Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred.  This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representative or any Second Priority Debt
Party, to extend credit and other financial accommodations and lend monies to or
for the benefit of the Company or any Subsidiary constituting Senior Obligations
in reliance hereon.  The terms of this Agreement shall survive and continue in
full force and effect in any Insolvency or Liquidation Proceeding.  Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.03.  Amendments; Waivers.

 

(a)           No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the parties hereto are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

 

(b)           This Agreement may be amended in writing signed by each
Representative (in each case, acting in accordance with the documents governing
the applicable Debt Facility); provided that any such amendment, supplement or
waiver which by the terms of this Agreement expressly requires the Company’s
consent or which increases the obligations or

 

29

--------------------------------------------------------------------------------


 

reduces the rights of the Company or any Grantor, shall require the consent of
the Company. Any such amendment, supplement or waiver shall be in writing and
shall be binding upon the Senior Secured Parties and the Second Priority Debt
Parties and their respective successors and assigns.

 

SECTION 8.04.  Information Concerning Financial Condition of the Company and the
Subsidiaries.  The Senior Representative, the Senior Secured Parties, the Second
Priority Representative and the Second Priority Debt Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations.  The Senior Representative, the Senior
Debt Parties, the Second Priority Representative and the Second Priority Debt
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise.  In the event that the Senior Representative, any Senior Secured
Party, any Second Priority Representative or any Second Priority Debt Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any other party, it shall be under no obligation to
(i) make, and the Senior Representative, the Senior Secured Parties, the Second
Priority Representative and the Second Priority Debt Parties shall not make or
be deemed to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (ii) provide any additional information or
to provide any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

SECTION 8.05.  Subrogation.  The Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under the Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

 

SECTION 8.06.  Application of Payments.  Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents.  Except as otherwise provided
herein, the Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under the Second Priority Debt Facility, assents to any
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.  Except as otherwise provided
herein, all payments received by the Second Priority Debt Parties may be
applied, reversed and reapplied, in whole or in part, to such part of the Second
Priority Obligations as the Second Priority Debt Parties, in their sole
discretion, deem appropriate, consistent with the terms of the Second Priority
Debt Documents.  Except as otherwise provided herein, the Senior Representative,
on behalf of itself and each Senior Secured Party under the Senior Facility,
assents to any such extension or postponement of the time of payment of the
Second Priority

 

30

--------------------------------------------------------------------------------


 

Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the Second Priority Obligations and to the addition
or release of any other Person primarily or secondarily liable therefor.

 

SECTION 8.07.  Additional Grantors.  The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex I.  Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Second Priority Representative and the Senior Representative.  The rights
and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

SECTION 8.08.  Dealings with Grantors.  Upon any application or demand by the
Company or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), the Company or such Grantor,
as appropriate, shall furnish to such Representative a certificate of a
Responsible Officer (an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.

 

SECTION 8.09.  Consent to Jurisdiction; Waivers.  Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.10 or by a procedure
permitted under the relevant Senior Debt Document or Second Priority Debt
Documents, as the case may be;

 

31

--------------------------------------------------------------------------------


 

(d)           agrees that nothing herein shall affect the right of any other
party hereto (or any Secured Party) to effect service of process in any other
manner permitted by law; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.09 any special, exemplary, punitive or consequential damages.

 

SECTION 8.10.  Notices.  All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

 

(a)           if to the Company or any Grantor, to the Company, at its address
at: Magnum Hunter Resources Corporation, 1046 Texan Trail, Grapevine, Texas
76051, Attn: Joseph C. Daches, Fax: 832-369-6992;

 

(b)           if to the Second Priority Representative, to it at: Credit Suisse,
Agency Manager, Eleven Madison Ave., New York, NY 10010, Fax: 212-322-2291,
email: agency.loanops@credit-suisse.com; and

 

(c)           if to the Senior Representative, to it at: Bank of Montreal, 700
Louisiana Street, Suite 2100, Houston, Texas 77002, Attention: Gumaro Tijerina,
Tel: 713-546-9744, Fax: 713-223-4007.

 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied or sent by courier service or U.S. mail and shall
be deemed to have been given when delivered in person or by courier service,
upon receipt of a telecopy or, if agreed to, electronic mail or upon receipt via
U.S. mail (registered or certified, with postage prepaid and properly
addressed).  For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.  As
agreed to in writing among each Representative from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

 

SECTION 8.11.  Further Assurances.  The Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, and the Second Priority Representative, on behalf of itself, and each
Second Priority Debt Party under the Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

 

SECTION 8.12.  GOVERNING LAW; WAIVER OF JURY TRIAL.

 

A.            THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

32

--------------------------------------------------------------------------------


 

B.            EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 8.13.  Binding on Successors and Assigns.  This Agreement shall be
binding upon the Senior Representative, the Senior Secured Parties, the Second
Priority Representative, the Second Priority Debt Parties, the Company, the
other Grantors party hereto and their respective successors and assigns.

 

SECTION 8.14.  Section Titles.  The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement.

 

SECTION 8.15.  Counterparts.  This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

 

SECTION 8.16.  Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.  The Senior
Representative represents and warrants that this Agreement is binding upon the
Senior Secured Parties.  The Second Priority Representative represents and
warrants that this Agreement is binding upon the Second Priority Debt Parties.

 

SECTION 8.17.  No Third Party Beneficiaries; Successors and Assigns.  The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representative, the Senior Secured Parties, the Second Priority Representative
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.

 

SECTION 8.18.  Effectiveness.  This Agreement shall become effective when
executed and delivered by the parties hereto.

 

SECTION 8.19.  Representative Capacities.  It is understood and agreed that
(a) the Senior Representative is entering into this Agreement in its capacity as
administrative agent under the Senior Credit Agreement and the provisions of
Article XI of the Senior Credit Agreement applicable to the Administrative Agent
(as defined therein) thereunder shall also apply to the Senior Representative
hereunder and (b) the Second Priority Representative is entering into this
Agreement in its capacity as administrative agent and collateral agent under the
Second Priority Credit Agreement and the provisions of Article VIII of the
Second Priority Credit Agreement applicable to the Agents (as defined therein)
thereunder shall also apply to the Second Priority Representative hereunder.

 

33

--------------------------------------------------------------------------------


 

SECTION 8.20.  Relative Rights.  Notwithstanding anything in this Agreement to
the contrary, nothing in this Agreement is intended to or will (a) except to the
extent contemplated by Section 5.01(a), 5.01(c) or 5.03(b), amend, waive or
otherwise modify the provisions of the Senior Credit Agreement, any other Senior
Debt Document or any Second Priority Debt Documents, or permit the Company or
any Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Senior Credit Agreement or any other Senior Debt Document or any Second Priority
Debt Documents or (b) obligate the Company or any Grantor to take any action, or
fail to take any action, that would otherwise constitute a breach of, or default
under, the Senior Credit Agreement or any other Senior Debt Document or any
Second Priority Debt Document.

 

SECTION 8.21.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

[SIGNATURES BEGIN NEXT PAGE]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BANK OF MONTREAL,

 

as Senior Representative

 

 

 

 

 

By:

 

 

 

Gumaro Tijerina

 

 

Managing Director

 

[Signature Page Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Second Priority Representative

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

 

Joseph. C. Daches

 

 

Chief Financial Officer

 

 

 

 

 

 

 

[OTHER LOAN PARTIES TO COME]

 

[Signature Page Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

SUPPLEMENT NO.    dated as of                  , 201[  ] to the INTERCREDITOR
AGREEMENT dated as of October 22, 2014 (the “Intercreditor Agreement”), among
Magnum Hunter Resources Corporation, a Delaware corporation (the “Company”),
certain subsidiaries of the Company (each a “Grantor”), Bank of Montreal, as
Senior Representative and Credit Suisse AG, Cayman Islands Branch, as Second
Priority Representative.

 

A.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.            The Grantors have entered into the Intercreditor Agreement. 
Pursuant to the Senior Credit Agreement and certain Second Priority Debt
Documents, certain newly acquired or organized Subsidiaries of the Company are
required to enter into the Intercreditor Agreement.  Section 8.07 of the
Intercreditor Agreement provides that such Subsidiaries may become party to the
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement.  The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Senior Credit
Agreement and the Second Priority Debt Documents.

 

Accordingly, the New Grantor agrees as follows:

 

SECTION 1.  In accordance with Section 8.07 of the Intercreditor Agreement, the
New Grantor by its signature below becomes a Grantor under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Grantor thereunder.  Each
reference to a “Grantor” in the Intercreditor Agreement shall be deemed to
include the New Grantor.  The Intercreditor Agreement is hereby incorporated
herein by reference.

 

SECTION 2.  The New Grantor represents and warrants to the Senior Representative
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Senior
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor.  Delivery of an executed signature page to
this Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.10 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Company as specified in the Intercreditor Agreement.

 

SECTION 8.  The Company agrees to reimburse the Senior Representative for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Senior
Representative.

 

Annex I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor, the Senior Representative and the Second
Priority Representative have duly executed this Supplement to the Intercreditor
Agreement as of the day and year first above written.

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged by:

 

 

 

BANK OF MONTREAL, as Senior Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Second Priority Representative

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Annex I-3

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF SECURITY AGREEMENT

 

(See attached)

 

Exhibit E-1-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

Notwithstanding anything herein to the contrary, (a) the liens and security
interests granted to the Collateral Agent pursuant to this Security and Pledge
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Bank of Montreal, as administrative agent, pursuant to or
in connection with the Fourth Amended and Restated Credit Agreement, dated as of
October 22, 2014 (as amended, restated, supplemented or otherwise modified from
time to time), among Magnum Hunter Resources Corporation, the banks, financial
institutions and other lending institutions from time to time parties as lenders
thereto and Bank of Montreal, as administrative agent, and (b) the exercise of
any right or remedy by Credit Suisse AG, Cayman Islands Branch, as Second
Priority Representative, hereunder is subject to the limitations and provisions
of the Intercreditor Agreement dated as of October 22, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Bank of Montreal, as Senior Representative,
Credit Suisse AG, Cayman Islands Branch, as “Second Priority Representative,”
Magnum Hunter Resources Corporation and its subsidiaries party thereto.  In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of this Security and Pledge Agreement, the terms of the Intercreditor
Agreement shall govern.

 

 

SECURITY AND PLEDGE AGREEMENT

 

 

dated as of

 

 

October 22, 2014

 

 

among

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

 

THE DEBTORS PARTY HERETO

 

 

and

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Collateral Agent and Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

1.01

Definitions

1

1.02

Interpretation

5

 

 

 

ARTICLE II COLLATERAL

5

2.01

Grant of Security Interest

5

2.02

Termination of Security Interests

6

2.03

Partial Release of Collateral

7

2.04

Security Interest Absolute

7

2.05

Joinder of Additional Guarantors

8

2.06

Limit of Liability

8

2.07

Reinstatement

8

 

 

 

ARTICLE III PERFECTION OF SECURITY INTEREST

8

3.01

Perfection

8

3.02

Perfection of Additional Collateral

9

3.03

Intellectual Property Filings

10

3.04

Instruments

10

3.05

Further Assurances

10

3.06

Use of Collateral

11

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

11

4.01

Security Instruments

11

4.02

Title

12

4.03

Chief Executive Office; Change of Name; Jurisdiction of Organization

12

4.04

Corporate Names; Prior Transactions

12

4.05

Locations of Records

12

4.06

Changes in Circumstances

12

4.07

Inventory and Equipment

12

4.08

Trademark Collateral

12

4.09

Title to Equity Interests

12

4.10

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

13

4.11

Deposit Accounts

13

4.12

Investment Property

13

4.13

Delivery of Certificated Pledged Collateral

13

4.14

Perfection of Uncertificated Pledged Collateral

13

4.15

Instruments and Tangible Chattel Paper

13

4.16

Electronic Chattel Paper and Transferable Records

13

4.17

Letters of Credit

14

4.18

Commercial Tort Claims

14

 

 

 

ARTICLE V COVENANTS

14

5.01

Access to Records

14

 

ii

--------------------------------------------------------------------------------


 

5.02

Other Financing Statements and Liens

14

5.03

Reports

14

5.04

Adverse Claims

14

5.05

Prohibition of Certain Changes

14

5.06

Reserved

15

5.07

Collateral Held by Others

15

5.08

Records

15

5.09

Collection of Accounts

15

5.10

Disposition of Collateral

15

5.11

Protection of Intellectual Property

15

5.12

Special Provisions Relating to Certain Collateral

16

 

 

 

ARTICLE VI REMEDIES

18

6.01

Events of Default; Remedies

18

6.02

Deficiency

20

6.03

Private Sale

20

6.04

Application of Proceeds

21

6.05

Attorney-in-Fact

21

6.06

Expenses

21

6.07

Collateral Agent’s Right to Perform on Debtor’s Behalf

22

6.08

Custody and Preservation

22

6.09

Preservation of Rights

22

6.10

Rights of Secured Parties

22

6.11

No Marshalling

22

6.12

Remedies Cumulative

22

 

 

 

ARTICLE VII MISCELLANEOUS

23

7.01

Waivers of Rights Inhibiting Enforcement

23

7.02

Notices

23

7.03

Assignment

23

7.04

Successors and Assigns

24

7.05

Amendment and Waiver

24

7.06

No Implied Waiver

24

7.07

Severability

24

7.08

Entire Agreement

24

7.09

Execution in Counterparts

24

7.10

Governing Law

24

7.11

Headings

25

7.12

Interpretation

25

7.13

Waiver of Jury Trial

25

7.14

Survival, Etc.

25

7.15

Agents, Etc.

25

7.16

Limitation of Liability

25

7.17

Subrogation

25

7.18

Authority of the Collateral Agent

26

7.19

Inconsistencies with Credit Agreement

26

 

iii

--------------------------------------------------------------------------------


 

Annex 1

Copyright Collateral

 

Annex 2

Patent Collateral

 

Annex 3

Pledged Collateral

 

Annex 4

Trademark Collateral

 

Annex 5

Filing Offices

 

Annex 6

Chief Executive Office; Change of Name; Jurisdiction of Organization

 

Annex 7

Corporate Names; Prior Transactions

 

Annex 8

Locations of Records

 

Annex 9

Locations of Inventory and Equipment

 

Annex 10

Deposit Accounts

 

Annex 11

Securities Accounts and Commodity Accounts

 

Annex 12

Instruments and Tangible Chattel Paper

 

Annex 13

Electronic Chattel Paper

 

Annex 14

Letters of Credit

 

Annex 15

Commercial Tort Claims

 

Annex 16

Third Party Locations

 

 

 

 

Exhibit A

Copyright Security Agreement

 

Exhibit B

Patent Security Agreement

 

Exhibit C

Trademark Security Agreement

 

 

iv

--------------------------------------------------------------------------------


 

SECURITY AND PLEDGE AGREEMENT

 

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) dated as of October 22,
2014, is by and among MAGNUM HUNTER RESOURCES CORPORATION, a Delaware
corporation (“Borrower”), the Guarantors from time to time party hereto
(together with the Borrower, the “Debtors”), and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, acting through one or more of its branches or affiliates
(“Credit Suisse”), not in its individual capacity, but solely as collateral
agent for the Lenders and other Secured Parties (as such terms are defined
herein) (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) pursuant to that certain Second Lien Credit Agreement dated
as of October 22, 2014 (as amended, restated, amended and restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Credit Suisse, as administrative agent for the
Lenders and other Secured Parties (in such capacity, the “Administrative
Agent”), the Collateral Agent and the lenders from time to time party thereto
(the “Lenders”).

 

RECITALS:

 

A.            Pursuant to the Credit Agreement, the Lenders have agreed to make
loans to and other extensions of credit on behalf of the Borrower in a manner
and upon the terms and conditions set forth therein.

 

B.            Pursuant to the Guaranty (as defined in the Credit Agreement),
each Guarantor has agreed to unconditionally and irrevocably guarantee, as
primary obligor and not merely as surety, the punctual payment in full and
performance when due, whether at stated maturity, as an installment, by
prepayment or by demand, acceleration or otherwise, of all Obligations.

 

C.            The Debtors hereunder that are Subsidiaries of the Borrower will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend credit thereunder.

 

D.            It is a condition to the obligations of the Lenders and the
Collateral Agent under the Credit Agreement that the Debtors shall have entered
into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.01        Definitions.  Capitalized terms not otherwise defined herein have
the respective meanings assigned to them in the Credit Agreement.  All terms
used herein that are not defined herein or in the Credit Agreement and are
defined in the UCC have the meanings therein stated.  In addition, the following
terms have the following meanings under this Agreement:

 

“Accounts” means all accounts (as defined in the UCC) and all general
intangibles (including payment intangibles and software) (as defined in the UCC)
of any Debtor constituting any right to the payment of money, whether or not
earned by performance, including all moneys due and to become due to any Debtor
in respect of any loans or advances or for Inventory or Equipment or other goods
sold or leased or for services rendered, tax refunds, insurance refund claims
and other insurance claims and proceeds, tort claims, securities and other
investment property, rights to proceeds of letters of credit, letter-of-credit
rights, supporting obligations of every nature and any guarantee of any of the
foregoing.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” has the meaning set forth in the introductory paragraph
to this Agreement.

 

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Collateral” has the meaning assigned to such term in Section 2.01.

 

“Contracts” means, collectively, with respect to each Debtor, all sale, service,
performance, equipment or property lease contracts, agreements and grants and
all other contracts, agreements or grants (in each case, whether written or
oral, or third party or intercompany), between such Debtor and third parties,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

 

“Control” means (i) in the case of each Deposit Account, “control,” as such term
is defined in Section 9.104 of the UCC, (ii) in the case of any certificated
security, uncertificated security or security entitlement, “control,” as such
term is defined in Section 8.106 of the UCC and (iii) in the case of any
commodity contract, “control,” as such term is defined in Section 9.106 of the
UCC.

 

“Copyright Collateral” means all copyrights of any Debtor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Debtor’s rights, titles and interests
in and to all copyrights registered in the United States Copyright Office (the
“U.S. Copyright Office”) or anywhere else in the world, including without
limitation those copyrights referred to in Annex 1, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or licensed by such
Debtor.

 

“Copyright Security Agreement” means an agreement substantially in the form
annexed hereto as Exhibit A.

 

“Credit Agreement” has the meaning set forth in the introductory paragraph to
this Agreement.

 

“Deposit Accounts” means, collectively, with respect to each Debtor, (i) all
“deposit accounts” as such term is defined in the UCC and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts described in clause (i) of this definition.

 

“Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing Inventory or Equipment.

 

“Equipment” means, with respect to each Debtor, all “equipment” (as defined in
the UCC) and all other goods of such Debtor that are used or acquired for use in
its business, including all spare parts and related supplies, all goods obtained
by such Debtor in exchange for any such goods, all substances, if any,
commingled with or added to those goods and all upgrades and other improvements
to those goods, in each case to the extent not constituting Inventory.

 

“Excluded Accounts” means any Deposit Account containing payroll, employee
benefits, tax or trust funds.

 

2

--------------------------------------------------------------------------------


 

“Excluded Collateral” has the meaning set forth in Section 2.01 of this
Agreement.

 

“General Intangibles” means all “general intangibles” (as defined in the UCC)
now owned or hereafter acquired by any Debtor, including (i) all obligations or
indebtedness owing to any Debtor (other than Accounts) from whatever source
arising, (ii) all Intellectual Property and goodwill, (iii) all Governmental
Approvals, (iv) all rights or claims in respect of refunds for taxes paid,
(v) all Contracts and (vi) to the extent permitted by applicable law, all rights
in respect of any pension plan or similar arrangement maintained for employees
of any Debtor.

 

“Governmental Approval” means (i) any authorization, consent, approval, license,
waiver or exemption, by or with; (ii) any required notice to; (iii) any
declaration of or with; or (iv) any required registration by or with, or any
other action or deemed action by or on behalf of, any Governmental Authority.

 

“Instruments” means all “instruments”, “chattel paper” (whether tangible or
electronic) or “letters of credit” (each as defined in the UCC) of any Debtor
evidencing, representing, arising from or existing in respect of, relating to,
securing or otherwise supporting the payment of, any Account, including
promissory notes, drafts, bills of exchange and trade acceptances now owned or
hereafter acquired and all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any of the Instruments.

 

“Intellectual Property” means all Copyright Collateral, all Patent Collateral
and all Trademark Collateral, together with (a) all inventions, processes,
production methods, proprietary information, know-how and trade secrets; (b) all
licenses or user or other agreements granted to any Debtor with respect to any
of the foregoing, in each case whether now or hereafter owned or used, including
the contracts, licenses, or other agreements with respect to the Copyright
Collateral, Patent Collateral or the Trademark Collateral listed in Annex 2;
(c) all information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, processing
standards, performance standards, catalogs, computer and automatic machinery
software and programs; (d) all field repair data, sales data and other
information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; and (f) all causes of action, claims and warranties
now or hereafter owned or acquired by any Debtor in respect of any of the items
listed above.

 

“Intellectual Property Security Agreements” means any Copyright Security
Agreement, Patent Security Agreement or Trademark Security Agreement.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
October 22, 2014, among Bank of Montreal, as Senior Representative, Credit
Suisse AG, Cayman Islands Branch, as Second Priority Representative, the
Borrower and its subsidiaries party thereto, as amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof.

 

“Inventory” means all inventory (as defined in the UCC) and all other goods of
any Debtor held for sale, lease or furnishing under a contract of service
(including to its Subsidiaries or Affiliates) or that constitute raw materials,
work in process or material used or consumed in its business, including all
spare parts and related supplies, all goods obtained by any Debtor in exchange
for such goods, all products made or processed from such goods and all
substances, if any, commingled therewith or added to such goods.

 

3

--------------------------------------------------------------------------------


 

“Investment Property” means a security, whether certificated or uncertificated,
security entitlement, securities account, commodity contract or commodity
account (in each case, as defined in the UCC), excluding, however, the Pledged
Collateral.

 

“Patent Collateral” means all Patents now owned or hereafter acquired by any
Debtor, including each Patent identified in Annex 2.

 

“Patents” means, collectively, (i) all patents and patent applications,
including the inventions and improvements described and claimed therein, and all
patentable inventions, (ii) all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof, and (iii) all rights, licenses and
goodwill, now existing or hereafter coming into existence, (A) to all income,
profits, royalties, damages and payments now or hereafter due and/or payable
under and with respect thereto, including damages and payments for past, present
or future infringements thereof, (B) to sue for past, present and future
infringements thereof, and (C) otherwise accruing under or pertaining to any of
the foregoing throughout the world.

 

“Patent Security Agreement” means an agreement substantially in the form annexed
hereto as Exhibit B.

 

“Permitted Liens” means Liens permitted by Section 6.03 of the Credit Agreement.

 

“Pledged Collateral” means all of the Equity Interests issued to any Debtor
(including, without limitation, each of the Equity Interests (whether such
Equity Interests are securities or general intangibles under the UCC) identified
from time to time on Annex 3 hereto) and the certificates or other instruments
representing any of the foregoing and any interest of a Debtor in the entries on
the books of any securities intermediary pertaining thereto (the “Pledged
Shares”), and all dividends, distributions, returns of capital, cash, warrants,
options, rights, instruments, rights to vote or manage the business of such
Person pursuant to organizational documents governing the rights and obligations
of the stockholders, partners, members or other owners thereof and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Shares.

 

“Proceeds” has the meaning assigned to such term in the UCC, including all
proceeds of insurance and all condemnation awards and all other compensation for
any casualty event with respect to all or any part of the Collateral (together
with all rights to recover and proceed with respect to the same), and all
accessions to, substitutions for and replacements of all or any part of the
other Collateral.

 

“Records” has the meaning assigned to such term in Section 4.05.

 

“Rogersville Plant” means the gas processing plant to be acquired by any Debtor
from Eureka Hunter Holdings, LLC or its Subsidiaries located in Hawkins County,
Tennessee.

 

“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise,
including all costs and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Collateral Agent or any other Secured Party in
connection with any (a) suit or proceeding relating to or arising out of the
performance by such Secured Party of any of the agreements contained in any of
the Contracts, or (b) exercise of its rights or remedies hereunder, in each
case, pursuant to the terms of this Agreement.

 

“Secured Parties” means, collectively, (a) the Administrative Agent, (b) the
Collateral Agent, and (c) the Lenders.

 

4

--------------------------------------------------------------------------------


 

“Security Interest” means the security interest in the Collateral granted by
Debtors under this Agreement.

 

“Senior Representative” has the meaning ascribed thereto in the Intercreditor
Agreement.

 

“Trademark Collateral” means all Trademarks now owned or hereafter acquired by
any Debtor including each Trademark Collateral identified in Annex 4. 
Notwithstanding the foregoing, Trademark Collateral shall not include any
Trademark that would be rendered invalid, abandoned, void or unenforceable by
reason of its being included as part of the Trademark Collateral.

 

“Trademarks” means, collectively, (i) all trade names, trademarks and service
marks, logos, trademark and service mark registrations, and applications for
trademark and service mark registrations, (ii) all renewals of trademark and
service mark registrations, and (iii) all rights (A) to all income, royalties,
damages and other payments (including in respect of all past, present and future
infringements) with respect to any of the foregoing, (B) to sue for all past,
present and future infringements thereof, and (C) otherwise accruing under or
pertaining to any of the foregoing, together, in each case, with the product
lines and goodwill of the business connected with the use of, and symbolized by,
each such trade name, trademark and service mark.

 

“Trademark Security Agreement” means an agreement substantially in the form
annexed hereto as Exhibit C.

 

“UCC” means the Uniform Commercial Code as now or hereafter adopted and in
effect in the State of New York; provided that if, by reason of mandatory
provisions of applicable law, the perfection or the effect of perfection or
non-perfection of any Security Interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or the effect
of perfection or non-perfection.

 

1.02        Interpretation.  The principles of interpretation set out in
Section 1.04 of the Credit Agreement shall apply equally to this Agreement
mutatis mutandis.

 

ARTICLE II

COLLATERAL

 

2.01        Grant of Security Interest.  As collateral security for the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) and performance of the Secured Obligations, each Debtor hereby grants
to the Collateral Agent for the benefit of the Secured Parties a security
interest in all of such Debtor’s right, title and interest in, to and under the
following property, whether now owned or hereafter acquired by such Debtor and
whether now existing or hereafter coming into existence and wherever located
(collectively, the “Collateral”):

 

(a)           all Accounts;

 

(b)           all Deposit Accounts;

 

(c)           all Documents;

 

(d)           all Equipment;

 

5

--------------------------------------------------------------------------------


 

(e)           all General Intangibles;

 

(f)            all Governmental Approvals;

 

(g)           all Instruments;

 

(h)           all Inventory;

 

(i)            all Investment Property;

 

(j)            all Pledged Collateral;

 

(k)           all rights, claims and benefits of such Debtor against any Person
arising out of, relating to or in connection with Inventory or Equipment
purchased by such Debtor, including any such rights, claims or benefits against
any Person storing or transporting such Inventory or Equipment;

 

(l)            all other tangible and intangible personal property and fixtures
of such Debtor, including all cash, products, rents, revenues, issues, profits,
royalties, income, benefits, commercial tort claims (including without
limitation those described on Annex 15 attached hereto from time to time)
letter-of-credit rights, supporting obligations, accessions to, substitutions
and replacements for any and all of the foregoing, any indemnity, warranty or
guarantee payable by any reason of loss or damage to or otherwise with respect
to any of the foregoing, and all causes of action, claims and warranties now or
hereafter held by such Debtor in respect of any of the items listed above;

 

(m)          all books, correspondence, credit files, records, invoices and
other papers, including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Debtor or any computer
bureau or service company from time to time acting for such Debtor; and

 

(n)           all Proceeds of the collateral described in the foregoing clauses
(a) through (m).

 

Notwithstanding anything herein to the contrary, Debtors do not grant a security
interest in, and the Collateral shall not include the rights or interests of any
Debtor in (1) any Collateral including, without limitation, any Governmental
Approval or Contract to which such Debtor is a party or any of its rights or
interests thereunder, or any Equipment or Intellectual Property, to the extent,
but only to the extent, that such a grant is prohibited by reason of (A) an
applicable law or regulation to which such Debtor is subject or (B) an existing
and enforceable negative pledge or anti-assignment provision (other than to the
extent that any such term would be rendered ineffective pursuant to the UCC or
any other applicable law or principles of equity), provided, that immediately
upon the ineffectiveness, lapse, termination or waiver of any such provision,
the Collateral shall include, and such Debtor shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect; (2) any Excluded Account; (3) any Equity Interests of any
Unrestricted Subsidiary of or joint venture owned by a Debtor; (4) any of the
outstanding voting Equity Interests of any Foreign Subsidiary (other than any
Guarantor) in excess of 65% of such voting Equity Interests to the extent the
pledge of any greater percentage would result in adverse tax consequences to the
Borrower; and (5) the Rogersville Plant (any such items described in clauses
(1) through (5) above shall be referred to herein as “Excluded Collateral”);
provided, however, that “Excluded Collateral” shall not include the right to
receive any Proceeds arising therefrom or any Proceeds, substitutions or
replacements of any Excluded Collateral (unless such Proceeds, substitutions or
replacements would otherwise constitute Excluded Collateral).

 

6

--------------------------------------------------------------------------------


 

2.02        Termination of Security Interests.   This Agreement and the Security
Interests shall terminate and all rights to the Collateral shall revert to the
Debtors when (i) all outstanding Secured Obligations shall have been paid in
full and (ii) all Commitments under the Credit Agreement shall have expired or
been terminated in accordance with the terms thereof.  Upon such termination,
the Collateral Agent shall (at the written request and expense of the Borrower)
promptly cause to be assigned, transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
applicable Debtor and to be released and cancelled all licenses and rights
referred to in Section 5.12(b)(i).  The Collateral Agent shall also (at the
written request and expense of the Borrower) promptly execute and deliver to the
Borrower upon such termination such UCC termination statements and such other
documentation as shall be reasonably requested by the Borrower to effect the
termination and release of the Security Interests on the Collateral.

 

2.03        Partial Release of Collateral.  Upon the disposition of any
Collateral in accordance with the Credit Agreement, the Collateral Agent shall,
upon the written request of (and at the sole cost and expense of) the Borrower,
promptly execute and deliver to the Borrower such UCC termination statements and
such other documentation as the Borrower may reasonably request to effect the
termination and release of its Liens on the applicable Collateral.

 

2.04        Security Interest Absolute.  To the maximum extent permitted by
applicable law, the rights and remedies of the Collateral Agent hereunder, the
Liens created hereby, and the obligations of the Debtors under this Agreement
are absolute, irrevocable and unconditional and will remain in full force and
effect without regard to, and will not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever
(other than termination pursuant to Section 2.02 or partial release pursuant to
Section 2.03), including:

 

(a)           any renewal, extension, amendment, or modification of, or addition
or supplement to or deletion from, any of the Loan Documents or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

 

(b)           any waiver of, consent to or departure from, extension, indulgence
or other action or inaction under or in respect of any of the Secured
Obligations, this Agreement, any other Loan Document or other instrument or
agreement relating thereto, or any exercise or non-exercise of any right,
remedy, power or privilege under or in respect of the Secured Obligations, this
Agreement, any other Loan Document or any such other instrument or agreement
relating thereto;

 

(c)           any furnishing of any additional security for the Secured
Obligations or any part thereof to the Collateral Agent or any other Person or
any acceptance thereof by the Collateral Agent or any other Person or any
substitution, sale, exchange, release, surrender or realization of or upon any
such security by the Collateral Agent or any other Person or the failure to
create, preserve, validate, perfect or protect any other Lien granted to, or
purported to be granted to, or in favor of, the Collateral Agent or any other
Secured Party;

 

(d)           any invalidity, irregularity or unenforceability of all or any
part of the Secured Obligations, any Loan Document or any other agreement or
instrument relating thereto or any security therefor;

 

(e)           the acceleration of the maturity of any of the Secured Obligations
or any other modification of the time of payment thereof; or

 

7

--------------------------------------------------------------------------------


 

(f)            any other event or circumstance whatsoever that might otherwise
constitute a legal or equitable discharge of a surety or a guarantor, it being
the intent of this Section 2.04 that the obligations of the Debtors hereunder
shall be absolute, irrevocable and unconditional under any and all
circumstances.

 

2.05        Joinder of Additional Guarantors.  Upon the execution and delivery
of a Joinder Agreement by any Subsidiary that is required to be a Guarantor
pursuant to Section 5.16 of the Credit Agreement, such Subsidiary shall
constitute a “Debtor” for all purposes hereunder with the same force and effect
as if originally named as a Debtor herein.  The execution and delivery of such
Joinder Agreement shall not require the consent of any Debtor hereunder.  The
rights and obligations of each Debtor shall remain in full force and effect
notwithstanding the addition of any new Debtor as a party to this Agreement.

 

2.06        Limit of Liability.  Notwithstanding the foregoing, the Security
Interest shall be limited to the extent necessary so that any Debtor’s
obligations hereunder would not be subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provisions of any applicable
state law.

 

2.07        Reinstatement.  This Agreement and the Liens created hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
by or on behalf of any Debtor in respect of the Secured Obligations is rescinded
or must otherwise be restored by any holder of the Secured Obligations, whether
as a result of any fraudulent conveyance, proceedings in bankruptcy or
reorganization or otherwise.  EACH DEBTOR SHALL DEFEND AND INDEMNIFY EACH
SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR
EXPENSE UNDER THIS SECTION 2.07 IN ACCORDANCE WITH SECTION 9.05 OF THE CREDIT
AGREEMENT.

 

ARTICLE III

PERFECTION OF SECURITY INTEREST

 

3.01        Perfection.  Prior to or concurrently with the execution and
delivery of this Agreement (but subject to Section 5.20 of the Credit
Agreement), Debtors shall:

 

(a)           file or cause to be filed such financing statements and other
documents in such offices as shall be necessary or as the Collateral Agent may
reasonably request to perfect and establish the priority (subject only to
Permitted Liens) of the Security Interest;

 

(b)           subject to Section 3.04 hereof, deliver to the Collateral Agent
(or to the Senior Representative in accordance with the applicable provisions of
the Intercreditor Agreement) any and all Instruments, endorsed or accompanied by
such instruments of assignment and transfer in such form and substance as the
Collateral Agent (or the Senior Representative, as applicable) may reasonably
request;

 

(c)           deliver to the Collateral Agent (or to the Senior Representative
in accordance with the applicable provisions of the Intercreditor Agreement) any
and all certificates in any Debtor’s physical possession (or in any Debtor’s
secured creditors’ physical possession to whom such certificates have been
delivered in pledge) evidencing Investment Property included in the Collateral
or any Pledged Collateral, endorsed or accompanied by such instruments of
assignment and transfer in such form and substance as the Collateral Agent (or
the Senior Representative, as applicable) may reasonably request;

 

8

--------------------------------------------------------------------------------


 

(d)           cause the Collateral Agent to be listed as a lienholder on all
certificates of title or ownership relating to Equipment owned by Debtors and
deliver to the Collateral Agent (or to the Senior Representative in accordance
with the applicable provisions of the Intercreditor Agreement) originals of all
such certificates of title or ownership for the Equipment;

 

(e)           deliver to the Collateral Agent a Deposit Account Control
Agreement, executed by the applicable Debtor and the financial institution
maintaining such Deposit Account, with respect to each Deposit Account included
in the Collateral other than Deposit Accounts with amounts not in excess of
$400,000 in the aggregate, when combined with amounts in all Deposit Accounts
included in the Collateral and owned by the Debtors and not subject to an
effective Deposit Account Control Agreement;

 

(f)            with respect to any uncertificated security included in the
Collateral, cause the Security Interest to be recorded on the equityholder
register or on the books of the issuer of such uncertificated security and cause
such issuer to execute and deliver to the Collateral Agent an acknowledgement of
the Security Interest pursuant to which the issuer agrees to comply with
instructions (subject to the applicable provisions of the Intercreditor
Agreement) originated by the Collateral Agent without further consent by such
Debtor; and

 

(g)           take all such other actions as shall be necessary or as the
Collateral Agent may reasonably request to perfect and establish the priority
(subject only to Permitted Liens) of the Security Interest.

 

Additionally, each Debtor hereby authorizes the Collateral Agent to prepare,
execute, deliver, file and/or record any financing statement (including any
fixture filing), continuation statement, amendment or other document that may be
necessary or desirable (in the reasonable judgment of the Collateral Agent):
(i) to create, preserve, perfect or validate the Security Interest; or (ii) to
enable the Collateral Agent to exercise and enforce its rights hereunder with
respect to such Security Interest.  Each Debtor hereby authorizes the Collateral
Agent to file any financing statement describing the Collateral as “all assets”
or “all of the Debtor’s personal property”, notwithstanding that such wording
may be broader in scope than the Collateral described in this Agreement.  The
Debtors shall pay the costs of, or incidental to, any recording or filing of any
such financing or continuation statement, amendment or other document or
otherwise arising out of or in connection with the execution and delivery of
this Agreement.

 

3.02        Perfection of Additional Collateral.  Each Debtor shall:

 

(a)           subject to Section 3.04, upon the acquisition after the date
hereof by such Debtor of any Instrument in an aggregate principal amount in
excess of $100,000, promptly deliver to the Collateral Agent (or to the Senior
Representative in accordance with the applicable provisions of the Intercreditor
Agreement) all such Instruments, endorsed and/or accompanied by instruments of
assignment and transfer in such form and substance as the Collateral Agent (or
the Senior Representative, as applicable) may reasonably request;

 

(b)           upon the acquisition of any certificated securities representing
Investment Property or Pledged Collateral which are to be physically possessed
by a Debtor, promptly deliver to the Collateral Agent (or to the Senior
Representative in accordance with the applicable provisions of the Intercreditor
Agreement) all such certificated securities, in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank in such form and substance as the Collateral Agent (or the Senior
Representative, as applicable) may reasonably request and deliver a written
supplement to Annex 3 hereto to Collateral Agent within three (3) Business Days
of such acquisition;

 

9

--------------------------------------------------------------------------------


 

(c)           upon the acquisition of any uncertificated securities included in
the Collateral, use commercially reasonable efforts to cause the Security
Interest to be recorded on the equityholder register or the books of the issuer
of such uncertificated securities and use commercially reasonable efforts to
cause such issuer to execute and deliver to the Collateral Agent an
acknowledgement of the Security Interest pursuant to which the issuer agrees to
comply with instructions originated by the Collateral Agent without further
consent by such Debtor;

 

(d)           reserved;

 

(e)           deliver to the Collateral Agent a Deposit Account Control
Agreement, executed by the Debtor and the financial institution maintaining such
Deposit Account, with respect to any Deposit Account opened or acquired by any
Debtor after the date hereof, other than (i) Deposit Accounts with amounts not
in excess of $400,000 in the aggregate, when combined with amounts in all
Deposit Accounts included in the Collateral and owned by the Debtors and not
subject to an effective Deposit Account Control Agreement and (ii) any Excluded
Account;

 

(f)            deliver to the Collateral Agent a securities account control
agreement in form and substance reasonably satisfactory to Collateral Agent with
respect to any securities account or securities entitlement opened after the
date hereof, executed by such Debtor and the securities intermediary maintaining
such securities account and pursuant to which Collateral Agent (or Senior
Representative in accordance with the applicable provisions of the Intercreditor
Agreement) shall obtain Control over such securities account or securities
entitlement; and

 

(g)           furnish to the Collateral Agent from time to time (but, unless an
Event of Default shall have occurred and be continuing, within 45 days after the
end of each calendar quarter) statements and schedules further identifying and
describing the Patent Collateral and the Trademark Collateral, respectively, and
such other reports in connection with the Patent Collateral and the Trademark
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.

 

3.03        Intellectual Property Filings.  Upon the request of the Collateral
Agent, each Debtor will sign and deliver to the Collateral Agent any
Intellectual Property Security Agreement necessary to grant Security Interests
in any Intellectual Property owned by it at such time that is registered or for
which an application for registration is pending in the United States Patent and
Trademark Office or United States Copyright Office.  Each Debtor shall promptly
make all Intellectual Property filings necessary to perfect the Security
Interests in such Intellectual Property.  Each Debtor hereby appoints the
Collateral Agent as its attorney-in-fact to execute and file all Intellectual
Property Security Agreements required or so requested for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; and
such power, being coupled with an interest, shall be irrevocable until the
Collateral is released pursuant to Section 2.02 or Section 2.03.

 

3.04        Instruments.  So long as no Event of Default shall have occurred and
be continuing, each Debtor may retain for collection in the ordinary course any
Instruments received by it in the ordinary course of business, and the
Collateral Agent shall, promptly upon request and at the expense of any Debtor,
make appropriate arrangements for making any Instrument pledged by such Debtor
and held by the Collateral Agent available to such Debtor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Collateral Agent, against trust receipt or like
document).

 

3.05        Further Assurances.  Each Debtor shall, from time to time, at its
sole expense, promptly execute, deliver, file and record all further agreements,
assignments, instruments, documents

 

10

--------------------------------------------------------------------------------


 

and certificates and take all further action that may be necessary, or that the
Collateral Agent may reasonably request, in order to create, preserve, perfect,
confirm or validate the Security Interest in the Collateral or to enable the
Collateral Agent to obtain the full benefits of the Security Instruments
(including the delivery of possession to Collateral Agent (or to the Senior
Representative in accordance with the applicable provisions of the Intercreditor
Agreement) of any Collateral that hereafter comes into existence or is acquired
in the future by the Collateral Agent as pledgee for the benefit of the Secured
Parties), or to enable the Collateral Agent to exercise and enforce any of its
rights, powers and remedies thereunder with respect to any of such Collateral.

 

3.06        Use of Collateral.  So long as no Event of Default shall have
occurred and be continuing, except as otherwise provided herein or in the Credit
Agreement, each Debtor shall be entitled to use and possess the Collateral and
to exercise its rights, title and interest in all Contracts and Governmental
Approvals subject to the rights, remedies, powers and privileges of the
Collateral Agent under Article VI and to such use, possession or exercise not
otherwise constituting an Event of Default.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Each Debtor represents and warrants to the Secured Parties as follows:

 

4.01        Security Instruments.

 

(a)           This Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties a legal, valid and enforceable Lien
on the Collateral and, (i) when UCC financing statements in appropriate form are
filed in the offices specified on Annex 5 and (ii) upon the taking of possession
or Control by the Collateral Agent (or by the Senior Representative in
accordance with the applicable provisions of the Intercreditor Agreement) of the
Collateral with respect to which a security interest may be perfected only by
possession or Control (which possession or Control shall be given to the
Collateral Agent (or to the Senior Representative in accordance with the
applicable provisions of the Intercreditor Agreement) to the extent possession
or Control by the Collateral Agent is required by this Agreement), the Lien
created by this Agreement shall constitute a fully perfected Lien on all right,
title and interest of the Debtors in the Collateral, to the extent such Lien can
be created and perfected under the UCC, in each case subject to no Liens other
than Permitted Liens.

 

(b)           When an Intellectual Property Security Agreement is filed in the
United States Patent and Trademark Office or the United States Copyright Office,
the Lien created by this Agreement shall constitute a perfected Lien on all
right, title and interest of the applicable Debtor thereunder in the
Intellectual Property owned by it at such time which is registered with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, subject to no Liens other than Permitted Liens.

 

(c)           Each Security Instrument delivered pursuant to Section 3.01, 5.14
or 5.16, as applicable, of the Credit Agreement will, upon execution and
delivery thereof, be effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on all
of the Debtors’ right, title and interest in and to the Collateral thereunder,
and when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law, or upon the taking of
possession or Control by the Collateral Agent (or by the Senior Representative
in accordance with the applicable provisions of the Intercreditor Agreement) of
Collateral with respect to which a security interest may be perfected

 

11

--------------------------------------------------------------------------------


 

only by possession or Control, the Lien created by such Security Document will
constitute a fully perfected Lien on all right, title and interest of the
Debtors in such Collateral, in each case subject to no Liens other than
Permitted Liens.

 

4.02        Title.  Each Debtor is the sole legal and beneficial owner of all
Collateral in which it purports to grant a Lien pursuant to this Agreement, and
such Collateral is free and clear of all Liens other than Permitted Liens.  To
the extent the Security Interest can be created and perfected under the UCC, the
Security Interests have attached and upon the filing of the financing statements
and the taking of possession or Control by the Collateral Agent (or by the
Senior Representative in accordance with the applicable provisions of the
Intercreditor Agreement) of Collateral which may be perfected only by possession
or Control, will constitute, under the UCC, perfected security interests in all
such Collateral prior to all other Liens (other than Permitted Liens).  No
currently effective financing statement or other instrument similar in effect is
on file in any recording office covering all or any part of the Collateral,
except such as may have been filed evidencing Permitted Liens or except as will
be released concurrently with the closing of the transactions contemplated in
the Credit Agreement.  No Person other than the Collateral Agent has Control or
possession of all or any part of the Collateral except as permitted by the
Credit Agreement, in accordance with the provisions of the Intercreditor
Agreement or as will be released concurrently with the closing of the
transactions contemplated in the Credit Agreement.

 

4.03        Chief Executive Office; Change of Name; Jurisdiction of
Organization.  As of the date hereof, the exact legal name, type of
organization, jurisdiction of organization, Federal Taxpayer Identification
Number, organizational identification number and chief executive office of each
Debtor is indicated next to its name on Annex 6.

 

4.04        Corporate Names; Prior Transactions.  No Debtor has, during the past
five years, been known by or used any other legal, corporate or fictitious name
or been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its Property or assets out
of the ordinary course of business, except as set forth in Annex 7.

 

4.05        Locations of Records.  As of the date hereof, the principal place of
business and chief executive office of each Debtor and the office where each
Debtor keeps its books and records concerning the Collateral (hereinafter,
collectively called the “Records”) is located at the address set out on Annex 8.

 

4.06        Changes in Circumstances.  Debtor has not, within the period of four
months prior to the date hereof:  (a) changed its location (as defined in
Section 9-307 of the UCC); (b) changed its legal name; or (c) become a “new
debtor” (as defined in Section 9-102(a)(56) of the UCC) with respect to a
security agreement previously entered into by any other Person.

 

4.07        Inventory and Equipment.  As of the date hereof, all Inventory and
Equipment of the Debtors other than such Inventory which is in-transit to the
applicable purchaser thereof: (a) is located on the properties covered by the
Mortgages or at one of the locations identified in Annex 9 under its name or in
transit from one of such location to another; and (b) is in the exclusive
Control of a Debtor.

 

4.08        Trademark Collateral.  No Debtor owns any Trademarks registered in
the United States of America to which the last sentence of the definition of
Trademark Collateral applies.

 

4.09        Title to Equity Interests.  As of the date hereof, the applicable
Debtor identified on Annex 3 hereto owns the Equity Interests included in the
Collateral and listed as being owned by it in Annex 3 hereto, free and clear of
any Lien other than the Security Interests and Permitted Prior Liens or except
as will be released concurrently with the closing of the transactions
contemplated in the Credit

 

12

--------------------------------------------------------------------------------


 

Agreement.  As of the date hereof, all shares of capital stock identified in
such Annex as being beneficially owned by each Debtor have been duly authorized
and validly issued, are fully paid and non-assessable and are not subject to any
option to purchase or similar right of any Person.  Except as permitted by the
Credit Agreement, as of the date hereof, each Debtor is not a party to or
otherwise bound by any agreement, other than the Loan Documents, which restricts
in any manner the rights of any present or future holder of any such Equity
Interest with respect thereto.

 

4.10        Financing Statements and Other Filings; Maintenance of Perfected
Security Interest.  As of the date hereof, the only filings, registrations and
recordings necessary and appropriate to create, preserve, protect, publish
notice of and perfect the Security Interest are listed in Annex 5.  All such
filings, registrations and recordings have been delivered to the Collateral
Agent in completed form for filing in each governmental, municipal or other
office specified in Annex 5.

 

4.11        Deposit Accounts.  As of the date hereof, Debtor has neither opened
nor maintains any Deposit Accounts other than the accounts listed in Annex 10. 
Upon delivery of Control Agreements as provided in Section 3.01(e) (subject to
Section 5.20 of the Credit Agreement), the Collateral Agent will have a
perfected first priority (subject in priority only to Permitted Prior Liens)
security interest in each Deposit Account listed in Annex 10 that is part of the
Collateral by Control other than Deposit Accounts with amounts not in excess of
$400,000, when combined with amounts in all Deposit Accounts included in the
Collateral and owned by the Debtors over which the Collateral Agent does not
have Control.

 

4.12        Investment Property.  As of the date hereof, no Debtor (i) has any
Securities Accounts or Commodity Accounts other than those listed in Annex 11,
and the Collateral Agent has a perfected first priority (subject in priority
only to Permitted Prior Liens) security interest in such Securities Accounts and
Commodity Accounts as a result of filing the applicable UCC financing
statements, nor (ii) holds, owns or has any interest in any Investment Property
other than Investment Property maintained in Securities Accounts or Commodity
Accounts listed in Annex 11.

 

4.13        Delivery of Certificated Pledged Collateral.  All certificates,
agreements or instruments representing or evidencing the Pledged Collateral in
existence on the date hereof have been delivered to the Collateral Agent (or to
the Senior Representative in accordance with the applicable provisions of the
Intercreditor Agreement) in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank.  As
of the date hereof, the Collateral Agent has a perfected first priority (subject
in priority to Permitted Prior Liens) security interest therein.

 

4.14        Perfection of Uncertificated Pledged Collateral.  The Collateral
Agent has a perfected first priority (subject in priority only to Permitted
Prior Liens) security interest in all uncertificated Pledged Collateral pledged
by any Debtor hereunder that is in existence on the date hereof.

 

4.15        Instruments and Tangible Chattel Paper.  As of the date hereof
(i) no principal amount payable under or in connection with any of the
Collateral is evidenced by any Instrument or tangible chattel paper other than
such Instruments and tangible chattel paper listed in Annex 12 and (ii)  each
Instrument and each item of tangible chattel paper listed in Annex 12 has been
properly endorsed, assigned and delivered to the Collateral Agent (or to the
Senior Representative in accordance with the applicable provisions of the
Intercreditor Agreement), accompanied by instruments of transfer or assignment
duly executed in blank.

 

4.16        Electronic Chattel Paper and Transferable Records.  As of the date
hereof, no amount payable under or in connection with any of the Collateral is
evidenced by any electronic chattel paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic

 

13

--------------------------------------------------------------------------------


 

Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction) other
than such electronic chattel paper and transferable records listed in Annex 13.

 

4.17        Letters of Credit.  As of the date hereof, no Debtor is a
beneficiary under any Letter of Credit issued in favor of such Debtor except as
listed in Annex 14.

 

4.18        Commercial Tort Claims.  As of the date hereof, such Debtor holds no
commercial tort claims other than those listed in Annex 15.

 

ARTICLE V

COVENANTS

 

In furtherance of the grant of the Security Interests pursuant to Article II,
each Debtor hereby agrees with the Collateral Agent as follows:

 

5.01        Access to Records.  Each Debtor shall upon reasonable notice, at any
time during normal business hours, permit representatives of the Collateral
Agent to inspect and make copies of the Records, and to be present at such
Debtor’s place of business to receive copies of all communications and
remittances relating to the Collateral, and forward to the Collateral Agent
copies of any notices or communications received by such Debtor relevant to the
Collateral Agent’s Security Interest in the Collateral.  Upon the occurrence and
during the continuation of any Event of Default, at the Collateral Agent’s
request, each Debtor shall promptly deliver copies of any and all such Records
to the Collateral Agent.

 

5.02        Other Financing Statements and Liens.  Without the prior written
consent of the Collateral Agent, each Debtor shall not file or suffer to be on
file, or authorize or permit to be filed or to be on file, in any jurisdiction,
any financing statement or like instrument with respect to the Collateral in
which the Collateral Agent is not named as the sole secured party for the
benefit of the Secured Parties except to the extent such filing or like
instrument pertains to any Permitted Lien or filings for notice purposes only.

 

5.03        Reports.  Each Debtor shall furnish to the Collateral Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail; provided,
however, absent the existence of an Event of Default, the Debtors shall not be
required to deliver such information more frequently than quarterly.  Promptly
upon request of the Collateral Agent, following receipt by the Collateral Agent
of any reports pursuant to the preceding sentence, the Borrower shall deliver to
the Collateral Agent revised Annexes 1, 2 and 4 to include Copyrights, Patents
and Trademarks that become part of the Collateral under this Agreement.

 

5.04        Adverse Claims.  Each Debtor shall defend, all at its own expense,
such Debtor’s title and the existence, perfection and first priority of the
Collateral Agent’s security interest in the Collateral against all adverse
claims (other than Permitted Liens).

 

5.05        Prohibition of Certain Changes.  Except to the extent permitted by
the Credit Agreement, no Debtor shall change its (i) legal name, identity,
corporate structure or the jurisdiction under which it is organized, (ii) chief
executive office or chief place of business or (iii) the locations where it
keeps or holds any Collateral (except Inventory in transit from one such
location to another) or any Records from the applicable locations described in
Annexes 8 and 9 hereof, unless such Debtor shall

 

14

--------------------------------------------------------------------------------


 

have given the Collateral Agent 30 days’ prior written notice thereof and, if
reasonably requested by the Collateral Agent upon the direction of the Required
Lenders, delivered an opinion of counsel with respect thereto.  It will not in
any event change the location of any Collateral owned by it if such change would
cause the Security Interest in such Collateral to lapse or cease to be
perfected.

 

5.06        Reserved.

 

5.07        Collateral Held by Others.  Subject to the applicable provisions of
the Intercreditor Agreement, if any of its Collateral is at any time in the
possession or control of any warehouseman, bailee or agent, each Debtor shall
notify such warehouseman, bailee or agent of the Security Interests and instruct
it to hold all such Collateral for the Collateral Agent’s account subject to the
Collateral Agent’s instructions (which shall permit such Collateral to be
removed by such Debtor in the ordinary course of business until the Collateral
Agent notifies such warehouseman, bailee or agent that an Event of Default has
occurred and is continuing).  Upon request by Collateral Agent, each Debtor
shall use its commercially reasonable efforts to obtain as soon as practicable
after the date hereof with respect to each location set forth in Annex 16, where
such Debtor maintains Collateral, a waiver of bailee’s and/or landlord’s lien,
as applicable, and use commercially reasonable efforts to obtain a bailee letter
and/or landlord lien waiver, as applicable, from all such bailees and landlords,
as applicable, who from time to time have possession of Collateral in the
ordinary course of such Debtor’s business.  Notwithstanding the foregoing, the
Debtors shall not be required to take any action under this Section 5.07 with
respect to any Inventory in-transit to the applicable purchaser thereof.

 

5.08        Records.  Each Debtor shall (i) keep accurate Records and shall
stamp or otherwise mark such Records in such manner as the Collateral Agent may
reasonably request in order to reflect the Security Interests and (ii) give the
Collateral Agent at least 30 days’ notice before it changes the location of any
office where such Debtor keeps the Records.

 

5.09        Collection of Accounts.  Each Debtor shall use commercially
reasonable efforts to cause to be collected from its account debtors, as and
when due, any and all amounts owing under or on account of each of its Accounts
(including Accounts that are delinquent, such Accounts to be collected in
accordance with lawful collection procedures) and shall apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Accounts.  The costs and expenses (including attorney’s fees) of
collection, whether incurred by a Debtor or the Collateral Agent, shall be borne
by such Debtor.

 

5.10        Disposition of Collateral.  No Debtor shall sell, lease, exchange,
assign or otherwise dispose of, or grant any option with respect to, any of its
Collateral except as permitted by the Credit Agreement.

 

5.11        Protection of Intellectual Property.  Each Debtor shall timely pay
all fees (including maintenance fees), file all documents or declarations
(including applications, applications for renewal, affidavits of use and
affidavits of incontestability) and take all other action necessary to obtain,
maintain and renew each material Copyright, material Patent and material
Trademark included in the Collateral.  Each Debtor shall notify the Collateral
Agent at the end of each fiscal year if it knows that any application or
registration relating to any material Intellectual Property owned or licensed by
it may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Debtor’s
ownership of such Intellectual Property, its right to register, copyright or
patent the same, or its right to keep and maintain the same.  If any Debtor’s
rights to any Intellectual Property are infringed, misappropriated or diluted by
a third party, such Debtor shall notify the Collateral Agent at the end of the

 

15

--------------------------------------------------------------------------------


 

fiscal year in which Debtor learned of such infringement, misappropriation or
dilution and shall take all actions as such Debtor shall reasonably deem
appropriate under the circumstances to protect such Intellectual Property.

 

5.12        Special Provisions Relating to Certain Collateral.

 

(a)           Contracts.

 

(i)            Anything herein to the contrary notwithstanding, each Debtor
shall remain liable to perform all of its duties and obligations under each of
the Contracts included in the Collateral to the same extent as if this Agreement
had not been executed.  The exercise by the Collateral Agent or any other
Secured Party of any of the rights and remedies hereunder shall not release any
Debtor from any of its duties or obligations under the Contracts.  Neither the
Collateral Agent nor any other Secured Party shall have any duty, obligation or
liability under such Contracts included in the Collateral or otherwise in
respect of the Collateral by reason of this Agreement or be obligated to perform
any of the obligations or duties of any Debtor under the Contracts or otherwise
in respect of the Collateral or to take any action to collect or enforce any
claim for payment or any other right assigned hereunder.

 

(ii)           During the existence of an Event of Default, if Debtor fails to
perform any agreement contained herein or in any of the Contracts, the
Collateral Agent may (but shall not be obligated to) itself perform, or cause
the performance of, such agreement, and the reasonable fees, costs and expenses
of the Collateral Agent incurred in connection therewith shall be payable by or
on behalf of Debtors and shall constitute Secured Obligations.

 

(b)           Intellectual Property.

 

(i)            For the purpose of enabling the Collateral Agent to exercise
rights and remedies under Article VI at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Debtor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to any Debtor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Debtor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof; provided, however, such license shall only be effective during
the existence of an Event of Default.

 

(ii)           Notwithstanding anything contained herein to the contrary, but
subject to the provisions of Section 6.11 of the Credit Agreement, so long as no
Event of Default shall have occurred and be continuing, each Debtor will be
permitted to exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of the business of such Debtor.  In furtherance of the
foregoing, unless an Event of Default shall have occurred and be continuing, the
Collateral Agent shall, from time to time, upon the request of any Debtor,
execute and deliver any instruments, certificates or other documents, in the
form so requested, that such Debtor shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (i) immediately above
as to any specific Intellectual Property).  Further, upon satisfaction of the
conditions to termination of this Agreement described in Section 2.02 or the
release of any Intellectual Property pursuant to Section 2.03, the Collateral
Agent shall grant back to Debtor the license granted pursuant to clause (i)
immediately above.  The exercise

 

16

--------------------------------------------------------------------------------


 

of rights and remedies under Article VI by the Collateral Agent shall not
terminate the rights of the holders of any licenses or sublicenses theretofore
granted by any Debtor in accordance with the first sentence of this clause (ii).

 

(c)           Deposit Accounts.  No Debtor shall grant Control of any Deposit
Account to any Person other than the Collateral Agent and the Senior
Representative as permitted under the Intercreditor Agreement.  Subject to the
time period set forth in Section 3.02(e), the Debtors shall not permit the
aggregate amount held in Deposit Accounts (other than Excluded Accounts) and
owned by the Debtors over which the Collateral Agent (or the Senior
Representative in accordance with the applicable provisions of the Intercreditor
Agreement) does not have Control to exceed $400,000 at any time.

 

(d)           Letters of Credit.  If any Debtor is at any time a beneficiary
under a letter of credit in an amount in excess of $100,000 now or hereafter
issued in favor of such Debtor, such Debtor shall promptly notify the Collateral
Agent thereof and such Debtor shall, at the request of the Collateral Agent,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the letter of credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such letter of credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in the Credit
Agreement (subject to the applicable provisions of the Intercreditor Agreement).

 

(e)           Commercial Tort Claims.  If any Debtor shall at any time hold or
acquire a commercial tort claim, such Debtor shall immediately notify the
Collateral Agent in writing signed by such Debtor of the brief details thereof
(which shall include a supplement to Annex 15) and grant to the Collateral Agent
in such writing a security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.

 

(f)            Pledged Collateral.

 

(i)            No Debtor shall take any action that would result in (A) the
revocation of any election to treat any Pledged Collateral as certificated
securities, and (B) an election to treat as certificated securities any Pledged
Collateral that constitute uncertificated securities.

 

(ii)           So long as Collateral Agent has not exercised remedies with
respect to the Collateral under this Agreement or any other Loan Document upon
the occurrence and during the continuation of an Event of Default, Debtors
reserve the right to exercise all voting and other rights, title and interest
with respect to the Collateral (except as limited by the Loan Documents) and to
receive all income, gains, profits, dividends and other distributions from the
Collateral whether non-cash dividends, cash, options, warrants, stock splits,
reclassifications, rights, instruments or other investment property or other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such rights and
interests (except as limited by the Loan Documents); provided that no vote shall
be cast, right exercised or other action taken which could reasonably be
expected to result in a Material Adverse Effect.

 

(iii)          In furtherance of the right of the Collateral Agent to exercise
voting rights following an Event of Default, each Debtor shall execute and
deliver to the Collateral Agent a proxy in a form acceptable to the Collateral
Agent with respect to each item of Pledged Collateral

 

17

--------------------------------------------------------------------------------


 

owned by it.  No Debtor shall grant a proxy that would conflict with any proxy
granted to the Collateral Agent (except as would be required to comply with the
terms of the Intercreditor Agreement) pursuant to the preceding sentence so long
as the Security Interests remain in effect.

 

ARTICLE VI

REMEDIES

 

6.01        Events of Default; Remedies.  If any Event of Default shall have
occurred and be continuing, subject to the applicable provisions of the
Intercreditor Agreement:

 

(a)           the Collateral Agent shall have, and in its discretion may
exercise, the rights and remedies with respect to this Agreement as more
particularly provided herein or in the Credit Agreement;

 

(b)           each Debtor shall, upon the reasonable request of the Collateral
Agent, assemble Collateral owned by it (and not otherwise in the possession of
the Collateral Agent or the Senior Representative in accordance with the
applicable provisions of the Intercreditor Agreement) at such place or places,
reasonably convenient to both the Collateral Agent and such Debtor, designated
in such request;

 

(c)           the Collateral Agent may (but shall not be obligated to), without
notice to any Debtor and at such times as the Collateral Agent in its sole
discretion may determine, exercise any or all of Debtors’ rights in, to and
under, or in any way connected to, the Collateral and the Collateral Agent shall
otherwise have and may (but shall not be obligated to) exercise all of the
rights, powers, privileges and remedies with respect to the Collateral of a
secured party under the UCC (whether or not said UCC is in effect in the
jurisdiction where the rights, powers, privileges and remedies are asserted) and
such additional rights, powers, privileges and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights,
powers, privileges and remedies hereunder may be asserted, including the right,
to the maximum extent permitted by applicable laws, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Collateral Agent were the sole and absolute owner thereof (and the Debtors agree
to take all such action as may be appropriate to give effect to such right);

 

(d)           the Collateral Agent may (but shall not be obligated to) make any
reasonable compromise or settlement it deems desirable with respect to any of
the Collateral and may (but shall not be obligated to) extend the time of
payment, arrange for payment in installments, or otherwise modify the terms, of
all or any part of the Collateral;

 

(e)           the Collateral Agent may (but shall not be obligated to), in its
name or in the name of any Debtor or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral;

 

(f)            the Collateral Agent may (but shall not be obligated to) sell,
lease, assign or dispose of all or any part of the Collateral which shall then
be or shall thereafter come into the possession, custody or control of the
Collateral Agent, any other Secured Party or any of their respective agents at
such place or places as the Collateral Agent deems best, and for cash or for
credit or for future delivery (without thereby assuming any credit risk), at
public or private sale, without demand of performance or notice of intention to
effect any such disposition or of the time or place thereof except such notice
as is required by applicable laws and cannot be waived.  If, pursuant to
applicable law, prior notice of sale of the Collateral under this Section is
required to

 

18

--------------------------------------------------------------------------------


 

be given to any Debtor, each Debtor hereby acknowledges that the minimum time
required by such applicable laws, or if no minimum time is specified, 10 days,
shall be deemed a reasonable notice period.  The Collateral Agent or any other
Secured Party or anyone else may be the purchaser, lessee, assignee or recipient
of any or all of the Collateral so disposed of at any public sale (or, to the
maximum extent permitted by applicable law, at any private sale) and thereafter
hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of
Debtors, any such demand, notice and right or equity being hereby expressly
waived and released to the maximum extent permitted by applicable law.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.  The Collateral may be sold in
one or more sales, at public or private sale, conducted by any officer or agent
of, or auctioneer or attorney for, the Collateral Agent, at the Collateral
Agent’s place of business or elsewhere, for cash, upon credit or for other
property, for immediate or future delivery, and at such price or prices and on
such terms as the Collateral Agent shall deem appropriate in its reasonable
discretion.  The Collateral Agent may, in its reasonable discretion, at any such
sale restrict the prospective bidders or purchasers as to their number, nature
of business and investment intention to the extent necessary to comply with
applicable law.  Upon any public or private sale the Collateral Agent shall have
the right to deliver, assign and transfer to the purchaser thereof the
Collateral so sold.  At any such sale the Collateral may be sold in one lot as
an entirety or in separate parcels.  The Collateral Agent shall not be obligated
to make any sale pursuant to any such notice.  In case of any sale of all of any
part of the Collateral on credit or for future delivery, the Collateral so sold
may be retained by the Collateral Agent until the full selling price is paid by
the purchaser thereof, but neither the Collateral Agent nor any Secured Party
shall incur any liability in case of the failure of such purchaser to take up
and pay for the Collateral so sold, and, in case of any such failure, such
Collateral may again be sold pursuant to the provisions hereof.  All cash
proceeds of any such sale, and any other realization upon all or any part of the
Collateral may, in the sole discretion of the Collateral Agent, be held by the
Collateral Agent as collateral for or applied then or at any time thereafter, in
whole or in part, by the Collateral Agent for the benefit of the Secured Parties
to the payment and satisfaction of the Secured Obligations in accordance with
Section 6.04;

 

(g)           upon request of the Collateral Agent, each Debtor shall promptly
notify (and each Debtor hereby authorizes the Collateral Agent so to notify)
each account debtor in respect of any Accounts or Instruments that such
Collateral has been assigned to the Collateral Agent hereunder, and that any
payments due or to become due in respect of such Collateral are to be made
directly to the Collateral Agent;

 

(h)           the Collateral Agent shall have the right to endorse, assign or
otherwise transfer to or to register in the name of the Collateral Agent or any
of its nominees or endorse for negotiation any or all of the Pledged Collateral,
without any indication that such Pledged Collateral is subject to the Security
Interests hereunder.  In addition, the Collateral Agent shall have the right at
any time to exchange certificates representing or evidencing Pledged Collateral
for certificates of smaller or larger denominations;

 

(i)            the Collateral Agent may vote or exercise any and all of the
Debtors’ rights or powers incident to their ownership of the Pledged Collateral,
including any rights or powers to manage or control the Debtors;

 

(j)            the Collateral Agent may cause any action at law or suit in
equity or other proceeding to be instituted and prosecuted to enforce any rights
vested in it by this Agreement or

 

19

--------------------------------------------------------------------------------


 

by law or included in the Collateral, subject to the provisions and requirements
hereof and thereof, or to aid in the exercise of any power herein or therein
granted, or for any foreclosure hereunder and sale under a judgment or decree in
any judicial proceeding;

 

(k)           in connection with any acceleration and foreclosure, the
Collateral Agent may lawfully and peacefully take possession of the Collateral
and lawfully and peacefully render it usable and repair and renovate the same,
without, however, any obligation to do so, and lawfully and peacefully enter
upon any location where the Collateral may be located for that purpose, control,
manage, operate, rent and lease the Collateral, collect all rents and income
from the Collateral and apply the same to reimburse the Secured Parties for any
cost or expenses incurred hereunder or under any of the Loan Documents and to
the payment or performance of any Debtor’s obligations hereunder or under any of
the Loan Documents, and apply the balance to the other Secured Obligations and
any remaining excess balance to whomsoever is legally entitled thereto;

 

(l)            the Collateral Agent may secure the appointment of a receiver for
the Collateral or any part thereof;

 

(m)          the Collateral Agent may lawfully and peacefully occupy any
premises owned or leased by any Debtor where the Collateral or any part thereof
is assembled for a reasonable period in order to effectuate its rights and
remedies hereunder or under applicable law, without obligation to any Debtor in
respect of such occupation;

 

(n)           the Collateral Agent may give instructions to the issuer of any
Pledged Collateral that is an uncertificated security with respect to such
uncertificated security.

 

Each Debtor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, subject to the notice provision provided for
in paragraph (f) of this Section 6.01, with respect to any sale of all or any
part of the Collateral constituting a security (as such term is defined in the
Securities Act of 1933), to limit purchasers to those who will agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to the distribution or resale thereof.  Each Debtor
acknowledges that any such private sale may be at prices and on terms less
favorable to the Collateral Agent than those obtainable through a public sale
without such restrictions, and, notwithstanding such circumstances, agrees that
any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Collateral Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit any Debtor or the issuer thereof to
register it for public sale.

 

6.02        Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral by virtue of the exercise of remedies
under Section 6.01 are insufficient to cover the costs and expenses of such
exercise and the payment in full of the Secured Obligations, the Collateral
Agent shall retain all rights and remedies under the Loan Documents (subject to
the Intercreditor Agreement), and each Debtor shall remain liable, with respect
to any deficiency.

 

6.03        Private Sale.  The Collateral Agent and the other Secured Parties
shall incur no liability as a result of the sale, lease or other disposition of
all or any part of the Collateral, at any private sale pursuant to Section 6.01
conducted in a commercially reasonable manner.  Subject to and without
limitation of the preceding sentence, Debtors hereby waive any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price that might have been obtained at a public sale or was
less

 

20

--------------------------------------------------------------------------------


 

than the aggregate amount of the Secured Obligations, even if the Collateral
Agent accepts the first offer received and does not offer the Collateral to more
than one offeree.

 

6.04        Application of Proceeds.  Except as otherwise herein expressly
provided and subject to the applicable provisions of the Intercreditor
Agreement, the proceeds of any collection, sale or other realization of all or
any part of the Collateral pursuant hereto, and any other cash at the time held
by the Collateral Agent under this Article VI, shall be applied by the
Collateral Agent as provided in Section 7.02(c) of the Credit Agreement.

 

6.05        Attorney-in-Fact.  Without limiting any rights or powers granted by
this Agreement to the Collateral Agent while no Event of Default has occurred
and is continuing, upon the occurrence and during the continuance of any Event
of Default, each Debtor hereby appoints the Collateral Agent as the
attorney-in-fact of such Debtor for the purpose of carrying out the provisions
of this Article VI and taking any action and executing any instruments that the
Collateral Agent may deem necessary or desirable to accomplish the purposes
hereof (subject to the applicable provisions of the Intercreditor Agreement),
which appointment as attorney-in-fact is irrevocable and coupled with an
interest.  Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Article VI to make collections in
respect of the Collateral and subject to the applicable provisions of the
Intercreditor Agreement, the Collateral Agent shall have the right and power

 

(a)           to receive, endorse and collect all checks made payable to the
order of any Debtor representing any dividend, payment or other distribution in
respect of the Collateral or any part thereof and to give full discharge for the
same;

 

(b)           to file any claims or take any action or institute any proceedings
in connection therewith which the Collateral Agent may deem to be necessary or
advisable;

 

(c)           to pay, settle or compromise all bills and claims which may be or
become liens or security interests against any or all of the Collateral, or any
part thereof, unless a bond or other security satisfactory to the Collateral
Agent has been provided; and

 

(d)           upon foreclosure, to do any and every act which any Debtor may do
on its behalf with respect to the Collateral or any part thereof and to exercise
any or all of such Debtor’s rights and remedies under any or all of the
Collateral;

 

provided, however, that the Collateral Agent shall not exercise any such rights
except upon the occurrence and continuation of an Event of Default.  This power
of attorney is a power coupled with an interest and shall be irrevocable.

 

6.06        Expenses.

 

(a)           Subject to Section 9.05 of the Credit Agreement, the Collateral
Agent may incur, and Debtors shall pay to the Collateral Agent, all
out-of-pocket expenses (including reasonable and documented fees, charges and
disbursements of legal counsel) of, or incident to, the enforcement of any of
the provisions of this Article VI, or exercise by experts, agents or attorneys
selected by the Collateral Agent in good faith of any rights or privileges of
Debtors in respect of the Collateral, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Collateral Agent and the other Secured Parties in
respect thereof, by litigation or otherwise, and all such fees and expenses and,
to the extent such amounts are not timely paid, together with interest thereon
at the applicable rate provided for in

 

21

--------------------------------------------------------------------------------


 

Section 2.07 of the Credit Agreement, shall be Secured Obligations of the
Collateral Agent secured under Article II.  All amounts payable by the Debtors
under this Section 6.06(a) shall be payable within ten (10) Business Days of
demand thereof.

 

(b)           The terms, conditions, covenants and agreements to be observed or
performed by each Debtor under this Agreement shall be observed or performed by
it at its sole cost and expense.

 

6.07        Collateral Agent’s Right to Perform on Debtor’s Behalf.  If any
Debtor fails to perform any of its obligations under this Agreement, the
Collateral Agent may (but shall not be obligated to), upon reasonable notice to
such Debtor, unless such Debtor is diligently pursuing a cure for such failure
that cannot be obtained more quickly by the Collateral Agent’s performance as
specified herein, itself perform or cause to be performed such obligations at
the expense of such Debtor, either in its name or in the name and on behalf of
such Debtor.

 

6.08        Custody and Preservation.  The Collateral Agent’s obligation to use
reasonable care in the custody and preservation of Collateral shall be satisfied
if it uses the same care as it uses in the custody and preservation of its own
property.

 

6.09        Preservation of Rights.  Neither the Collateral Agent nor any
Secured Party shall be required to take any steps to preserve any rights against
prior parties to any of the Collateral.

 

6.10        Rights of Secured Parties.  The Collateral Agent or any other
Secured Party may (but shall not be obligated to) pay or secure payment of any
Tax or other claim that may be secured by or result in a Lien on any
Collateral.  The Collateral Agent or any other Secured Party may (but shall not
be obligated to) do any other thing that it in good faith believes is necessary
or desirable to preserve, protect or maintain the Collateral or, after an Event
of Default, to enhance its value (subject in each case to the applicable
provisions of the Intercreditor Agreement).  Debtors shall immediately reimburse
the Collateral Agent or any other Secured Party for any reasonable payment or
expense (including reasonable attorneys’ fees and expenses) that the Collateral
Agent or such other Secured Party may incur pursuant to this Section 6.10.

 

6.11        No Marshalling.  Neither the Collateral Agent nor any other Secured
Party shall be required to marshal any present or future collateral security
(including but not limited to the Collateral) for, or other assurances of
payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order.

 

6.12        Remedies Cumulative.  No right, power or remedy herein conferred
upon or reserved to the Collateral Agent or any Secured Party is intended to be
exclusive of any other right, power or remedy, and every such right, power and
remedy shall, to the extent permitted by applicable law, be cumulative and in
addition to every other right, power and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder or otherwise shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy. 
Resort to any or all security now or hereafter held by the Collateral Agent may
be taken concurrently or successively and in one or several consolidated or
independent judicial actions or lawfully taken nonjudicial proceedings, or both.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VII


MISCELLANEOUS

 

7.01        Waivers of Rights Inhibiting Enforcement.  Each Debtor waives, for
itself and all who may claim under it, to the maximum extent permitted by
applicable law:

 

(a)           any claim that, as to any part of the Collateral, a public sale,
should the Collateral Agent elect so to proceed, is, in and of itself, not a
commercially reasonable method of sale for the Collateral;

 

(b)           the right to assert in any action or proceeding between it and the
Collateral Agent any offsets or counterclaims that it may have;

 

(c)           except as otherwise provided in this Agreement, NOTICE OR JUDICIAL
HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
DISPOSITION OF ANY OF THE COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE AND
HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT ANY
DEBTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED
STATES OR OF ANY STATE, AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND
TERMS OF SALE OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE
COLLATERAL AGENT’S RIGHTS HEREUNDER;

 

(d)           all rights of redemption, appraisement, valuation, stay, extension
or moratorium; and

 

(e)           the right to invoke any law requiring marshalling of collateral
and all other rights the exercise of which would, directly or indirectly,
prevent, delay or inhibit the enforcement of any of the rights or remedies of
the Collateral Agent and the other Secured Parties under this Agreement or the
absolute sale of the Collateral, now or hereafter in force under any applicable
law.

 

7.02        Notices.  The Collateral Agent or any Debtor shall give any notice,
request, demand or other communication (a “Notice”) pursuant to this Agreement
in accordance with Section 9.01 of the Credit Agreement.  Any Notice to the
Debtor shall be sent to the address of the Borrower set forth in the Credit
Agreement or to such other address provided by such Debtor to the Collateral
Agent in writing.  Any Notice sent as hereinabove provided shall be deemed
delivered upon receipt or refusal of delivery.

 

7.03        Assignment.  No Debtor may assign any of its rights or delegate any
performance under this Agreement (whether voluntarily or involuntarily, by
merger, consolidation, dissolution, operation of law or any other manner) except
with the prior written consent of the Collateral Agent, which consent may be
withheld in the Collateral Agent’s sole discretion.  Any purported assignment
without such consent is void.  When any Lender assigns or otherwise transfers
any interest held by it under the Credit Agreement or other Loan Document to any
other Person pursuant to the terms of the Credit Agreement or such other Loan
Document, that other Person shall thereupon become vested with all the benefits
held by such Lender under this Agreement.

 

23

--------------------------------------------------------------------------------


 

7.04        Successors and Assigns.  This Agreement binds the Debtors and their
respective successors and assigns and inures to the benefit of the Collateral
Agent, the Secured Parties and their respective successors and assigns.

 

7.05        Amendment and Waiver.  Subject to the applicable provisions of the
Intercreditor Agreement, no amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Debtor therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Collateral Agent, the Borrower and the other Debtors; provided that any
amendment, waiver, or consent shall be signed by the Required Lenders or all of
the Lenders to the extent required by Section 9.08 of the Credit Agreement.  Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

7.06        No Implied Waiver.  No failure or delay in exercising any right,
power or privilege or requiring the satisfaction of any condition hereunder, and
no course of dealing between the Debtors and the Collateral Agent operates as a
waiver or estoppel of any right, remedy or condition.   No single or partial
exercise of any right or remedy under this Agreement precludes any simultaneous
or subsequent exercise of any other right, power or privilege.  The rights and
remedies set forth in this Agreement are not exclusive of, but are cumulative
to, any rights or remedies now or subsequently existing at law, in equity or by
statute.

 

7.07        Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

7.08        Entire Agreement; Effectiveness.  This Agreement and the other Loan
Documents set forth the entire understanding of the Debtors and the Collateral
Agent relating to the Secured Obligations and constitute the entire contract
between the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  This Agreement shall become effective when it shall have
been executed and delivered by the Debtors to the Collateral Agent.

 

7.09        Execution in Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract.  Delivery of an executed signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
signature page of this Agreement.

 

7.10        Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE) (IN
EACH CASE, OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT
IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

24

--------------------------------------------------------------------------------


 

THE TERMS AND CONDITIONS OF SECTION 9.15 OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED HEREIN, MUTATIS MUTANDIS.

 

7.11        Headings.  The descriptive headings of the articles, sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

 

7.12        Interpretation.  This Agreement has been reviewed and negotiated by
counsel for both the Debtors and the Collateral Agent and, consequently, this
Agreement shall not be construed against the drafter.

 

7.13        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO AGREEMENT, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.13.

 

7.14        Survival, Etc. The provisions of Sections 2.06, 6.03, 6.06, 6.08,
6.09, 6.10, 7.01, 7.16, 7.17 and 7.18 shall survive the termination of this
Agreement.  In addition, the representations, warranties and covenants of the
Debtors set out in this Agreement or contained in any documents delivered to the
Collateral Agent or any other Secured Party pursuant to this Agreement shall
survive the execution and delivery of this Agreement.

 

7.15        Agents, Etc. The Collateral Agent may employ agents, experts and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents, experts or attorneys-in-fact
selected by it in good faith.

 

7.16        Limitation of Liability.  NEITHER THE COLLATERAL AGENT NOR ANY OTHER
SECURED PARTY SHALL HAVE LIABILITY WITH RESPECT TO, AND DEBTORS HEREBY WAIVE,
RELEASE AND AGREE NOT TO SUE FOR:

 

(a)           ANY LOSS OR DAMAGE SUSTAINED BY ANY DEBTOR, OR ANY LOSS, DAMAGE,
DEPRECIATION OR OTHER DIMINUTION IN THE VALUE OF ANY COLLATERAL, THAT MAY OCCUR
AS A RESULT OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO, ANY
EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT EXCEPT FOR ANY SUCH LOSS,
DAMAGE, DEPRECIATION OR DIMINUTION TO THE EXTENT THAT THE SAME IS DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE
RESULTED PRIMARILY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
COLLATERAL AGENT OR SUCH SECURED PARTY; OR

 

(b)           ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES SUFFERED BY ANY DEBTOR IN CONNECTION WITH ANY CLAIM RELATED TO
THIS AGREEMENT.

 

7.17        Subrogation.  Each Debtor shall not exercise, and hereby irrevocably
waives, any claim, right or remedy that it may now have or may hereafter acquire
against any other Debtor arising

 

25

--------------------------------------------------------------------------------


 

under or in connection with this Agreement, including, without limitation, any
claim, right or remedy of subrogation, contribution, reimbursement, exoneration,
indemnification or participation arising under contract, by applicable law or
otherwise in any claim, right or remedy of the Collateral Agent or the other
Secured Parties against such Debtor or any other Person or any Collateral which
the Collateral Agent or any other Secured Party may now have or may hereafter
acquire, until the indefeasible payment and satisfaction in full of all Secured
Obligations and the expiration and termination of the Commitments.  If,
notwithstanding the preceding sentence, any amount shall be paid to any Debtor
on account of such subrogation rights at any time when any of the Secured
Obligations shall not have been paid in full, such amount shall be held by such
Debtor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Debtor and be turned over to the Collateral
Agent in the exact form received by such Debtor (duly endorsed by such Debtor to
the Collateral Agent, if required), to be applied against the Secured
Obligations, whether matured or unmatured, in accordance with the Loan
Documents.  Notwithstanding the foregoing, the Debtors shall be expressly
permitted hereunder to make payments to each other to the extent not prohibited
by the Credit Agreement.

 

7.18        Authority of the Collateral Agent.  The rights and responsibilities
of the Collateral Agent under this Agreement with respect to any action taken by
the Collateral Agent or the exercise or non-exercise by the Collateral Agent of
any power, right or remedy provided for or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and Debtors, the Collateral Agent shall be conclusively
presumed to be acting as the Collateral Agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and Debtors shall be under
no obligation or entitlement to make any inquiry respecting such authority.

 

7.19        Inconsistencies with Credit Agreement.  To the extent there are any
conflicts or inconsistencies between this Agreement and the Credit Agreement,
the provisions of the Credit Agreement shall control.

 

[Signatures on following pages]

 

26

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

DEBTORS:

 

 

 

MAGNUM HUNTER RESOURCES

 

CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[                                                              ],

 

a

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Security and Pledge Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Security and Pledge Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GRANT OF COPYRIGHT SECURITY INTEREST

 

WHEREAS, [                              ], a
[                                  ] (“Grantor”), owns and uses in its business,
and will in the future adopt and so use, various intangible assets, including
the Copyright Collateral (as defined below); and

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of October 22, 2014
(as amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), by and among Magnum Hunter Resources
Corporation, a Delaware corporation (the “Borrower”), the Lenders party hereto
(the “Lenders”) and Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”),
as the Administrative Agent for the Lenders, the Lenders agreed to make Loans to
and make other extensions of credit on behalf of the Borrower (capitalized terms
used but not defined herein have the respective meanings assigned to them in the
Credit Agreement); and

 

WHEREAS, pursuant to the terms of that certain Security and Pledge Agreement,
dated as of even date with the Credit Agreement (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among the Borrower, the Debtors from time to time
party thereto and Credit Suisse, as collateral agent for each of the Secured
Parties (as defined in the Security Agreement) (in such capacity, the
“Collateral Agent”), Grantor agreed to grant in favor of the Collateral Agent a
perfected security interest in, and the Collateral Agent has agreed to become a
secured creditor with respect to, the Copyright Collateral;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, Grantor hereby grants to the Collateral Agent a security
interest in all of Grantor’s right, title and interest in and to the following,
in each case whether now or hereafter existing or in which Grantor now has or
hereafter acquires an interest and wherever the same may be located (the
“Copyright Collateral”):

 

(i)            all copyrights of any Debtor, registered or unregistered and
whether published or unpublished, now or hereafter in force throughout the world
including all of such Debtor’s rights, titles and interests in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world, including without limitation those copyrights listed on Schedule A,
and registrations and recordings thereof and all applications for registration
thereof, whether pending or in preparation;

 

(ii)           all rights (A) to all income, profits, royalties, damages and
payments now or hereafter due and/or payable under and with respect thereto,
including damages and payments for past, present or future infringements
thereof, (B) to sue for past, present and future infringements thereof, and
(C) otherwise accruing under or pertaining to any of the foregoing throughout
the world;

 

(iii)          all licenses or user or other agreements granted to Grantor with
respect to any of the foregoing, in each case whether now or hereafter owned or
used; and

 

(iv)          all causes of action, claims and warranties now or hereafter owned
or acquired by Grantor in respect of any of the items listed above.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, in no event shall the Copyright
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of Grantor’s rights or interests in any license, contract or
agreement to which Grantor is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract or agreement or otherwise, result in a
breach of the terms of, or constitute a default under any license, contract or
agreement to which Grantor is a party; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Copyright
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

 

Grantor further acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  To the extent there are any conflicts or
inconsistencies between this Grant of Copyright Security Interest and the Credit
Agreement, the provisions of the Credit Agreement shall control.

 

[Remainder of page intentionally left blank]

 

Exhibit A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Grant of Copyright Security Interest
to be duly executed and delivered by its duly authorized officer as of the
       day of                         ,           .

 

 

 

[                                                              ]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Exhibit A-3

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

GRANT OF COPYRIGHT SECURITY INTEREST

 

Copyrights Issued:

 

Copyright

 

Copyright No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Applications:

 

Applicant’s
Name

 

Date
Filed

 

Application
Number

 

Copyright

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANT OF PATENT SECURITY INTEREST

 

WHEREAS, [                              ], a
[                                  ] (“Grantor”), owns and uses in its business,
and will in the future adopt and so use, various intangible assets, including
the Patent Collateral (as defined below); and

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of October 22, 2014
(as amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), by and among Magnum Hunter Resources
Corporation, a Delaware corporation (the “Borrower”), the Lenders party hereto
(the “Lenders”) and Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”),
as the Administrative Agent for the Lenders, the Lenders agreed to make Loans to
and make other extensions of credit on behalf of the Borrower (capitalized terms
used but not defined herein have the respective meanings assigned to them in the
Credit Agreement); and

 

WHEREAS, pursuant to the terms of that certain Security and Pledge Agreement,
dated as of even date with the Credit Agreement (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among the Borrower, the Debtors from time to time
party thereto and Credit Suisse, as collateral agent for each of the Secured
Parties (as defined in the Security Agreement) (in such capacity, the
“Collateral Agent”), Grantor agreed to grant in favor of the Collateral Agent a
perfected security interest in, and the Collateral Agent has agreed to become a
secured creditor with respect to, the Patent Collateral;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, Grantor hereby grants to the Collateral Agent a security
interest in all of Grantor’s right, title and interest in and to the following,
in each case whether now or hereafter existing or in which Grantor now has or
hereafter acquires an interest and wherever the same may be located (the “Patent
Collateral”):

 

(i)            all patents and patent applications, the inventions and
improvements described and claimed therein, and all patentable inventions,
including but not limited to the patents and patent applications listed on
Schedule A;

 

(ii)           all reissues, divisions, continuations, renewals, extensions and
continuations-in-part of the foregoing;

 

(iii)          all rights (A) to all income, profits, royalties, damages and
payments now or hereafter due and/or payable under and with respect thereto,
including damages and payments for past, present or future infringements
thereof, (B) to sue for past, present and future infringements thereof, and
(C) otherwise accruing under or pertaining to any of the foregoing throughout
the world;

 

(iv)          all licenses or user or other agreements granted to Grantor with
respect to any of the foregoing, in each case whether now or hereafter owned or
used; and

 

(v)           all causes of action, claims and warranties now or hereafter owned
or acquired by Grantor in respect of any of the items listed above.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, in no event shall the Patent
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of Grantor’s rights or interests in any license, contract or
agreement to which Grantor is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract or agreement or otherwise, result in a
breach of the terms of, or constitute a default under any license, contract or
agreement to which Grantor is a party; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Patent
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

 

Grantor further acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  To the extent there are any conflicts or inconsistencies between this
Grant of Patent Security Interest and the Credit Agreement, the provisions of
the Credit Agreement shall control.

 

[Remainder of page intentionally left blank]

 

Exhibit B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security Interest to
be duly executed and delivered by its duly authorized officer as of the       
day of                         ,           .

 

 

[                                                              ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-3

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

GRANT OF PATENT SECURITY INTEREST

 

Patents Issued:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents Pending:

 

Applicant’s
Name

 

Date
Filed

 

Application
Number

 

Invention

 

Inventor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GRANT OF TRADEMARK SECURITY INTEREST

 

WHEREAS, [                              ], a
[                                  ] (“Grantor”), owns and uses in its business,
and will in the future adopt and so use, various intangible assets, including
the Trademark Collateral (as defined below); and

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of October 22, 2014
(as amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), by and among Magnum Hunter Resources
Corporation, a Delaware corporation (the “Borrower”), the Lenders party hereto
(the “Lenders”) and Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”),
as the Administrative Agent for the Lenders, the Lenders agreed to make Loans to
and make other extensions of credit on behalf of the Borrower (capitalized terms
used but not defined herein have the respective meanings assigned to them in the
Credit Agreement); and

 

WHEREAS, pursuant to the terms of that certain Security and Pledge Agreement,
dated as of even date with the Credit Agreement (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among the Borrower, the Debtors from time to time
party thereto and Credit Suisse, as collateral agent for each of the Secured
Parties (as defined in the Security Agreement) (in such capacity, the
“Collateral Agent”), Grantor agreed to grant in favor of the Collateral Agent a
perfected security interest in, and the Collateral Agent has agreed to become a
secured creditor with respect to, the Trademark Collateral;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, Grantor hereby grants to the Collateral Agent a security
interest in all of Grantor’s right, title and interest in and to the following,
in each case whether now or hereafter existing or in which Grantor now has or
hereafter acquires an interest and wherever the same may be located (the
“Trademark Collateral”):

 

(i)            all trade names, trademarks and service marks, logos, trademark
and service mark registrations, and applications for trademark and service mark
registrations, including but not limited to those registrations and applications
listed on Schedule A;

 

(ii)           all renewals of trademark and service mark registrations;

 

(iii)          all rights (A) to all income, royalties, damages and other
payments (including in respect of all past, present and future infringements)
with respect to any of the foregoing, (B) to sue for all past, present and
future infringements thereof, and (C) otherwise accruing under or pertaining to
any of the foregoing, together, in each case, with the product lines and
goodwill of the business connected with the use of, and symbolized by, each such
trade name, trademark and service mark;

 

(iv)          all licenses or user or other agreements granted to Grantor with
respect to any of the foregoing, in each case whether now or hereafter owned or
used; and

 

(v)           all causes of action, claims and warranties now or hereafter owned
or acquired by Grantor in respect of any of the items listed above.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, in no event shall the Trademark
Collateral include, and Grantor shall not be deemed to have granted a security
interest in, any of Grantor’s rights or interests in any license, contract or
agreement to which Grantor is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract or agreement or otherwise, result in a
breach of the terms of, or constitute a default under any license, contract or
agreement to which Grantor is a party; provided, that immediately upon the
ineffectiveness, lapse or termination of any such provision, the Trademark
Collateral shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.

 

Grantor further acknowledges that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  To the extent there are any conflicts or inconsistencies between this
Grant of Trademark Security Interest and the Credit Agreement, the provisions of
the Credit Agreement shall control.

 

[Remainder of page intentionally left blank.]

 

Exhibit C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark Security Interest
to be duly executed and delivered by its duly authorized officer as of the     
day of               ,           .

 

 

[                                                                    ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-3

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
GRANT OF TRADEMARK SECURITY INTEREST

 

Registered Owner

 

United States
Trademark/Service Mark

 

Registration or
Serial Number

 

Registration
or Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-4

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF GUARANTY

 

(See attached)

 

Exhibit E-2-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”) dated as of October 22, 2014, made by
each of the undersigned Subsidiaries of the Borrower (as defined below) and the
other Subsidiaries of the Borrower from time to time party hereto (each, a
“Guarantor” and collectively, the “Guarantors”), in favor of CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, acting through one or more of its branches or affiliates
(“Credit Suisse”), not in its individual capacity, but solely as collateral
agent for the Lenders and other Secured Parties (as such terms are defined
herein) (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) pursuant to that certain Second Lien Credit Agreement dated
as of October 22, 2014 (as amended, restated, amended and restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among Magnum Hunter Resources Corporation, a Delaware corporation (the
“Borrower”), Credit Suisse, as administrative agent for the Lenders and other
Secured Parties (in such capacity, the “Administrative Agent”; together with the
Collateral Agent, the “Agents”), the Collateral Agent and the lenders from time
to time party thereto (the “Lenders”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make loans
to and other extensions of credit on behalf of the Borrower in a manner and upon
the terms and conditions set forth therein; and

 

WHEREAS, in accordance with the Credit Agreement, the Collateral Agent requires
that the Guarantors execute a guaranty agreement guaranteeing the Obligations of
the Borrower under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements herein and in
order to induce the Lenders and Agents to enter into the Credit Agreement and to
induce the Secured Parties to make loans and/or extend other credit to the
Borrower, the Guarantors hereby agree as follows:

 

Section 1.      Definitions.  Capitalized terms used herein and not otherwise
defined shall have the respective meanings assigned thereto in the Credit
Agreement.  As used herein, the capitalized term “Secured Parties” shall have
the meaning assigned thereto in the Security Agreement.

 

Section 2.      Guaranty of Payment.  Each Guarantor (not merely as a surety or
guarantor of collection) hereby jointly, severally, unconditionally and
irrevocably, guarantees the punctual payment in full and performance when due,
whether at stated maturity, as an installment, by prepayment or by demand,
acceleration or otherwise, of all Obligations heretofore or hereafter existing. 
If any or all of the Obligations become due and payable under the Credit
Agreement, the Guarantors jointly and severally and unconditionally promise to
pay such Obligations, on demand, together with any and all costs and expenses
(including reasonable attorneys’ fees and expenses), which may be incurred by
the Agents or any other Secured Party in collecting any of the Obligations and
in connection with the protection, defense and enforcement of any rights under
the Credit Agreement or under any other Loan Document (the “Expenses”).  The
Guarantors guarantee that the Obligations shall be paid strictly in accordance
with the terms of the Credit Agreement.  The Obligations include, without
limitation, interest accruing after the commencement of a proceeding under
bankruptcy, insolvency or similar laws of any jurisdiction at the rate or rates
provided in the Credit Agreement.  The Collateral Agent shall not be required to
exhaust any right or remedy or take any action against the Borrower or any other
person or entity or any collateral prior to any demand or other action hereunder
against the Guarantors.  The Guarantors agree that, as between the Guarantors
and the Collateral Agent, the Obligations may be declared to be due and payable
for the purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may

 

--------------------------------------------------------------------------------


 

prevent, delay or vitiate any declaration as regards the Borrower and that in
the event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by the Guarantors for the purposes of this
Guaranty and each Guarantor shall forthwith pay the Obligations specified by the
Agent to be paid as provided in the Credit Agreement without further notice or
demand.  Notwithstanding anything contained herein or in the Credit Agreement,
any Loan Document or any other document or any other agreement, security
document or instrument relating hereto or thereto to the contrary, the maximum
liability of each Guarantor hereunder shall never exceed the maximum amount that
said Guarantor could pay without having such payment set aside as a fraudulent
transfer or fraudulent conveyance or similar action under any applicable
bankruptcy, insolvency or other similar law (including, without limitation, the
United States Bankruptcy Code).

 

Section 3.      Guaranty Absolute.  The liability of each Guarantor under this
Guaranty is absolute and unconditional irrespective of:  (a) any change in the
time, manner or place of payment of, or in any other term of, the Credit
Agreement or the Obligations, or any other amendment or waiver of or any consent
to departure from any of the terms of the Credit Agreement or the Obligations,
including any increase or decrease in the rate of interest thereon; (b) any
release or amendment or waiver of, or consent to departure from, any other
guarantee or support document, or any exchange, release or non-perfection of any
collateral, for the Credit Agreement or the Obligations; (c) any present or
future law, regulation or order of any jurisdiction or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of the
Credit Agreement or the Obligations; (d) without being limited by the foregoing,
any lack of validity or enforceability of the Credit Agreement or the
Obligations; (e) any other setoff, defense or counterclaim whatsoever (in any
case, whether based on contract, tort or any other theory) with respect to the
Credit Agreement or the transactions contemplated thereby which might constitute
a legal or equitable defense available to, or discharge of, the Borrower or
other Guarantors and (f) any claim or assertion that any payment by any
Guarantor hereunder should be set aside pursuant to Section 2 in connection with
any stay, injunction or other prohibition or event, in which case each Guarantor
shall be unconditionally required to pay all amounts demanded of it hereunder
prior to any determination of the maximum liability of each Guarantor hereunder
in accordance with Section 2 and the recipient of such payment, if so required
by a court of competent jurisdiction in a final and non-appealable judgment,
shall then be liable for the refund of any excess amounts.  If any such rebate
or refund is ever required, all other Guarantors shall be fully liable for the
repayment thereof to the maximum extent allowed by applicable law.

 

Section 4.      Guaranty Irrevocable.  This Guaranty is a continuing guarantee
of the payment in full and performance of all Obligations now or hereafter
existing under the Credit Agreement and shall remain in full force and effect
until (a) payment in full of all Obligations and other amounts payable under
this Guaranty and the other Loan Documents and (b) all Commitments under the
Credit Agreement shall have expired or been terminated in accordance with the
terms thereof (such date, the “Termination Date”).

 

Section 5.      Reinstatement.  This Guaranty shall continue to be effective, or
be automatically reinstated, as the case may be, if at any time any payment of
any of the Obligations is rescinded or must otherwise be returned by the
Collateral Agent or any other Secured Party on the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any of the Borrower, any
Guarantor, or any Person that is a party to the Loan Documents, or upon or as a
result of the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to any of the Borrower, any Guarantor or any
other Person that is a party to the Loan Documents, or otherwise, all as though
the payment had not been made.

 

Section 6.      Subrogation.  Each Guarantor hereby agrees that it shall not
exercise any rights which it may acquire by way of subrogation, by any payment
made under this Guaranty or otherwise, until (a) indefeasible payment in full of
all Obligations and other amounts payable under this Guaranty

 

2

--------------------------------------------------------------------------------


 

and the other Loan Documents and (b) all Commitments under the Credit Agreement
shall have expired or been terminated in accordance with the terms thereof.  Any
amounts paid to a Guarantor on account of subrogation rights under this Guaranty
at any time when all the Obligations have not been paid in full, shall be held
in trust for the benefit of the Collateral Agent and shall promptly be paid to
the Collateral Agent to be credited and applied to the Obligations, whether
matured or unmatured or absolute or contingent, in accordance with the terms of
the Credit Agreement.  If a Guarantor has made a payment to the Collateral Agent
hereunder of all or any part of the Obligations and all Obligations and other
amounts payable under this Guaranty and the other Loan Documents have been
indefeasibly paid in full and all Commitments under the Credit Agreement shall
have expired or been terminated in accordance with the terms thereof, the
Collateral Agent shall, at such Guarantor’s request, execute and deliver to the
Guarantor the appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Guarantor
of an interest in the Obligations resulting from the payment.

 

Section 7.      Subordination.  Any liabilities owed by the Borrower or a
Guarantor to any other Guarantor in connection with any extension of credit or
financial accommodation by such Guarantor to or for the account of the Borrower,
including but not limited to interest accruing at the agreed contract rate after
the commencement of a bankruptcy or similar proceeding, are hereby subordinated
to the Obligations, and such liabilities of the Borrower or a Guarantor to any
other Guarantor, if the Collateral Agent so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Collateral Agent and
shall be paid over to the Collateral Agent on account of the Obligations.

 

Section 8.      Certain Taxes.  The Guarantors further agree that all payments
to be made hereunder shall be made without setoff or counterclaim and free and
clear of, and without deduction for Taxes, except as required by applicable
law.  If any applicable law requires the deduction or withholding of any Tax
from any such payment by a Guarantor, then such Guarantor shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by such
Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 8) the Agents receive an amount
equal to the sum they would have received had no such deduction or withholding
been made.  Whenever any Tax is paid by a Guarantor, as promptly as possible
thereafter, such Guarantor shall send the Agents evidence of payment thereof,
together with such additional documentary evidence as may be required from time
to time by the Agents.

 

Section 9.      Representations and Warranties.  Each of the Guarantors
represents and warrants that: (a) this Guaranty (i) has been authorized by all
necessary action; (ii) does not violate any agreement, instrument, law,
regulation or order applicable to it; (iii) does not require the consent or
approval of any Person, or any filing or registration of any kind; and (iv) is
the legal, valid and binding obligation of such Guarantor enforceable against
such Guarantor in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally; and (b) in executing and
delivering, and performing its obligations pursuant to, this Guaranty, such
Guarantor has not relied and will not rely upon any representations or
warranties of the Agents not embodied herein or any acts heretofore or hereafter
taken by the Agents (including but not limited to any review by the Agents of
the financial or other affairs of the Borrower or any Guarantor).

 

Section 10.    Remedies Generally.  The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.

 

Section 11.    Setoff.  Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Collateral
Agent or the Secured Parties may otherwise

 

3

--------------------------------------------------------------------------------


 

have, the Collateral Agent and each of the Secured Parties shall be entitled, at
their option, to offset balances (general or special, time or demand,
provisional or final) held by them for the accounts of the Guarantors at any of
the Collateral Agent’s or any Secured Party’s offices, in U.S. dollars or in any
other currency, against any amount payable by the Guarantors under this Guaranty
which is not paid when due, in which case it shall promptly notify the
Guarantors thereof; provided that the Collateral Agent’s or any Secured Party’s
failure to give such notice shall not affect the validity thereof.

 

Section 12.    Formalities.  Each Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the
Obligations, the Credit Agreement and this Guaranty and any liability to which
the Credit Agreement and this Guaranty applies or may apply, and waives
presentment, demand of payment, notice of intent to accelerate, notice of
acceleration, notice of dishonor or nonpayment, and any requirement that the
Collateral Agent institute suit, collection proceedings or take any other action
to collect the Obligations, including any requirement that the Collateral Agent
or any other Secured Party protect, secure, perfect or insure any security
interest or Lien against any Property subject thereto or exhaust any right or
take any action against the Borrower or any other Person (including the other
Guarantors) or any Collateral (it being the intention of the Collateral Agent
and each Guarantor that the obligations of such Guarantor under this Guaranty
are to be a guarantee of payment and not of collection) or that the Borrower or
any other Person (including the other Guarantors) be joined in any action
hereunder.  Each Guarantor hereby waives marshaling of assets and liabilities,
notice by the Collateral Agent or any other Secured Party of the creation of any
Debt or liability to which it applies or may apply, any amounts received by the
Collateral Agent, notice of disposition or substitution of Collateral and of the
creation, advancement, increase, existence, extension, renewal, rearrangement
and/or modification of the Obligations.

 

Section 13.    Amendments and Waivers.  Subject to the applicable provisions of
the Intercreditor Agreement, no amendment or waiver of any provision of this
Guaranty, nor consent to any release by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Collateral Agent and such
Guarantor, and then the waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
any amendment, waiver, or consent shall be signed by the Required Lenders or all
of the Lenders to the extent required by Section 9.08 of the Credit Agreement. 
No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver or preclude
any other or further exercise thereof or the exercise of any other right.

 

Section 14.    Expenses.  The Guarantors shall reimburse the Collateral Agent
and other Secured Parties on demand for all Expenses without duplication of any
reimbursements affected under the Credit Agreement.  The obligations of the
Guarantors under this Section shall survive the termination of this Guaranty.

 

Section 15.    Assignment.  This Guaranty shall be binding on, and shall inure
to the benefit of the Guarantors, the Collateral Agent and their respective
successors and permitted assigns; provided that the Guarantors may not assign or
transfer their respective rights or obligations under this Guaranty.  Without
limiting the generality of the foregoing: (a) the obligations of the Guarantors
under this Guaranty shall continue in full force and effect and shall be binding
on any successor partnership and on previous partners and their respective
estates if any of the Guarantors is a partnership, regardless of any change in
the partnership as a result of death, retirement or otherwise; and (b) the
Collateral Agent may assign, or otherwise transfer its rights under the Credit
Agreement to any other person or entity in accordance with the terms and
conditions thereof, and the other person or entity shall then become vested with
all the rights granted to the Collateral Agent in this Guaranty or otherwise. 
Any Guarantor may merge into the Borrower or another Restricted Subsidiary as
provided in the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 16.    Captions.  The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.

 

Section 17.    Governing Law, Etc.  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS GUARANTY WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE) (IN EACH CASE, OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.  THE TERMS AND CONDITIONS OF SECTION 9.15 OF THE CREDIT AGREEMENT
ARE HEREBY INCORPORATED HEREIN, MUTATIS MUTANDIS.

 

Section 18.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL REQUIREMENTS, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO GUARANTY,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 18.

 

Section 19.    Notices.  The Collateral Agent or any Guarantor shall give any
notice, request, demand or other communication (a “Notice”) pursuant to this
Guaranty in accordance with Section 12.01 of the Credit Agreement.  Any Notice
to a Guarantor shall be sent to the address of the Borrower set forth in the
Credit Agreement or to such other address provided by such Guarantor to the
Collateral Agent in writing.  Any Notice sent as hereinabove provided shall be
deemed delivered upon receipt or refusal of delivery.

 

Section 20.    Integration; Counterparts; Effectiveness.  This Guaranty and the
other Loan Documents set forth the entire understanding of the Guarantors and
the Collateral Agent relating to the guarantee of the Obligations and constitute
the entire contract between the parties relating to the subject matter hereof
and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Guaranty may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original but all of which when taken together
shall constitute a single contract.  This Guaranty shall become effective when
it shall have been executed and delivered by the Guarantors to the Collateral
Agent.  Delivery of an executed signature page of this Guaranty by telecopy
shall be effective as delivery of a manually executed signature page of this
Guaranty.

 

Section 21.    Additional Guarantors.  Upon the execution and delivery of a
Joinder Agreement by any Subsidiary that is required to be a Guarantor pursuant
to Section 5.16 of the Credit Agreement, such Subsidiary shall constitute a
“Guarantor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor herein.  The execution and delivery of such
Joinder Agreement shall not require the consent of the Borrower or any Guarantor
hereunder.  The rights and obligations of each Guarantor shall remain in full
force and effect notwithstanding the addition of any new Guarantor as a party to
this Guaranty.

 

5

--------------------------------------------------------------------------------


 

Section 22.    Severability.  In the event any one or more of the provisions
contained in this Guaranty should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 23.    Intercreditor Agreement.  Notwithstanding anything in this
Guaranty to the contrary, the exercise of any right or remedy by the Collateral
Agent under this Guaranty is subject to the limitations and provisions of the
Intercreditor Agreement dated as of October 22, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Bank of Montreal, as Senior Representative, Credit Suisse AG,
Cayman Islands Branch, as Second Priority Representative, the Borrower and its
subsidiaries party thereto.  In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Guaranty, the terms of the
Intercreditor Agreement shall govern.

 

[END OF TEXT]

 

6

--------------------------------------------------------------------------------


 

The parties hereto have caused this Guaranty Agreement to be duly executed as of
the day and year first above written.

 

 

 

GUARANTORS:

 

 

 

[                                                                      ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Guaranty Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Second Lien Credit Agreement, dated as of October 22,
2014 (as amended, restated, supplemented or otherwise modified from time to time
and in effect on the date hereof, the “Credit Agreement”), among Magnum Hunter
Resources Corporation, the Lenders named therein and Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent and Collateral Agent for the Lenders. 
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date.  The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement.  From and after the Assignment Date (i) the Assignee shall be
a party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

This Assignment and Assumption is being delivered to the Administrative Agent
(with a copy to the Borrower) together with (i) if the Assignee is a Foreign
Lender, any documentation required to be delivered by the Assignee pursuant to
Section 2.20(e) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 9.04(b) of the Credit Agreement.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

[for each Assignee, indicate [another Lender] [Affiliate of Assignor] [Related
Fund of Assignor]

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (“Assignment Date”):

 

Exhibit F-1

--------------------------------------------------------------------------------


 

Assignor[s]

 

Assignee[s]

 

Aggregate Amount
of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(1)

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

The terms set forth above are hereby agreed to:

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Set forth, to at least 8 decimals, as a percentage of the Facility and the
aggregate Loans of all Lenders thereunder.

 

Exhibit F-2

--------------------------------------------------------------------------------


 

The undersigned hereby consent to the within assignment:(2)

 

MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)              Consents to be included to the extent required by
Section 9.04(b) of the Credit Agreement.

 

Exhibit F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

ADDENDUM AND JOINDER TO
SECURITY AGREEMENT AND GUARANTY AGREEMENT

 

THIS ADDENDUM AND JOINDER TO SECURITY AGREEMENT AND GUARANTY AGREEMENT (this
“Addendum”) dated as of                         , 201  , is between
                                        , a                              (the
“New Subsidiary”) and Magnum Hunter Resources Corporation, a Delaware
corporation (the “Borrower”) in favor of the Lenders (as defined in the Credit
Agreement defined below) and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent for the Lenders (in such capacity, the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent (collectively,
the “Original Parties”) are parties to that certain Second Lien Credit Agreement
dated October 22, 2014 (as the same has been or may be amended, modified or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower and the Guarantors are parties to that certain Security
and Pledge Agreement dated as of even date with the Credit Agreement (as the
same has been or may be amended, modified or supplemented from time to time, the
“Security Agreement”);

 

WHEREAS, the Guarantors are parties to that certain Guaranty Agreement dated as
of even date with the Credit Agreement (as the same has been or may be amended,
modified or supplemented from time to time, the “Guaranty Agreement”);

 

WHEREAS, the New Subsidiary is required to execute this Addendum pursuant to
Section 5.16 of the Credit Agreement; and

 

WHEREAS, the New Subsidiary desires to become a party to the Security Agreement
and the Guaranty Agreement as a “Guarantor” and to receive all of the benefits
of and to become subject to the obligations thereof as a Guarantor;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the above-named parties agree as follows:

 

1.                                      Terms.  Capitalized terms used in the
opening paragraph, the recitals and otherwise herein and not defined have the
same meaning assigned to such terms in the Credit Agreement.

 

2.                                      Joinder to and Ratification of Security
Agreement and Guaranty Agreement.  By executing and delivering this Addendum,
the New Subsidiary hereby (i) becomes a party to the Security Agreement and the
Guaranty Agreement as a Guarantor as if the New Subsidiary had originally signed
the Security Agreement and Guaranty Agreement and (ii) expressly assumes all
obligations and liabilities of a Guarantor thereunder.  The New Subsidiary
hereby makes as of the date hereof each of the representations and warranties
made by the Guarantors in the Security

 

Exhibit G-1

--------------------------------------------------------------------------------


 

Agreement and the Guaranty Agreement; provided that (a) any such representations
and warranties that were made by the other Guarantors as of an earlier specific
date are (i) deemed to be made by the New Subsidiary as of the date hereof
rather than as of such earlier date and (ii) deemed to be made by the New
Subsidiary only as to information, disclosures and matters as it relates to such
New Subsidiary, and (b) any such representations and warranties made as to
matters disclosed or set forth in an Annex to the Security Agreement are deemed
to be made as to the corresponding Annex attached hereto.  After giving effect
to this Addendum, all of the obligations of the Borrower and the Guarantors
contained in the Credit Agreement and the other Loan Documents and all of the
rights, privileges and interests of the Lenders arising therefrom are hereby
agreed to, ratified, renewed, confirmed and brought forward in all respects and
the Security Agreement shall serve as security for the Obligations of the New
Subsidiary.  All of the terms and conditions of the Security Agreement and the
Guaranty Agreement are hereby incorporated herein by reference and are hereby
deemed restated in their entirety for the benefit of the Administrative Agent
and the Lenders.

 

3.                                      Security Interest.  As security for the
Obligations, the New Subsidiary hereby grants to the Administrative Agent, for
the benefit of the Lenders, to the maximum extent allowed by applicable law, a
lien and security interest on all of the assets of the New Subsidiary described
as Collateral in the Security Agreement, subject to the exclusions contained in
the Security Agreement, whether now held or hereafter acquired, of any kind,
pursuant to, and in accordance with the terms of the Security Agreement.

 

4.                                      Authorization to Take Further Action. 
The New Subsidiary hereby authorizes the Administrative Agent to file such
financing statements and any amendments and extensions thereof as may be
necessary or desirable in order to perfect the Liens under the Security
Agreement or any modification, extension or ratification thereof.

 

5.                                      Reliance.  All parties hereto
acknowledge that the Administrative Agent and the Lenders are relying on this
Addendum, the accuracy of the statements herein contained and the performance of
the conditions placed upon the New Subsidiary hereunder.  The New Subsidiary
shall execute such further documents and undertake any such measure as may be
necessary to effect and carry out the terms of this Addendum and the
implementation thereof.

 

6.                                      Warranties.  The New Subsidiary
(a) represents and warrants that it is legally authorized to enter into this
Addendum, (b) confirms that it has received copies of the Credit Agreement, the
Security Agreement, the Guaranty Agreement and all related documents, and that
on the basis of its review and analysis of this information has decided to enter
into this Addendum, (c) confirms that it is a Subsidiary of the Borrower that it
is required to enter into this Addendum pursuant to Section 5.16 of the Credit
Agreement, (d) confirms and agrees that it shall perform each and every covenant
applicable to it as a Guarantor as provided in the Security Agreement and the
Guaranty Agreement and that it will at all times be in compliance with the terms
of the Security Agreement and the Guaranty Agreement and all of the obligations
and covenants set forth therein to the same extent as though each and every such
agreement and covenant were set forth in their entirety in this Addendum, and
(e) agrees to execute and deliver such other documents as may be reasonably
required by the Administrative Agent in connection herewith.

 

Exhibit G-2

--------------------------------------------------------------------------------


 

7.                                      Updated Information.  Concurrently with
this Addendum, the New Subsidiary is delivering a completed New Subsidiary
Information List, attached as Attachment A hereto.  The Borrower and the New
Subsidiary acknowledge and agree that Annexes 1 through 16, inclusive, of the
Security Agreement, have been updated with respect to the New Subsidiary only by
the information contained in Attachment A hereto, and, with respect to the New
Subsidiary only, are true, accurate and complete representations of the
information described and referenced in the corresponding sections of the
Security Agreement after giving effect to this Addendum.

 

8.                                      Choice of Law.  This Addendum shall be
governed by and construed under the laws of the State of New York.

 

9.                                      Ratification; Conflicts.  Any and all
conflicts or inconsistencies between the terms and provisions of this Addendum
and the Credit Agreement shall be governed and controlled by the terms and
provisions of this Addendum.  Except as modified hereby, the Security Agreement
and the Guaranty Agreement remain in full force and effect according to their
terms.

 

10.                               Effectiveness.  Upon execution of this
Addendum by the New Subsidiary and the Borrower, this Addendum shall become
immediately effective and enforceable as to the New Subsidiary and all of the
Original Parties.

 

[Signatures on following pages]

 

Exhibit G-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement and agreed to the
provisions contained herein effective as of                                 ,
201  .

 

 

NEW SUBSIDIARY:

 

 

 

                                                                                                          ,

 

a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BORROWER:

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit G-4

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

ADDITIONAL INFORMATION REGARDING THE NEW SUBSIDIARY

 

The following Annexes as described in the Security Agreement:

 

Annex 1

Copyright Collateral

Annex 2

Patent Collateral

Annex 3

Securities Collateral

Annex 4

Trademark Collateral

Annex 5

Filing Offices

Annex 6

Debtor Information

Annex 7

Previous Names and Transactions

Annex 8

Offices and Locations of Records

Annex 9

Locations of Inventory and Equipment

Annex 10

Deposit Accounts

Annex 11

Securities Accounts and Commodity Accounts

Annex 12

Instruments and Tangible Chattel Paper

Annex 13

Electronic Chattel Paper

Annex 14

Letters of Credit

Annex 15

Commercial Tort Claims

Annex 16

Third Party Locations

 

Exhibit G-5

--------------------------------------------------------------------------------


 

Entity Documents

Provide a copy of all that apply:

 

Corporation:

 

Filed Articles of Incorporation/Amendments and Bylaws/Resolutions with
Incumbency Certificate

Partnership:

 

Partnership Agreement and filed/recorded Certificate of Partnership

Limited Liability Company (LLC):

 

Article of Organization and Operating Agreement/Member or Manager Consent with
Incumbency Certificate

Limited Liability Partnership (LLP):

 

Certificate of registered partnership and partnership agreement

 

Exhibit G-6

--------------------------------------------------------------------------------


 

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Lien Credit Agreement dated as of
October 22, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Magnum Hunter Resources Corporation,
a Delaware corporation (the “Borrower”), the various financial institutions that
are or may become a party thereto (collectively, the “Lenders”), Credit Suisse
AG, Cayman Islands Branch, as administrative agent and collateral agent for the
Lenders (in such capacity together with any successors thereto, the
“Administrative Agent”), and the other agents which are or may become parties
thereto.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Administrative Agent and the Borrower in writing, and (2) the undersigned
shall have at all times furnished the Administrative Agent and the Borrower with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-1-1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

 

Exhibit H-1-2

--------------------------------------------------------------------------------


 

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Lien Credit Agreement dated as of
October 22, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Magnum Hunter Resources Corporation,
a Delaware corporate (the “Borrower”), the various financial institutions that
are or may become a party thereto (collectively, the “Lenders”), Credit Suisse
AG, Cayman Islands Branch, as administrative agent and collateral agent for the
Lenders (in such capacity together with any successors thereto, the
“Administrative Agent”), and the other agents which are or may become parties
thereto.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-2-1

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

 

Exhibit H-2-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Lien Credit Agreement dated as of
October 22, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Magnum Hunter Resources Corporation,
a Delaware corporation (the “Borrower”), the various financial institutions that
are or may become a party thereto (collectively, the “Lenders”), Credit Suisse
AG, Cayman Islands Branch, as administrative agent and collateral agent for the
Lenders (in such capacity together with any successors thereto, the
“Administrative Agent”), and the other agents which are or may become parties
thereto.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-3-1

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

 

Exhibit H-3-2

--------------------------------------------------------------------------------


 

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Lien Credit Agreement dated as of
October 22, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Magnum Hunter Resources Corporation,
a Delaware corporation (the “Borrower”), the various financial institutions that
are or may become a party thereto (collectively, the “Lenders”), Credit Suisse
AG, Cayman Islands Branch, as administrative agent and collateral agent for the
Lenders (in such capacity together with any successors thereto, the
“Administrative Agent”), and the other agents which are or may become parties
thereto.

 

Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Administrative
Agent and the Borrower in writing, and (2) the undersigned shall have at all
times furnished the Administrative Agent and the Borrower with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit H-4-1

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

 

Exhibit H-4-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF AUCTION PROCEDURES

 

This outline is intended to summarize certain basic terms of procedures with
respect to certain Borrower buy-backs pursuant to and in accordance with the
terms and conditions of Section 9.04(k) of the Agreement to which this Exhibit I
is attached.  It is not intended to be a definitive list of all of the terms and
conditions of a Dutch Auction and all such terms and conditions shall be set
forth in the applicable auction procedures documentation set for each Dutch
Auction (the “Offer Documents”). None of the Administrative Agent, [NAME OF
AUCTION MANAGER] (or, if [NAME OF AUCTION MANAGER] declines to act in such
capacity, an investment bank of recognized standing selected by the Borrower)
(the “Auction Manager”) or any of their respective Affiliates makes any
recommendation pursuant to the Offer Documents as to whether or not any Lender
should sell by assignment any of its Loans pursuant to the Offer Documents
(including, for the avoidance of doubt, by participating in the Dutch Auction as
a Lender) or whether or not the Borrower should purchase by assignment any Loans
from any Lender pursuant to any Dutch Auction. Each Lender should make its own
decision as to whether to sell by assignment any of its Loans and, if so, the
principal amount of and price to be sought for such Loans. In addition, each
Lender should consult its own attorney, business advisor or tax advisor as to
legal, business, tax and related matters concerning any Dutch Auction and the
Offer Documents. Capitalized terms not otherwise defined in this Exhibit I have
the meanings assigned to them in the Agreement.

 

Summary. The Borrower may purchase (by assignment) Loans on a non-pro rata basis
by conducting one or more Dutch Auctions pursuant to the procedures described
herein; provided that no more than one Dutch Auction may be ongoing at any one
time and no more than [four] Dutch Auctions may be made in any period of four
consecutive fiscal quarters of the Borrower.

 

1.                                      Notice Procedures. In connection with
each Dutch Auction, the Borrower will notify the Auction Manager (for
distribution to the Lenders) of the Loans that will be the subject of the Dutch
Auction by delivering to the Auction Manager a written notice in form and
substance reasonably satisfactory to the Auction Manager (an “Auction Notice”).
Each Auction Notice shall contain (i) the maximum principal amount of Loans the
Borrower is willing to purchase (by assignment) in the Dutch Auction (the
“Auction Amount”), which shall be no less than $[AMOUNT] or an integral multiple
of $[AMOUNT] in excess of thereof, (ii) the range of discounts to par (the
“Discount Range”), expressed as a range of prices per $1,000 of Loans, at which
the Borrower would be willing to purchase Loans in the Dutch Auction and
(iii) the date on which the Auction will conclude, on which date Return Bids (as
defined below) will be due at the time provided in the Auction Notice (such
time, the “Expiration Time”), as such date and time may be extended upon notice
by the Borrower to the Auction Manager not less than 24 hours before the
original Expiration Time. The Auction Manager will deliver a copy of the Offer
Documents to each Lender promptly following completion thereof.

 

2.                                      Reply Procedures. In connection with any
Dutch Auction, each Lender holding Loans wishing to participate in such Dutch
Auction shall, prior to the Expiration Time, provide the Auction Manager with a
notice of participation in form and substance reasonably satisfactory to the
Auction Manager (the “Return Bid”) to be included in the Offer Documents, which
shall

 

Exhibit I-1

--------------------------------------------------------------------------------


 

specify (i) a discount to par that must be expressed as a price per $1,000 of
Loans (the “Reply Price”) within the Discount Range and (ii) the principal
amount of Loans, in an amount not less than $[AMOUNT], that such Lender is
willing to offer for sale at its Reply Price (the “Reply Amount”); provided that
each Lender may submit a Reply Amount that is less than the minimum amount and
incremental amount requirements described above only if the Reply Amount equals
the entire amount of the Loans held by such Lender at such time. A Lender may
only submit one Return Bid per Dutch Auction, but each Return Bid may contain up
to [three] component bids, each of which may result in a separate Qualifying Bid
(as defined below) and each of which will not be contingent on any other
component bid submitted by such Lender resulting in a Qualifying Bid. In
addition to the Return Bid, a participating Lender must execute and deliver, to
be held by the Auction Manager, an assignment and acceptance in the form
included in the Offer Documents which shall be in form and substance reasonably
satisfactory to the Auction Manager and the Administrative Agent (the “Auction
Assignment and Acceptance”). The Borrower will not purchase any Loans at a price
that is outside of the applicable Discount Range, nor will any Return Bids
(including any component bids specified therein) submitted at a price that is
outside such applicable Discount Range be considered in any calculation of the
Applicable Threshold Price (as defined below).

 

3.                                      Acceptance Procedures. Based on the
Reply Prices and Reply Amounts received by the Auction Manager, the Auction
Manager, in consultation with the Borrower, will calculate the lowest purchase
price (the “Applicable Threshold Price”) for the Dutch Auction within the
Discount Range for the Dutch Auction that will allow the Borrower to complete
the Dutch Auction by purchasing the full Auction Amount (or such lesser amount
of Loans for which the Borrower has received Qualifying Bids). The Borrower
shall purchase (by assignment) Loans from each Lender whose Return Bid is within
the Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All Loans included in
Qualifying Bids received at a Reply Price lower than the Applicable Threshold
Price will be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration. If a Lender has submitted a Return Bid
containing multiple component bids at different Reply Prices, then all Loans of
such Lender offered in any such component bid that constitutes a Qualifying Bid
with a Reply Price lower than the Applicable Threshold Price shall also be
purchased at a purchase price equal to the applicable Reply Price and shall not
be subject to proration.

 

4.                                      Proration Procedures. All Loans offered
in Return Bids (or, if applicable, any component bid thereof) constituting
Qualifying Bids equal to the Applicable Threshold Price will be purchased at a
purchase price equal to the Applicable Threshold Price; provided that if the
aggregate principal amount of all Loans for which Qualifying Bids have been
submitted in any given Dutch Auction equal to the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Loans purchased below the Applicable Threshold Price), the Borrower shall
purchase the Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount up to the amount necessary to complete the
purchase of the Auction Amount. For the avoidance of doubt, no Return Bids (or
any component thereof) will be accepted above the Applicable Threshold Price.

 

Exhibit I-2

--------------------------------------------------------------------------------


 

5.                                      Notification Procedures. The Auction
Manager will calculate the Applicable Threshold Price no later than the [      ]
Business Day after the date that the Return Bids were due. The Auction Manager
will insert the amount of Loans to be assigned and the applicable settlement
date determined by the Auction Manager in consultation with the Borrower onto
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid. Upon written request of the submitting Lender, the Auction
Manager will promptly return any Auction Assignment and Acceptance received in
connection with a Return Bid that is not a Qualifying Bid.

 

6.                                      Additional Procedures. Once initiated by
an Auction Notice, the Borrower may withdraw a Dutch Auction by written notice
to the Auction Manager no later than 24 hours before the original Expiration
Time so long as no Qualifying Bids have been received by the Auction Manager at
or prior to the time the Auction Manager receives such written notice from the
Borrower. Any Return Bid (including any component bid thereof) delivered to the
Auction Manager may not be modified, revoked, terminated or cancelled; provided
that a Lender may modify a Return Bid at any time prior to the Expiration Time
solely to reduce the Reply Price included in such Return Bid. However, a Dutch
Auction shall become void if the Borrower fails to satisfy one or more of the
conditions to the purchase of Loans set forth in, or to otherwise comply with
the provisions of Section 9.04(k) of the Credit Agreement to which this
Exhibit I is attached. The purchase price for all Loans purchased in a Dutch
Auction shall be paid in cash by the Borrower directly to the respective
assigning Lender on a settlement date as determined by the Auction Manager in
consultation with the Borrower (which shall be no later than ten (10) Business
Days after the date Return Bids are due), along with accrued and unpaid interest
(if any) on the applicable Loans up to the settlement date. The Borrower shall
execute each applicable Auction Assignment and Acceptance received in connection
with a Qualifying Bid.

 

All questions as to the form of documents and validity and eligibility of Loans
that are the subject of a Dutch Auction will be determined by the Auction
Manager, in consultation with the Borrower, and the Auction Manager’s
determination will be conclusive, absent manifest error. The Auction Manager’s
interpretation of the terms and conditions of the Offer Document, in
consultation with the Borrower, will be final and binding.

 

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Subsidiaries or any
of their Affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

 

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Article VIII and Section 9.05
of the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, each reference
therein to the “Loan Documents” were a reference to the Offer Documents, the
Auction Notice and Auction Assignment and Acceptance and each reference therein
to the “Transactions” were a reference to the transactions contemplated hereby
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.

 

Exhibit I-3

--------------------------------------------------------------------------------


 

This Exhibit I shall not require the Borrower or any Subsidiary to initiate any
Dutch Auction, nor shall any Lender be obligated to participate in any Dutch
Auction.

 

Exhibit I-4

--------------------------------------------------------------------------------